 



Exhibit 10.2
OFFICE BUILDING LEASE
FOR
MICROMET, INC.
TWO DEMOCRACY PLAZA
6707 DEMOCRACY BOULEVARD
Suite 505
Bethesda, Maryland 20817
CHARLES E. SMITH
REAL ESTATE SERVICES L.P.
2345 Crystal Drive
Crystal City
Arlington, Virginia 22202
(VORNADO CHARLES E. SMITH LOGO) [w37902w3790205.gif]




--------------------------------------------------------------------------------



 



     This Lease, made this    day of                , 200   , between SECOND
ROCK SPRING PARK LIMITED PARTNERSHIP, a Maryland limited partnership
(hereinafter referred to as “Landlord”), and MICROMET, INC., a Delaware
corporation (hereinafter referred to as “Tenant”).
     Landlord, for and in consideration of the covenants and agreements set
forth hereinafter, leases to Tenant, and Tenant leases from Landlord, the
premises described, for the use set forth and for the term and at the rent
reserved herein.

                  I.   SPECIFIC PROVISIONS    
 
               
 
    1.1     PREMISES    
 
               
 
          (a)      Demised Premises:   Suite 505, as shown on Exhibit A.
 
               
 
          (b)      Rentable Area:   Approximately 4,045 rentable square feet
(measured in accordance with the “Standard Method for Measuring Floor Area in
Office Buildings”, ANSI/BOMA Z65,1-1996 published by the Building Owners and
Managers Association International) (“BOMA”).
 
               
 
          (c)      Complex:   The buildings, improvements and grounds known as
Democracy Plaza, of which the Building is a part.
 
               
 
          (d)       Building:   TWO DEMOCRACY PLAZA
 
               
 
          (e)      Address:   6707 Democracy Boulevard
 
              Bethesda, Maryland 20817
 
               
 
    1.2     LEASE DATES    
 
               
 
          (a)      Lease Term:   The term of this Lease (“Lease Term”) shall be
Five (5) years and One (I) month, commencing on April 1, 2007 (the “Commencement
Date”), and expiring on April 30, 2012 (the “Expiration Date”), both dates
inclusive, unless sooner terminated in accordance with the provisions of this
Lease.
 
               
 
          (b)      Base Year:   Base Year shall be defined as the period
commencing on January 1, 2007, and ending on December 31, 2007.
 
               
 
          (c)      Fiscal Year:   Fiscal Year shall be defined as each annual
period, or portion thereof, included within the Lease Term commencing on January
1 and ending on December 31.
 
               
 
          (d)      Lease Year:   The first Lease Year shall commence on the
Commencement Date and shall terminate at 11:59 p.m. on the day before the first
anniversary of the Rent Start Date. All subsequent Lease Years shall be for
twelve (12) calendar months, except that the last Lease Year shall terminate on
the date this Lease expires or is terminated in accordance with the provisions
hereof.
 
               
 
          (e)      Rent Start Date:   May 1, 2007.
 
               
 
    1.3     BASE ANNUAL RENT    

  (a)   Initial Base Annual Rent: One Hundred Thirty-One Thousand Four Hundred
Sixty-Two and 50/100 Dollars ($131,462.50), payable in twelve (12) equal monthly
installments of Ten Thousand Nine Hundred Fifty-Five and 21/100 Dollars
($10,955.21), hereinafter referred to as “base monthly rent”, for the first
Lease Year, commencing on the Rent Start Date.     (b)   Percentage Factor:
Three Percent (3.00%).

  1.4   BASE YEAR COSTS         Not Applicable.

1



--------------------------------------------------------------------------------



 



  1.5   ADDITIONAL RENT         Additional Rent shall be payable by Tenant in
accordance with Section 2, commencing on the first (1st) anniversary of the Rent
Start Date and each anniversary thereafter, consisting of each of the following;

  (a)    Increases in Real  Estate Taxes:    Tenant’s pro rata share, equal to
One and Five Tenths Percent (1.50%), of the amount of Real Estate Taxes in
excess of the Base Year Real Estate Taxes calculated based upon 269,043 BOMA
rentable square feet in the Building.     (b)    Increases in  Operating
Expenses:    Tenant’s pro rata share, equal to One and Five Tenths Percent
(1.50%), of the amount of Operating Expenses in excess of the Base Year
Operating Expenses calculated based upon 269,043 BOMA rentable square feet in
the Building.

  1.6   SECURITY DEPOSIT         Thirty-Two Thousand Eight Hundred Sixty-Five
and 62/100 Dollars ($32,865.62). Notwithstanding anything to the contrary in
Section 15 of the Lease, the amount stipulated herein as a security deposit
shall be in the form of an irrevocable and unconditional letter of credit from a
Washington, D.C. area bank and materially in the form attached hereto as
Exhibit E. If the letter of credit would expire during the Lease Term, Tenant
shall replace the letter of credit at least thirty (30) days prior to its
expiration. If Tenant has not, at least thirty (30) days prior to the expiration
of the letter of credit, delivered a replacement letter of credit having an
expiration date at least six months later, Landlord may convert any letter of
credit then held by Landlord into a cash deposit in the full amount thereof. If
Tenant is in default beyond the expiration of applicable notice and cure
periods, or if the pre-conditions set forth in Section 15 are not met with
regard to the return of the letter of credit, then the letter of credit shall be
converted into a cash deposit and applied to sums due Landlord. If Tenant is not
in default and the pre-conditions set forth in Section 15 regarding the return
of the letter of credit are met, any letter of credit then held by Landlord
shall be cancelled and returned to Tenant within thirty (30) days after the
expiration or earlier termination of this Lease.     1.7    STANDARD BUILDING
OPERATING DAYS AND HOURS         8:00 A.M. to 6:00 P.M. Monday — Friday
8:00 A.M. to 1:00 P.M. Saturday     1.8   USE OF PREMISES         General office
use in keeping with the quality and nature of this first class office building
and for no other purpose.

  1.9   (a)    ADDRESS FOR NOTICES TO TENANT             Micromet, Inc.
6707 Democracy Boulevard
Suite 505
Bethesda, Maryland 20817

  (b)   ADDRESS FOR NOTICES TO LANDLORD         Second Rock Spring Park Limited
Partnership
c/o Charles E. Smith Real Estate Services L.P.
2345 Crystal Drive
Suite 1000
Arlington, Virginia 22202     (c)   ADDRESS FOR PAYMENT OF RENT         Second
Rock Spring Park Limited Partnership
c/o Charles E. Smith Real Estate Services L.P.
P. O. Box 642099
Pittsburgh, Pennsylvania 15264-2099

2



--------------------------------------------------------------------------------



 



  1.10   EXHIBITS TO LEASE

Exhibit A — Demised Premises Floor Plan
Exhibit B — Building Work Rules and Regulations
Exhibit C — Building Rules and Regulations
Exhibit D — Minimum Cleaning Services by Landlord
Exhibit E — Form Letter of Credit

  1.11   SPECIAL PROVISIONS

         
 
  Acceptance of Space   Section 36
 
  Parking   Section 37
 
  Execution of Document   Section 38

     IN WITNESS WHEREOF, Landlord has caused this Lease, composed of Specific
Provisions, General Provisions, Exhibits and Special Provisions, to be signed
and sealed by one or more of its officers, general partners, trustees, or
agents, and Tenant has caused this Lease, as described above, to be signed in
its corporate name by its duly authorized officer and its corporate seal to be
hereto affixed and duly attested by its Secretary.

                              WITNESS:       LANDLORD:        
 
                                    SECOND ROCK SPRING PARK LIMITED PARTNERSHIP
       
 
                                    By:   Second Rock Spring Park, LLC, a
Delaware limited
liability company, General Partner        
 
                            -s- Illegible [w37902w3790206.gif]       By:   -s-
Mitchell N. Schear [w37902w3790209.gif]   (SEAL)                              
 
          Name:   Mitchell N. Schear        
 
          Title:   Executive Vice President        
 
          Date:   5/3/07            
 
                            ATTEST:       TENANT:        
 
                                    MICROMET, INC.        
 
                            -s- Illegible [w37902w3790207.gif]       By:   -s-
MATHIAS ALDER [w37902w3790210.gif]   (SEAL)                          
Secretary                                Corporate Seal         Name:   MATHIAS
ALDER                     Title:   SVP, GENERAL COUNSEL        

          Witness:    -s- Susan R. Mullen [w37902w3790208.gif]       Susan R.
Mullen              

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

3



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
SPECIFIC AND GENERAL PROVISIONS

                              PAGE 1.   SPECIFIC PROVISIONS   1  
 
                2.   RENT   4  
 
  2.1   Base Annual Rent     4  
 
      (a) Payment of Base Annual Rent     4  
 
      (b) Escalation of Base Annual Rent     4  
 
  2.2   Additional Rent     4  
 
      (a) Real Estate Taxes     4  
 
      (b) Operation Expenses     4  
 
  2.3   Additional Rent Estimates and Adjustments     5  
 
      (a) Initial Additional Rent Adjustments     5  
 
      (b) Annual Budget     6  
 
      (c) Additional Rent Reconciliations     6  
 
      (d) Verification of Additional Rent     6  
 
      (e) Fiscal Year     6  
 
  2.4   Rent Adjustment Limit     6  
 
  2.5   Survival of Rent Obligation     6  
 
  2.6   Pro Rata Share     6  
 
  2.7   Prorated Rent     7  
 
  2.8   Application of Rent     7  
 
  2.9   Late Payment Fee and Interest Charge     7  
 
                3.   CONSTRUCTION OF PREMISES AND OCCUPANCY   7  
 
  3.1   Tenant Plans     7  
 
      Preparation of Tenant Plans     7  
 
  3.2   Possession     7  
 
  3.3   Permits     7  
 
  3.4   Demised Premises     7  
 
                4.   SUBLETTING AND ASSIGNMENT   7  
 
  4.1   Consent     7  
 
  4.2   Recapture of Premises     8  
 
  4.3   Excess Rent and Other Consideration     8  
 
  4.4   Tenant Liability     8  
 
  4.5   Reasonable Standards of Consent     8  
 
  4.6   Other Transfers     9  
 
  4.7   Rights on Default     9  
 
  4.9   Permitted Transfers     9  
 
                5.   SERVICES AND UTILITIES   9  
 
  5.1   Building Standard Services and Utilities     9  
 
  5.2   Overtime Services     8  
 
  5.3   Excessive Usage     10  
 
      (a) Equipment Restrictions     10  
 
      (b) Excess Electrical Usage     10  
 
      (c) Additional Utility Costs     10  
 
  5.4   Excessive Heat Generation     10  
 
  5.5   Building Security     10  
 
  5.6   Roof and Auxiliary Spaces     10  
 
  5.7   Trash Removal     10  
 
                6.   USE AND UPKEEP OF PREMISES   10  
 
  6.1   Use     10  
 
  6.2   Illegal and Prohibited Uses     11  
 
  6.3   Insurance Rating     11  
 
  6.4   Alterations     11  
 
      (a) Approval Required     11  
 
      (b) Alteration Requirements     11  
 
      (c) Removal of Leasehold Improvements and Tenant’s Property     11  
 
      (d) Compliance with Laws     12  
 
  6.5   Maintenance by Landlord     12  
 
      (a) Landlord Repairs and Maintenance     12  
 
      (b) Use of Demised Premises by Landlord     12  
 
  6.6   Signs and Publications     12  
 
  6.7   Excessive Floor Load     12  
 
  6.8   Moving and Deliveries     13  
 
      (a) Prohibitions/Notices     13  
 
      (b) Coordination with Landlord     13  
 
      (c) Moving Damages     13  
 
  6.9   Rules and Regulations     13  
 
  6.10   Tenant Maintenance and Condition of Demised Premises Upon Surrender    
13  
 
  6.11   Tenant Property and Leasehold Improvements     13  
 
  6.12   Landlord’s Right to Perform Tenant’s Duties     13  
 
  6.13   OFAC Compliance     13  

(i)



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                              PAGE 7.   ACCESS   14  
 
  7.1   Landlord’s Access     14  
 
  7.2   Restricted Access     14  
 
  7.3   Tenant’s Access     14  
 
                8.   LIABILITY   14  
 
  8.1   Tenant’s Property     14  
 
  8.2   Criminal Acts of Third Parties     14  
 
  8.3   Public Liability     14  
 
  8.4   Construction On Contiguos Property     14  
 
  8.5   Tenant Insurance     15  
 
      (a) Liability Insurance     15  
 
      (b) Fire and Casualty Insurance     15  
 
      (c) Increases in Coverage     15  
 
      (d) Policy Requirements     15  
 
      (e) No Limitation of Liability     15  
 
      (f) Waiver of Subrogation     15  
 
      (g) Business lnterruption     15  
 
  8.6   Incident Recoils     15  
 
  8.7   Landlord’s Insurance     15  
 
                9.   DAMAGE   16  
 
  9.1   Damages Caused by Tenant     16  
 
  9.2   Fire or Casualty Damage     16  
 
  9.3   Untenantability     16  
 
      (a) Restoration Requirements     16  
 
      (b) Casualty Near Expiration of Lease Term     16  
 
                10.   CONDEMNATION   17  
 
  10.1   Landlord’s Right to Award     17  
 
  10.2   Tenant’s Right to File Claim     17  
 
                11.   BANKRUPTCY   17  
 
  11.1   Events of Bankruptcy     17  
 
  11.2   Landlord’s Remedies     17  
 
      (a) Termination of Lease     17  
 
      (b) Suit for Possession     17  
 
      (c) Non-Exclusive Remedies     17  
 
      (d) Assumption or Assignment by Trustee     17  
 
      (e) Adequate Assurance of Future Performance     17  
 
      (f) Failure to Provide Adequate Assurance     18  
 
  11.3   Guarantors     18  
 
  11.4   Damages     18  
 
                12.   DEFAULTS AND REMEDIES   18  
 
  12.1   Default     18  
 
  12.2   Remedies     18  
 
  12.3   Landlord’s Right to Relet     19  
 
  12.4   Recovery of Damages     19  
 
      (a) Quantification of Damages     19  
 
      (b) Non-Exclusive Rights     19  
 
  12.5   Waiver     19  
 
  12.6   Anticipatory Repudiation     20  
 
      (b) Intentionally Deleted     20  
 
  12.7   Tenant Abandonment of Demised Promises     20  
 
      (a) Abandonment     20  
 
      (b) Landlord Right to Enter and to Relet     20  
 
  12.8   Tenant’s Property     20  
 
  12.9   Intentionally Deleted     20  
 
  12.10   Injunctive Relief     20  
 
  12.11   Independent Covenants     20  
 
  12.12   Waiver of Redemption     20  
 
                13.   SUBORDINATION   21  
 
  13.1   Subordination     21  
 
  13.2   Estoppels Certificates     21  
 
  13.3   Attornment     21  
 
  13.4   Mortgagee Rights     21  
 
      (a) Mortgagee Requirements     21  
 
      (b) Notices to Mortgagee     22  

(ii)



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                              PAGE 14.   TENANT’S HOLDOVER   22  
 
  14.1   With Landlord Consent     22  
 
  14.2   Without Landlord Consent     22  
 
                15.   SECURITY DEPOSIT   22  
 
                16.   QUIET ENJOYMENT   22  
 
                17.   SUCCESSORS   23  
 
                18.   WAIVER OF JURY TRIAL   23  
 
                19.   LIMITATION OF LANDLORD’S LIABILITY; NOTICE   23  
 
  19.1   Landlord’s Consent     23  
 
  19.2   Individual Liability     23  
 
  19.3   Notice in Event of Landlord’s Default     23  
 
                20.   AUTHORITY   23  
 
                21.   TENANT’S RESPONSIBILITY REGARDING HAZARDOUS SUBSTANCES  
23  
 
  21.1   Hazardous Substances     23  
 
  21.2   Tenant’s Restrictions     23  
 
      (a) Violations     24  
 
      (b) Use     24  
 
  21.3   Affirmative     24  
 
      (a) Compliance with Laws     24  
 
      (b) Clean-Up Plans     24  
 
      (c) Information Requests     24  
 
  21.4   Tenant’s Indemnity     24  
 
  21.5   Survival of Obligations     24  
 
  21.6   Landlord’s Representation     24  
 
                22.   JOINT AND SEVERAL LIABILITY   24  
 
                23.   DEFINITIONS   24  
 
  23.1   Pronouns     24  
 
  23.2   Demised Premises     25  
 
  23.3   Lease Term     25  
 
  23.4   Tenant’s Property     25  
 
  23.5   Leasehold Improvements     25  
 
  23.6   Calendar Year     25  
 
  23.7   Construction Improvements     25  
 
                24.   NOTICE TO PARTIES   25  
 
  24.1   Addresses for Notices     25  
 
  24.2   Effective Date of Notice     25  
 
                25.   NOTICE TO MORTGAGEES   25  
 
                26.   SPECIAL PROVISIONS AND CONFLICTS; EXHIBITS   25  
 
  26.1   Incorporation in Lease     25  
 
  26.2   Conflicts     25  
 
                27.   CAPTIONS   25  
 
                28.   ENTIRE AGREEMENT; MODIFICATION   25  
 
                29.   GOVERNING LAW; SEVERABILITY   26  
 
                30.   BINDING EFFECT OF LEASE   26  
 
                31.   FORCE MAJEURE   26  
 
                32.   RECORDATION   26  
 
                33.   TIME OF ESSENCE   26  
 
                34.   BROKERS AND COMMISSIONS   26  
 
                35.   RELATIONSHIP OF LANDLORD AND TENANT   26  
 
                36.   ACCEPTANCE OF SPACE   26  
 
                37.   PARKING   26  
 
                38.   EXECUTION OF DOCUMENT   26  

(iii)



--------------------------------------------------------------------------------



 



GENERAL PROVISIONS
2. RENT
     2.1Base Annual Rent.
          (a)  Payment of Base Annual Rent. Tenant shall pay the first monthly
installment of Base Annual Rent specified in Section 1.3 Upon execution of this
Lease. After the Commencement Date, Tenant shall pay the remaining monthly
installments of Base Annual Rent in advance without deduction, demand, right of
set-off or recoupment, in immediately available funds, on the first day of each
and every calendar month throughout the entire Lease Term specified in Section
l.2(a), to Charles E. Smith Real Estate Services L.P. (“Landlord’s Agent”), by
electronic funds transfer if requested by Landlord, or otherwise at the address
specified in Section 1.9(b) or 1.9(c), as applicable, or to such other person or
at such other place as Landlord may hereafter designate in writing.
          (b)  Escalation of Base Annual Rent. Commencing on the first
anniversary date of the Commencement Date and continuing on each subsequent
anniversary thereof, the Base Annual Rent shall be increased by the Percentage
Factor stipulated in Section 1.3(b) times the Base Annual Rent payable for the
preceding Lease Year (all of which shall be calculated without giving effect to
any waiver of rent or rent credit otherwise provided to Tenant). The escalated
Base Annual Rent so determined shall be the “Base Annual Rent” for all purposes
of this Lease, including the calculation of the increase in Base Annual Rent for
the subsequent Lease Year.
     2.2 Additional Rent. Commencing on the date set forth in Section 1.5 and
continuing throughout the Lease Term, Tenant shall pay as Additional Rent
Tenant’s pro rata share of any (i) Real Estate Taxes and (ii) Operating
Expenses, in excess of the (i) Real Estate Taxes and (ii) Operating Expenses,
respectively, accruing during the Base Year. Additional Rent shall be determined
as follows:
          (a)  Real Estate Taxes. Tenant shall pay Tenant’s pro rata share, as
defined in Section 1.5(a), of any Real Estate Taxes accruing during each Fiscal
Year falling entirely or partly within the Lease Term, in excess of the amount
of Real Estate Taxes accruing during the Base Year. In the event that the Lease
Term commences or expires on a day other than the first or the last day of a
Fiscal Year respectively, then Tenant’s liabilities pursuant to such Fiscal Year
shall be apportioned by multiplying the respective amount of Tenant’s pro rata
share thereof for the Fiscal Year by a fraction, the numerator of which is the
number of days during such Fiscal Year falling within the period of the Lease
Term and the denominator of which is three hundred sixty-five(365).
                (i) The term “Real Estate Taxes” shall mean (1) all taxes,
assessments (including all assessments for public improvements or benefits,
whether or not commenced or completed prior to the date hereof and whether or
not to be completed within the Lease Term), water, sewer, transportation or
other excises, levies, license fees, permit fees, impact fees, inspection fees,
and other authorization fees and other similar charges, in each case whether
general or special, levied or assessed, ordinary or extraordinary, foreseen or
unforeseen, of every character (including all interest and penalties thereon),
which at any time during or in respect of the Lease Term, may, by any
governmental or taxing authority, be assessed, levied, confirmed, or imposed on
or in respect of, or be a lien upon, the land and the building improvements of
which the Demised Premises are a part, and on any land and/or improvements now
or hereafter owned by Landlord and/or others that provide the Complex or
locality or the Demised Premises with Other Services, programs, amenities or
common facilities, together with (2) any other tax imposed on real estate or on
owners of real estate generally, including taxes imposed on leasehold
improvements which are assessed against the Landlord (excluding leasehold
improvements for which individual tenants are responsible) and taxes upon or
with respect to any activity conducted on the land and improvements of which the
Demised Premises are a part, upon this Lease or any rent reserved or payable
hereunder, and (3) to the extent the following taxes are in lieu of or a
substitute for any other taxes which are, or would be, payable by Landlord as
Real Estate Taxes. (a) any income, excess profits, or Other taxes of Landlord
determined on the basis of its income, receipts, or revenues, (b) any estate,
inheritance, succession, gift, capital levy, or similar tax of Landlord, (c) any
franchise, capital stock, or similar taxes of Landlord and (d) any income,
excess profits, or other taxes of Landlord determined on the basis of its income
or revenue derived pursuant to this Lease. Notwithstanding anything to the
contrary contained in this Section(a), there shall be excluded from Real Estate
Taxes (i) all excess profits taxes, franchise taxes, gift taxes, capital stock
taxes, inheritance and succession taxes, estate taxes, federal and state net
income taxes, and other taxes to the extent applicable to Landlord’s net Income
(as opposed to rents, receipts or income attributable to operations at the
Complex), (ii) any items included as Operating Expenses, (iii) any penalties or
interest on late payments by Landlord, (v) any taxes imposed on the personal
property of any tenant or occupant in the Building, and (v) any transfer or
recordation fees.
               (ii) If Real Estate Taxes accruing during the Base Year are
subsequently reduced by any application or proceeding brought by or on behalf of
Landlord for reduction in the amount of Real Estate Taxes payable by Landlord,
the Real Estate Taxes deemed to have accrued during the Base Year shall be
decreased and Landlord may promptly bill Tenant for the Additional Rent not
previously paid by Tenant for any Fiscal Year during the Lease Term, based upon
the reduced amount of Real Estate Taxes accruing during the Bass Year.
               (iii) Notwithstanding anything in this Lease to the contrary,
including Sections 1.4 and 2.2, Real Estate Taxes for all Fiscal Years shall be
“grossed-up” on the basis that the Building is Ninety-Five Percent (95%)
occupied and fully assessed.
               (iv) In addition to the pro rata share of any increase in Real
Estate Taxes to be paid by Tenant pursuant to Sections 2.2(a)(i), (ii) and
(iii) above, Tenant shall reimburse Landlord upon demand for any and all taxes
required to be paid by Landlord upon, measured by, or reasonably attributable to
the cost or value of Tenant’s Property or by the cost or value of any Leasehold
Improvements made in or to the Demised Premises by or for Tenant, regardless of
whether title to such Leasehold Improvements shaft be in Tenant Landlord, and
for all taxes required to be paid by Landlord upon, measured by, or reasonably
attributable to or with respect to the possession, leasing, operation,
management, maintenance, alteration, repair, use or occupancy by Tenant of the
Demised Premises or any portion thereof to the extent such taxes are not
included in Real Estate Taxes.
           (b) Operating Expenses. Tenant shall pay Tenant’s pro rata share, as
indicated in Section 1.5(b), of any Operating Expenses accruing during each
Fiscal Year falling entirely or partly within the Lease Term, in excess of the
Operating Expenses accruing during the Base Year.
                (i) The term “Operating Expenses” shall mean any and all
expenses of Landlord in connection with the servicing, insuring, operation,
maintenance, component replacement and repair of the Building and related
interior and exterior appurtenances of which the Demised Premises are a part, or
for health, welfare or safety; expenses, if any, of Landlord either alone or in
conjunction with others to maintain common facilities, amenities, programs and
services required or approved by jurisdictional authorities for the Building,
the building site, the Complex or the locality in which the Complex is situated;
the cost of any services to achieve a reduction of, or to minimize

4



--------------------------------------------------------------------------------



 



the increase in Operating Expenses or Real Estate Taxes; management fees; vault
rentals; business license, personal property and other taxes; capital
expenditures and other costs of Landlord for equipment or systems installed to
reduce or minimize increases in Operating Expenses or to comply with any
governmental or quasi-governmental ordinance or requirement (at the option of
Landlord, such costs, with interest, may be recovered from Tenant in
installments simultaneous with the payment of monthly installments of Base
Annual Rent in accordance with a cost repayment schedule based on the useful
life of such equipment or systems). At the sole discretion of Landlord, certain
of these expenses may be equitably apportioned among two or more buildings in
the Complex.
               (ii) The term “Operating Expenses” shall not include any of the
following, except to the extent that such costs and expenses are specifically
included in Operating Expenses as described in Section 2.2(b)(i) above: capital
expenditures and depreciation of the Building; painting and decorating of tenant
space; interest and amortization of mortgages; ground rent; compensation paid to
officers or executives of Landlord; taxes as measured by the net income of
Landlord from the operation of the Building; insurance reimbursements of
Operating Expenses to Landlord; Real Estate Taxes; brokerage commissions; and
marketing expenses. Further, the term “Operating Expenses” shall also not
include any of the following:

  (a)   Rents under any ground lease or any other underlying lease wherein
Landlord is the lessee;     (b)   Interest or principal payments on any
financing for the Building;     (c)   Leasing commissions;     (d)   Costs,
including permit, license and inspection fees, incurred in renovating,
improving, decorating, painting or redecorating vacant tenant space or space of
other tenants in the Building;     (e)   Costs of repairs or maintenance caused
or necessitated by the negligence of Landlord, its agents, contractors or
employees or due to defects in initial construction of the Building;     (f)  
Any expense resulting from the negligent acts or omissions of Landlord, its
agents, servants or employees;     (g)   Advertising and promotional
expenditures;     (h)   Any costs for which Landlord received reimbursement from
insurance proceeds or condemnation awards;     (i)   Any costs for which
Landlord is reimbursed by tenant(s) of the Building (other than as a part of
such other tenant’s proportionate share of Landlord’s Operating Expenses;    
(j)   The cost of any work or alterations performed by Landlord for any other
tenant in the Building in connection with preparing space for such other
tenant’s occupancy;     (k)   Any costs relating exclusively to a tenant in
particular as contrasted to tenants in general, such as build-out allowances,
rent concessions and brokerage commissions;     (l)   Professional fees incurred
by Landlord in the preparation of leases or in disputes with tenants of the
Building;     (m)   Salaries, wages, or other compensation or benefits paid to
off-site employees or other employees of Landlord who are not assigned full-time
to the operation, management, maintenance, or repair of the Building; provided
however, Operating Expenses shall include Landlord’s reasonable allocation of
compensation paid for the wages, salary, or other compensation or benefits paid
to the individual Building manager, if offsite, who is assigned part-time to the
operation, management, maintenance, or repair of the Building; and     (n)  
Amounts paid to entities related to Landlord in excess of the cost of the then
existing market rate for such services from unrelated entities.

The foregoing definition of Operating Expenses is applicable to Tenant only and
Landlord is not prohibited from assessing other tenants for any and all other
costs and expenses incurred by Landlord in connection with the operation,
management, maintenance and repair of the Building, the land and all easements,
rights and appurtenances thereto.
               (iii) Notwithstanding anything in this Lease to the contrary,
including Sections 1.4 and 2.2, Operating Expenses for all Fiscal Years shall be
“grossed-up” on the basis that the Building is Ninety-Five Percent (95%)
occupied and fully assessed.
     2.3 Additional Rent Estimates and Adjustments.
          (a) Initial Additional Rent Adjustments. Landlord shall submit to
Tenant prior to the date set forth in Section 1.5 a statement of Landlord’s
reasonable estimate of the increases described in Sections 2.2(a) and (b) above,
together with the amount of Tenant’s Additional Rent which is estimated to
result from such increases, in which event Tenant shall pay such estimated
Additional Rent to Landlord in equal monthly installments beginning on the date
set forth in Section 1.5, on the dates and in the manner required for the
payment of Tenant’s monthly installments of Base Annual Rent.

5



--------------------------------------------------------------------------------



 



          (b) Annual Budget. Subsequent to the Calendar Year in which Tenant’s
obligation to pay each component of Additional Rent pursuant to Section 2.2
commences, Tenant shall thereafter pay each such component of Additional Rent in
twelve equal monthly installments based upon Landlord’s estimates. In order to
provide for the current monthly payment of each component of Additional Rent
described herein, Landlord shall submit to Tenant a statement of Landlord’s
reasonable estimate of the increases described in Section 2.2 above, together
with the amount of Tenant’s Additional Rent which is estimated to result from
such increases. Tenant agrees to pay each such estimated component of Additional
Rent to Landlord in twelve equal installments beginning on January 1, on the
dates and in the manner required for the payment of Tenant’s monthly
installments of Base Annual Rent.
          (c) Additional Rent Reconciliations. Within approximately one hundred
eighty (180) days after the end of each Calendar Year, but without forfeiture or
waiver of Landlord’s right to Additional Rent if such deadline is not met,
Landlord will submit to Tenant an un-audited financial statement of the actual
increases in Real Estate Taxes and Operating Expenses accruing during the Fiscal
Year which ended during such Calendar Year over the Real Estate Taxes and
Operating Expenses which accrued during the Base Year, respectively. Such
statement shall also indicate the amount of Tenant’s excess payment or
underpayment of Additional Rent based on Landlord’s estimate described in
Sections 2.3(a) and 2.3(b). If Additional Rent paid by Tenant during the
preceding Calendar Year shall be in excess of, or less than, the aggregate of
its share of the actual increase in Real Estate Taxes and Operating Expenses,
Landlord and Tenant agree to make the appropriate adjustment following the
submission of Landlord’s statement. Tenant shall either pay any Additional Rent
due with the installment of Base Annual Rent due for the month following
submission of Landlord’s statement, or pay any Additional Rent due within thirty
(30) days if the Lease Term has expired or has otherwise been terminated. Tenant
shall deduct its excess payment, if any, from the installment of Base Annual
Rent due for the month following submission of Landlord’s statement, or
following the expiration or earlier termination of the Lease Term, Tenant shall
be reimbursed for any excess payments made, less any amounts then due Landlord
under this Lease, upon demand.
          (d) Verification of Additional Rent. Unless Tenant asserts specific
errors within ninety (90) days after Landlord has submitted the un-audited
financial statement for a Fiscal Year to Tenant, Tenant shall have no right to
contest the amount of Tenant’s pro rata share of Real Estate Taxes and/or
Operating Expenses or the statement submitted by Landlord. No such assertion of
error by Tenant shall extend the time for payments as set forth in Sections 2.2
and 2.3 above. If Tenant has given a timely assertion of error and if it shall
be determined by Landlord there is an error in Landlord’s statement, Tenant
shall be entitled to a credit for any overpayment, which shall be applied to any
sums then due Landlord under this Lease and then to the next installment(s) of
Additional Rent until fully credited for the overpayment, or refunded if Tenant
has vacated the Demised Premises, or Tenant shall be billed for any underpayment
and shall remit any amount owing to Landlord within ten (10) business days of
Tenant’s receipt of such statement. Notwithstanding the foregoing, provided that
Tenant has made all payments that have been invoiced by Landlord and is not
otherwise in default beyond the expiration of any applicable notice and cure
period, and the Operating Expenses or Real Estate Taxes have increased by more
than three percent (3%) in the aggregate over the immediately previous Fiscal
Year, Tenant shall have the right to audit the books and records of landlord
relating to Landlord’s Operating Expenses or Real Estate Taxes provided:
(i) Tenant gives Landlord thirty (30) days’ prior written notice of its intent
to audit; (ii) the audit occurs during Landlord’s normal business hours and in
Landlord’s principal offices; (iii) Tenant may only audit said records and books
once during each calendar year; (iv) Tenant may only conduct the audit of a
calendar year’s books and records within ninety (90) days following delivery of
the Financial Statement for the item in question for any calendar year; (v) the
auditor shall not be compensated on a contingency basis; (vi) Tenant provides
Landlord with a copy of the auditor’s report, within ten (10) days after its
receipt by Tenant; and (vii) the auditor agrees to execute a confidentiality
agreement with respect to such audit. Neither Tenant nor its auditor shall be
entitled to audit or examine any records specifically pertaining to another
tenant at the Building.
               (i) Confidentiality of Audit. All of the information obtained
through said audit as well as any compromise, settlement, or adjustment reached
between Landlord and Tenant relative to the results of the audit shall be held
in strict confidence by Tenant and Tenant’s officers, agents and employees and
shall not be revealed in any manner to any person except upon the prior written
consent of Landlord, which consent may be withheld in Landlord’s sole
discretion, or if required pursuant to any litigation between Landlord and
Tenant materially related to the facts disclosed by such audit, or if otherwise
required by law, Landlord shall have all rights allowed by law or equity if
Tenant, its officers, agents or employees and/or auditor violate the terms of
this provision, including without limitation, the right to terminate this Lease
or the right to terminate Tenant’s future right to audit pursuant to this
Section.
               (ii) Landlord’s Right to Contest Audit. Landlord may contest
Tenant’s audit results by giving Tenant written notice of protest within thirty
(30) days following Landlord’s receipt of the audit report. If Landlord’s
accountant and Tenant’s accountant cannot mutually agree as to Tenant’s share of
Operating Expenses or Real Estate Taxes, as applicable, due within thirty
(30) days after Tenant’s receipt of Landlords notice of protest, Landlord’s
accountant and Tenant’s accountant shall jointly choose a third independent
Certified Public Accountant, whose determination shall be binding upon the
parties hereto. If the accountants fail to agree upon the third accountant, the
parties agree to proceed forthwith to arbitrate the issue in accordance with the
Commercial Arbitration Rules of the American Arbitration Association. The cost
of the third accountant or the cost of arbitration shall be borne squally by the
parties.
          (e) Fiscal Year. Landlord shall have the right to change its Fiscal
Year from time to time. If Landlord changes its Fiscal Year during the Lease
Term, thereby creating a Fiscal Year with fewer than twelve (12) months
(hereinafter “short year”), the Real Estate Taxes and Operating Expenses for the
short year shall be determined on an annualized basis by taking the monthly
average of the actual Real Estate Taxes and Operating Expenses, respectively,
and multiplying each by twelve. The amounts determined by this method shall be
used in determining the increases described in Sections 2.2(a) and 2.2(b) for
the short year.
     2.4 Rent Adjustment Limit. Notwithstanding any deductions from or
adjustments to Base Annual Rent and Additional Rent as provided for above, in no
event shall the total monthly installment of Base Annual Rent and Additional
Rent to be paid by Tenant in any month during the Lease Term or any extension
thereof be less than the monthly installment of Base Annual Rent stipulated in
Section 1.3, except as required as the result of the Landlord’s application of a
credit due to Tenant pursuant to Section 2.3(c).
     2.5 Survival of Rent Obligation. The obligation of Tenant with respect to
payment of Base Annual Rent, as defined in Section 2.1, and Additional Rent as
defined in Section 2.2, together with all other sums due hereunder, accrued and
unpaid during the lease Term, shall survive the expiration or earlier
termination of this Lease.
     2.6 Pro Rata Snare. Tenant’s “pro rata share” stipulated in Sections 1.5(a)
and 1.5(b) represents the ratio that the total rentable area of the Demised
Premises bears to the total rentable area of the Building. In the event of any
dispute as to the Tenant’s “pro rata share”, certification of the “pro rata
share” by Landlord’s architect shall be binding on both Landlord and Tenant.

6



--------------------------------------------------------------------------------



 



     2.7 Prorated Rent. Any Base Annual Rent or Additional Rent payable pursuant
to Sections 2.1 and 2.2 for one or more full calendar months in a partial Fiscal
Year at the beginning or end of the Lease Term shall be prorated based upon the
number of months in the Fiscal Year. Any Base Annual Rent or Additional Rent
payable pursuant to Sections 2.1 and 2.2 for a portion of a calendar month shall
be prorated based upon the number of days in the applicable calendar month.
     2.8 Application of Rent. No payment by Tenant or receipt by Landlord of
lesser amounts of Base Annual Rent or Additional Rent than those required by
this Lease shall be deemed to be other than on account of the earliest unpaid
stipulated Base Annual Rent or Additional Rent. No endorsement or statement on
any check or any letter accompanying any check or payment as Base Annual Rent or
Additional Rent shall be deemed an accord and satisfaction, and Landlord may
accept such check or payment without prejudice to Landlord’s right to recover
the balance of such Base Annual Rent and Additional Rent or pursue any other
remedy provided in this Lease. Any credit due to Tenant hereunder by reason of
overpayment of Base Annual Rent or Additional Rent shall first be applied to any
Base Annual Rent, Additional Rent or other sums owed to Landlord by Tenant as
set forth elsewhere in this Lease or if Tenant shall be in default when said
credit shall be owed.
     2.9 Late Payment Fee and Interest Charge. In the event any installment of
Base Annual Rent or Additional Rent due hereunder is not paid within ten
(10) calendar days after it is due, then Tenant shall also pay to Landlord as
Additional Rent (a) a late payment fee equal to five percent (5%) of the payment
as liquidated damages for the additional administrative costs incurred by
Landlord as a result of such late payments, plus (b) an interest charge
calculated at the rate of eighteen percent (18%) per annum on the delinquent
payment from the date due until paid.

3.   CONSTRUCTION OF PREMISES AND OCCUPANCY

     3.1 Tenant Plans.
          Preparation of Tenant Plans. Landlord shall have the right to approve
any architect and/or engineer selected by Tenant, which approval shall not be
unreasonably withheld, and each of Tenant’s architects and engineers shall be
licensed in the jurisdiction in which the Demised Premises are located and shall
maintain (and provide Landlord with evidence of the existence of) professional
liability insurance adequate in Landlord’s reasonable judgment. Tenant’s
preliminary plan, whether prepared by an architect or engineer selected by
Landlord or by Tenant’s architect or engineer, shall provide sufficient
information to permit working drawings and cost estimate to be prepared. Upon
completion of Tenant’s remodeling work, Tenant shall provide Landlord, at
Tenant’s expense, with “as-built” plans of the Demised Premises. If the Demised
Premises as reflected on Tenant’s plans are not in compliance with applicable
building and fire codes, or do not comply with all requirements of the Americans
with Disabilities Act (“ADA”), then Tenant’s plans shall not be, nor shall they
be deemed to be, acceptable to Landlord. Landlord’s approval of Tenant’s plans
or work does not constitute certification by Landlord that said plans or work
meet the applicable requirements of any building or fire codes, laws or
regulations, or the ADA, nor shall it impose any liability whatsoever upon
Landlord.
     3.2 Possession. If Landlord shall be unable to tender possession of the
Demised Premises on the Commencement Date set forth in Section 1.2 by reason of:
(a) the holding over or retention of possession of any tenant or occupant; or
(b) for any other reason beyond the control of Landlord, Landlord shall not be
subject to any liability for the failure to tender possession on said date.
Under such circumstances the Base Annual Rent and Additional Rent reserved and
covenanted to be paid herein shall not commence until possession of the Demised
Premises is tendered to Tenant. No such failure to tender possession on the
Commencement Date set forth in Section 1.2 shall in any other respect affect the
validity of this Lease or the obligations of Tenant hereunder. In the event the
actual Commencement Date does not occur within three (3) months of the date this
Lease is fully executed and delivered by Landlord and Tenant, then either party,
without further liability to the other, shall have the right to terminate this
Lease upon two (2) months prior written notice to the other party hereto. If
permission is given to Tenant to enter into possession of the Demised Premises
prior to the date specified as the Commencement Date, Tenant covenants and
agrees that such occupancy shall be deemed to be subject to all of the terms,
covenants, conditions and provisions of this Lease.
     3.3 Permits. Tenant shall be responsible for obtaining at Tenant’s sole
cost and expense, the construction and occupancy permits for the Demised
Premises if any. Tenant shall be responsible for obtaining any other permits or
licenses necessary for its lawful occupancy of the Demised Premises. Tenant
shall provide Landlord with a copy of all such permits and licenses. Landlord
shall cooperate with Tenant to procure all necessary permits from government
authorities.
     3.4 Demised Premises. Landlord shall have the right to change the location
(provided however Tenant shall not be relocated to the first (1st) floor of the
Building) and configuration of the Demised Premises at any time but not more
than once during the Lease Term, subject to the following terms and conditions:
(a) subsequent to the Commencement Date, Landlord shall provide Tenant not less
than ninety (90) days advance written notice of the date Tenant must vacate the
Demised Premises; (b) Landlord shall provide Tenant with Substitute space of
similar nature and size elsewhere in the Building (the “Substitute Premises”)
the Substitute Premises shall have a similar window line as the Demised
Premises; (c) Landlord shall at Landlord’s expense remove Tenant’s Property from
the Demised Premises and reinstall them in the Substitute Premises, and
redecorate the Substitute Premises in a manner substantially similar to the
manner in which the Demised Premises were decorated; and (d) upon receipt of
paid invoices, Landlord shall reimburse Tenant for the reasonable costs it
incurs for new stationery, business cards and signage, if any, comparable to
those previously used by Tenant that it requires, directly as a result of
Landlord’s relocation of the Demised Premises. Landlord shall use reasonable
efforts to minimize the disruption to Tenant’s business, but in no event shall
Landlord be liable for any loss of business or other damages to or expenses of
Tenant, except for any physical damage to Tenant’s Property incurred during the
move. Within ten (10) days after Landlord submits an amendment of this Lease or
a replacement lease indicating the location and configuration of the Substitute
Premises, Tenant shall execute such amendment or lease, as applicable, and
deliver it to Landlord, failing which Tenant hereby irrevocably appoints
Landlord as its special attorney-in-fact to execute such amendment or lease, as
applicable, the foregoing power of attorney being deemed to be coupled with an
interest.

4.   SUBLETTING AND ASSIGNMENT

     4.1 Consent. Without the prior written consent of Landlord, not to be
unreasonably withheld or delayed in accordance with Section 4.5, Tenant will not
sublet the Demised Premises or any part thereof or transfer possession or
occupancy thereof to any person, firm or entity, or transfer or assign this
Lease, and no subletting or assignment hereof shall be effected by operation of
law or in any Other manner, such as the transfer of all or substantially all of
Tenant’s assets or voting control of Tenant’s stock, partnership interest or
other equity, without such prior written consent of Landlord, except as provided
in Section 4.8 below. If Tenant is a partnership, then any sale, conveyance, or
other transfer of, or the grant of a security interest in, or any partnership
interest, or any dissolution of Tenant, or any act which will result in a
potential future change in control, or a withdrawal or change, whether
voluntary, involuntary or by operation of law, of a

7



--------------------------------------------------------------------------------



 



partner or partners owning a controlling interest in Tenant, shall be deemed a
voluntary assignment of this Lease. If Tenant is a corporation, then any sale,
conveyance, or other transfer of, or grant of a security interest in any
controlling shares of stock, dissolution, merger, consolidation or other
reorganization of Tenant, or any sale or transfer of a controlling interest of
its capital stock, or any act which will result in a potential future change in
control, or a withdrawal or change, whether voluntary, involuntary or by
operation of law, of a shareholder or shareholders owning a controlling interest
in Tenant, shall be deemed a voluntary assignment of this Lease. All permitted
subletting and assignments of the Demised Premises and this Lease shall be
subject to the provisions of this Lease, including but not limited to
Section 4.3. No assignment shall be made except for the entire Demised Premises
and Tenant further agrees that any permitted assignment of this Lease or
subletting of the Demised Premises may be conditioned upon payment by Tenant of
consideration and the delivery of such additional guarantees, collateral and/or
other security as determined by Landlord. Any subletting or assignment consented
to by Landlord, to be effective, shall be evidenced in writing in a form
acceptable to Landlord. Consent by Landlord to any assignment or subletting by
Tenant shall not operate as a waiver of the necessity for obtaining Landlord’s
consent in writing to any subsequent assignment or subletting. The collection or
acceptance of rent from any such assignee, subtenant or other occupant shall not
constitute a waiver of or release of Tenant from any covenant or obligation
contained in this Lease, nor shall such acceptance of rent be deemed to create
any right to the Demised Premises in such assignee, subtenant or other occupant,
nor any legal or other relationship between the Landlord and any such assignee,
subtenant or other occupant. Landlord’s acceptance of any name for listing on
the Building directory shall not be deemed, nor will it substitute for,
Landlord’s consent as required by this Lease, to each sublease, assignment and
any other occupancy of the Demised Premises, In the event that Tenant defaults
under this Lease in the payment of Base Annual Rent or Additional Rent, Tenant
hereby assigns to Landlord the rent and other sums due from any subtenant,
assignee or other occupant and hereby authorizes each such subtenant, assignee
and other occupant to pay said rent and other sums directly to Landlord upon
demand. Any transfer of this Lease or the Demised Premises, or any transfer of
any interest in Tenant restricted pursuant to this Section 4.1, without the
prior written consent of Landlord pursuant to this Section 4.1 shall be void. By
taking a transfer of this Lease by assignment, transfer or interest in Tenant,
or by any other manner described in this Section 4.1, or otherwise with
Landlord’s consent to the transfer, the transferee shall be bound by all
provisions of this Lease, which shall be binding upon the transferee as if the
transferee had signed this Lease in lieu of the original Tenant named herein.
Provided Tenant first obtains the written consent of Landlord to such sublease
or assignment as required by Section 4 and further provided that Tenant is not
in default of any of the terms or conditions of this Lease on the date each rent
payment is due pursuant to such sublease or assignment, then notwithstanding
Section 4.3, only Fifty Percent (50%) of any rent and other consideration
accruing to Tenant as a result of each such sublease or assignment which is in
excess of the pro rated portion of Base Annual Rent and Additional Rent then
being paid by Tenant for the Demised Premises or portion Thereof being sublet
pursuant to said sublease or assignment shall be paid by Tenant to Landlord
monthly as Additional Rent.
     4.2 Recapture of Premises. In the event Tenant desires to sublet the
Demised Premises or assign this Lease or effect the transfer of any interest in
this Lease or in Tenant restricted pursuant to Section 4.1, Tenant shall give to
Landlord written notice of Tenant’s intended subtenant, assignee or transferee
in order to secure Landlord’s written consent in accordance with Section 4.1.
Within forty-five (45) days of receipt of said notice, Landlord shall have the
right, at its option: (i) to terminate this Lease by giving Tenant not less than
thirty (30) days notice if Tenant’s notice states the Tenant’s desire to assign
this Lease or sublet more than fifty percent (50%) of the Demised Premises or
effect a restricted transfer of an interest in this Lease or in Tenant; or
(ii) if Tenant’s notice states the Tenant’s desire to Sublet a portion of the
Demised Premises, to terminate this Lease and simultaneously to enter into a new
lease with Tenant for that portion of the Demised Premises Tenant may desire to
retain upon the same terms, covenants and conditions as then set forth in this
Lease, prorated based upon the space retained by Tenant. If Landlord exercises
its right to terminate this Lease pursuant to clauses (i) or (ii) above, Tenant
agrees that Landlord shall have access to all or any portion of the Demised
Premises sixty (60) days prior to the effective termination date for remodeling
or redecorating purposes. Tenant shall promptly execute such lease amendments
and other documents as Landlord may require to effectuate the terms and intent
of this Section 4.2
     4.3 Excess Rent and Other Consideration. Any rent and other consideration
accruing to Tenant as the result of any sublease or any assignment of this Lease
(other than with regard to a Permitted Transfer), which is in excess of the pro
rata share of Base Annual Rent and Additional Rent then being paid by Tenant for
all or a portion of the Demised Premises being sublet or assigned, shall be paid
by Tenant to Landlord monthly as Additional Rent. Any consideration accruing to
Tenant as the result of any transfer of interest in Tenant restricted pursuant
to Section 4.1 (and not including a Permitted Transfer), which is paid or deemed
paid in regard to the value of this Lease and which is in excess of the pro rata
share of the Base Annual Rent and Additional Rent which would have been paid by
Tenant during the Lease Term for such space, shall be paid by Tenant to Landlord
promptly as Additional Rent.
     4.4 Tenant Liability. In the event of any subletting of the Demised
Premises or assignment of this Lease by Tenant or transfer of an interest in
this Lease or in Tenant, Tenant shall remain liable to Landlord for payment of
the Base Annual Rent and Additional Rent stipulated herein and all other
covenants and conditions contained herein. No subletting of the Demised Premises
or assignment of this Lease or transfer of an interest in this Lease or in
Tenant shall operate to release, discharge or otherwise affect the liability of
any guarantors, co-signers or other parties liable to Landlord pursuant to the
terms of any guaranty or otherwise for the obligations of Tenant under this
Lease.
     4.5 Reasonable Standards of Consent. Tenant acknowledges that Landlord, in
considering whether to grant or withhold consent required of Landlord pursuant
to this Section 4, shall be entitled to apply any or all of the following
criteria:
          (a) The Financial strength of proposed subtenant/assignee/transferee
must be acceptable to Landlord in Landlord’s reasonable discretion based on
adequate current and historical financial information given by Tenant. Landlord
shall be entitled to receive, and Tenant shall deliver or cause others to
deliver, such guarantees, collateral and other security as Landlord shall
request in conjunction with any prospective sublease, assignment or other
transfer. Failure to provide such financial information, guarantees, collateral
and other security shall be grounds for Landlord to withhold or deny consent;
          (b) The proposed subtenant/assignee/transferee must have a good
reputation in the business community and must be creditworthy;
          (c) Use of the Demised Premises by the proposed
subtenant/assignee/transferee must be permitted by this Lease;
          (d) Use of the Demised Premises by the proposed
subtenant/assignee/transferee shall not violate or create any potential
violation of any laws and must be in keeping with the character of the Building
and the Complex;

8



--------------------------------------------------------------------------------



 



          (e) Use of the Demised Premises by the proposed
subtenant/assignee/transferee shall not violate, or cause Landlord to violate,
any other leases, agreements or mortgages affecting (i) the Demised Premises,
the Building, the Complex or the land related to such improvements, or (ii) the
Landlord, Landlord’s Agent or other tenants, whether such leases, agreements or
mortgages were entered into prior or subsequent to this Lease;
          (f) The proposed use shall be compatible with all other uses within
the Building or Complex and the proposed use or user shall not cause a
diminution in the reputation of the Building, the Complex, Landlord, Landlord’s
Agent or other tenants;
          (g) The proposed subtenant/assignee/transferee shall have no right to
further sublet the subleased premises, nor to further assign this Lease, nor to
further transfer any interest in such proposed subtenant/assignee/transferee;
          (h) In the event Tenant is in default, consent may be withheld
irrespective of whether these other criteria are met by the proposed
subtenant/assignee/transferee.
     4.6 Other Transfers. Notwithstanding anything herein to the contrary,
Tenant shall not pledge, assign, transfer, encumber or otherwise convey its
interest in the Demised Premises conditionally or as security for any
obligations of Tenant to any third party, or otherwise. Any such transfer in
violation of this provision shall be void.
     4.7 Rights on Default. In the event Tenant defaults under this Lease, in
addition to the rights and remedies of Landlord outlined in Section 12,
Landlord, at its option, may elect to recognize any sublease between Tenant and
any subtenant, or any agreement by which Tenant has granted any leasehold estate
or interest in the Demised Premises, as a direct lease or agreement between
Landlord and such subtenant or other grantee, upon written notice to Tenant and
such subtenant or other grantee, without releasing or affecting the liability of
Tenant to Landlord under this Lease, and Tenant shall be deemed to have assigned
its interest in such sublease or other agreement to Landlord (without the need
for executing any further documentation evidencing same) and such subtenant or
other grantee shall attorn to and recognize the rights of Landlord under such
sublease or other agreement, as the case may be. Notwithstanding Tenant’s
consent or acquiescence in the termination of this Lease and/or Tenant’s
voluntary surrender of the Demised Premises (or any portion thereof), Landlord
may consider any sublease or other agreement transferring a leasehold estate or
interest in the Demised Premises, and/or any right to use or possess the Demised
Premises (or any portion thereof) by any subtenant or other grantee, terminated
as of the date Landlord terminates this Lease and/or Tenant’s right to
possession of the Demised Premises, it being the intention of the parties that
any leasehold estate or other interest in the Demised Premises shall be subject
to the terms and conditions of this Lease, including all rights and remedies of
Landlord outlined herein, notwithstanding anything to the contrary contained in
such sublease or other agreement.
     4.8 Permitted Transfers.
          (a) Tenant shall have the right, without obtaining Landlord’s prior
written consent, but only with prior notice to Landlord, to (i) assign the Lease
or sublet the Demised Premises to a corporation to which all or substantially
all of the assets of Tenant are sold, or (ii) transfer stock in Tenant to and
from employees of Tenant whether pursuant to an employee stock option plan or
otherwise, or (iii) to sell stock in the Tenant through public offerings,
private placements or similar transactions, or (iv) assign the Lease or sublet
the Demised Premises to any parent corporation of Tenant, or to any subsidiary
of Tenant or any parent corporation of Tenant, or (v) assign the Lease or sublet
the Demised Premises to any entity which may as the result of merger or
consolidation succeed to the business carried on by Tenant. Tenant acknowledges
and agrees that any assignment or sublease entered into pursuant to this
Section 4.8 shall not operate or be construed as a waiver or release of Tenant
from liability for the performance of any covenant or obligation to be performed
by Tenant under this Lease, nor shall the collection or acceptance of rent from
any assignee, subtenant or occupant constitute a waiver or release of Tenant
from any of its liabilities or obligations under this Lease. Notwithstanding the
foregoing, the notice requirement set forth in 4.8(c) shall only apply to the
transfers in Sections 4.8(a)(i), (iii), (iv) and (v).
          (b) Definition: The transactions permitted pursuant to Section 4.8(a)
are herein referred to as the “Permitted Transfers”, and the parties with whom
Tenant is permitted to make such Permitted Transfers are herein referred to as
“Permitted Transferees”.
          (c) Notice. Tenant shall deliver written notice of the Permitted
Transfers set forth in Sections 4.8(a)(i), (iii), (iv) and (v) above to Landlord
with copies of documents evidencing Permitted Transfers within twenty (20) days
of the effective date of such Permitted Transfer provided there are no legal
reasons which would prohibit Tenant from providing said prior notice. In no
event shall Tenant be permitted to use a series of one or more Permitted
Transfers solely for the purpose of “spinning-off’ this Lease to an independent
third party that would not otherwise be a permitted Transferee, As an example of
the foregoing, Tenant shall not assign this Lease to an affiliate corporation
whose assets consist solely of this Lease and the rights granted herein and
thereafter sell the stock of such affiliate corporation to an independent third
party, with the intended result being to defeat the purpose of this Section by
the transfer of this Lease to an independent third party by means of what would
otherwise be two (2) separate Permitted Transfers.
5. SERVICES AND UTILITIES
     5.1 Building Standard Services and Utilities. Subject to the limitations
set forth in Section 5.3 below, Landlord shall furnish sufficient electric
current for lighting and office equipment such as typewriters, calculators,
office copiers and printers, desktop personal computers and word processors and
similar items. Landlord shall also furnish water for lavatory and drinking
purposes, lavatory supplies, fluorescent tube replacements, automatically
operated elevator service, landscaping and snow removal, interior and exterior
window cleaning and nightly cleaning service in accordance with Landlord’s
prevailing practices (as set forth in Exhibit D attached hereto), as they may be
modified from time to time, except that Landlord shall not be responsible for
cleaning Tenant’s kitchens, private bathrooms, rugs, carpeting (except
vacuuming) and drapes. Landlord shall have no liability for and expressly
disclaims any responsibility for the engineering, design, installation,
provision of or maintenance of Tenant’s telecommunications and data transmission
systems and the inside wire associated therewith. Landlord further agrees to
furnish beating and cooling during the appropriate seasons of the year, between
the hours and on the days set forth in Section 1.7 exclusive of legal public
holidays as defined in section 6103(a) and (c) of Title 5 of the United States
Code, as it may hereafter be amended. For purposes hereof, the following are the
legal public holidays for the Building; New Year’s Day, Martin Luther King, Jr.,
Day, Inauguration Day, Presidents’ Day, Memorial Day (observed), Independence
Day, Labor Day, Columbus Day (observed), Veterans’ Day (observed), Thanksgiving
Day and Christmas Day. All of the aforesaid services shall be provided without
cost to Tenant except as such expenses may be included in calculating Additional
Rent pursuant to the provisions of Sections 2.2 and 2.3, Landlord shall not be
liable for failure to furnish, or for suspension or delay in furnishing, any of
such services if such failure, suspension or delay is caused by breakdown,
maintenance or repair work, strike, riot, civil commotion, governmental
regulations, emergency periods due to weather or any other cause or reason
whatever beyond the reasonable control of Landlord. Failure, suspension, delay
or interruption of services shall not result in any abatement of Base Annual
Rent or Additional Rent, be deemed an eviction or breach of this Lease
(including any express or implied covenant of quiet enjoyment), or relieve
Tenant of performance of Tenant’s obligations under this Lease unless the
Demised Premises are rendered untenantable by such failure, suspension, delay or
interruption of services for ten (10) consecutive business days due to
Landlord’s negligence or willful misconduct, in which event Tenant may abate
paying Base Annual Rent from said eleventh (11th) business day until such
service is restored.

9



--------------------------------------------------------------------------------



 



     5.2 Overtime Services. Should Tenant require heating and cooling services
beyond the hours and/or days stipulated in Section 1.7, upon receipt of at least
24 hours prior written notice from Tenant, Landlord will furnish such additional
service at the then-prevailing hourly rates for both utility services and
personnel as established by Landlord from time to time; provided, further, that
there will be a minimum charge of four (4) hours each time overtime services are
required.
     5.3 Excessive Usage.
          (a) Equipment Restrictions. Tenant will not install or operate in the
Demised Premises any heavy duty electrical equipment or machinery or any other
equipment which consumes excess gas (where applicable), excess water, excess
sewer services or excess electricity as defined in Section 5.3(b) below, without
first obtaining prior written consent of Landlord. Landlord may, among other
things, require as a condition to its consent for the installation of such
equipment or machinery that Tenant pay as Additional Rent the costs for excess
consumption of such utilities that may be occasioned by the operation of said
equipment or machinery. Landlord may make periodic inspections of the Demised
Premises at reasonable times to determine that Tenant’s equipment and machinery
comply with the provisions of this Section and Section 5.4.
          (b) Excess Electrical Usage. The consumption of electricity, including
lighting, in excess of five (5) watts per square foot for any portion of the
Demised Premises shall be deemed excessive. Additionally, any individual piece
of electrically operated machinery or equipment having a name plate rating in
excess of two (2) kilowatts shall also be deemed as requiring excess electric
current.
          (c) Additional Utility Costs. Landlord shall have the right to either
require that one or more separate meters be installed to record the consumption
or use of electricity or other utilities, or cause a reputable independent
engineer to survey and determine the quantity of such utilities consumed by such
excessive use. In the event that Tenant is consuming excess electricity, the
cost of any such survey and meters and of installation, maintenance and repair
thereof shall be paid for by Tenant. Tenant agrees to pay Landlord (or the
utility company, if direct service is provided by the utility company), promptly
upon demand therefor, for all such excess consumption and demand as shown by
said meters, or a flat monthly charge determined by the survey, as applicable,
at the rates charged for such excess service by the local public utility
company. If Tenant’s cost of excess such utilities based on meter readings is to
be paid to Landlord, Tenant shall pay a service charge related thereto in an
amount Landlord shall reasonably determine.
     5.4 Excessive Heat Generation. Landlord shall not be liable for its failure
to maintain comfortable atmospheric conditions in all or any portion of the
Demised Premises due to heat generated by over-occupancy of the Demised Premises
or by any equipment, machinery or additional lighting installed by Tenant (with
or without Landlord’s consent) that exceeds design capabilities for the
Building. If Tenant desires additional cooling to offset excessive heat
generated by such over-occupancy, equipment, machinery or additional lighting,
Tenant shall pay for auxiliary cooling equipment and the operating, maintenance,
repair and replacement costs of such equipment, including without limitation
electricity, gas, oil and water. If Tenant does not desire such auxiliary
cooling equipment, Tenant shall pay for excess electrical consumption by the
existing cooling system.
     5.5 Building Security. Any security system or other security measures
(collectively, the “Security System”) that Landlord may undertake for protection
of the Demised Premises, the Building and/or Complex (including any parking
garages or areas) are for the protection of the physical structures only and
shall not be relied upon by Tenant, its agents, employees or invitees to protect
Tenant, Tenant’s Property and Leasehold Improvements or Tenant’s employees,
invitees or their property. Tenant shall not do anything to circumvent or allow
others to circumvent any Security System. Landlord shall not be liable for any
failure of any Security System to operate or for any breach or circumvention of
the Security System by others, and Landlord makes no representations or
warranties concerning the installation, performance and monitoring of any
Security System, or that it will detect or avert the occurrences which any such
Security System is intended or expected to detect or avert.
     5.6 Roof and Auxiliary Spaces. Tenant shall not use the roof, roof utility
closets or other auxiliary spaces in the Building for antennas, condenser
coolers, telecommunications and/or data transmission equipment or any other type
of equipment or for any other purpose without the prior written consent of
Landlord, which consent may be conditioned upon the terms of a separate written
agreement and the payment by Tenant of separate consideration for the use of
such space.
     5.7 Trash Removal. Landlord shall provide for trash collection and removal
from the Demised Premises, the Building and the Complex. Tenant covenants and
agrees, at its sole cost and expense, to comply with all present and future
laws, orders and regulations of the federal, state, county, municipal and local
governments, departments, commissions, agencies and boards regarding the
collection, sorting, separation and recycling of trash. Landlord reserves the
right to refuse to collect or accept from Tenant any trash that is not separated
and sorted as required by law and directed by Landlord, and if not separated and
sorted as required by law, to require Tenant to arrange for such collection at
Tenant’s sole cost and expense, utilizing a contractor satisfactory to Landlord.
Tenant shall pay all costs, expenses, fines, penalties and damages that may be
imposed on Landlord or Tenant by reason of Tenant’s failure to comply with the
provisions of this Section, and Tenant, at Tenant’s Sole Cost and expense, shall
indemnify, defend and hold Landlord harmless from and against any actions,
claims and suits (including legal fees and expenses) arising from such
noncompliance, utilizing counsel reasonably satisfactory to Landlord.
6. USE AND UPKEEP OF PREMISES
     6.1 Use. Tenant shall Use and occupy the Demised Premises only for the
purposes specified in Section 1.8 and for no other purpose whatsoever, and shall
comply, and cause its employees, agents, contractors, invitees and other users
of the Demised Premises to comply, with all applicable federal, stare and local
laws, statutes, ordinances and regulations, including, but not limited to, the
ADA, zoning regulations, and smoking regulations. Landlord represents that, as
of the date of this Lease, the Demised Premises are in material compliance with
the ADA and applicable building laws and regulations required at the time the
Building was constructed. Any variation or deviation from the specific use
expressly set forth in Section 1.8 shall be deemed a default of this Lease.
Tenant shall pay before delinquency any business, rent and other tax and fee
that is now or hereafter assessed or imposed upon Tenant’s use or occupancy of
the Demised Premises, the conduct of Tenant’s business in the Demised Premises
or Tenant’s Property. If any such tax or fee is enacted or altered so that such
tax or fee is imposed upon Landlord so that Landlord is responsible for
collection or payment thereof, then Tenant shall promptly pay the amount of such
tax or fee directly to the taxing authority, or if previously paid by Landlord,
to Landlord upon demand.

10



--------------------------------------------------------------------------------



 



     6.2 Illegal and Prohibited Uses. Tenant will not use or permit the Demised
Premises or any part thereof to be used for any disorderly, unlawful or extra
hazardous purpose and will not manufacture anything therein. Tenant will not use
or permit the Demised Premises to be used for any purposes that interfere with
the use and enjoyment by other tenants of the Building or Complex or, in
Landlord’s opinion, impair the reputation or character of the Building, Complex,
Landlord or Landlord’s Agent. Tenant shall immediately refrain from and
discontinue such use after receipt of written notice from Landlord.
     6.3 Insurance Rating. Tenant will not do or permit anything to be done in
the Demised Premises, the Building or the Complex or bring or keep anything
therein which shall in any way increase the rate of fire or other insurance on
said Building or the Complex, or on the property kept therein, or conflict (or
permit any condition to exist which would conflict) with applicable fire laws or
regulations, or with any insurance policy upon said Building or Complex or any
part thereof, or with any statute, rules or regulations enacted or established
by any appropriate governmental authority. Tenant shall be responsible for any
increase in insurance costs with respect to the Building or Complex if the
increases were caused by its actions or failure to act.
     6.4 Alterations.
          (a) Approval Required. Tenant shall not make any alterations,
installations, changes, replacements, repairs, additions or improvements in or
to (or which interfere with) the structural elements of the Building or the
Demised Premises, or the Systems (hereinafter defined), without the prior
written consent of Landlord, which consent may be granted or withheld in
Landlord’s sole and absolute discretion. Tenant shall not make any
non-structural, non-System or cosmetic alterations, changes, replacements,
repairs, additions or improvements in or to the Demised Premises or any part
thereof, without the prior written consent of Landlord, which consent shall not
be unreasonably withheld. Notwithstanding the foregoing, Tenant shall have the
right to make Cosmetic Changes (as hereinafter defined) within the Demised
Premises without requiring the consent of Landlord but upon thirty (30) days
prior written notice to Landlord. “Cosmetic Changes” shall mean those minor,
non-structural alterations of a decorative nature consistent with a first-class
office building for which a building permit is not required and which cost
(including installation) in the aggregate less than Ten Thousand Dollars
($10,000.00) per project or series of related projects, such as painting,
carpeting and hanging pictures. All Tenant plans and specifications shall be
submitted to Landlord for prior approval. All Tenant engineering plans and
specifications shall be prepared at Tenant’s expense by Landlord’s designated
engineer. Landlord may, among other things, condition its consent upon Tenant’s
agreement that any construction up-gradings required by any governmental
authority as a result of Tenant’s work, either in the Demised Premises or in any
other part of the Building or Complex, will be paid for by Tenant in advance.
Tenant shall not install any equipment of any kind or nature whatsoever which
will or may necessitate any changes, replacements or additions to the water
System, plumbing system, heating system, ventilating system, air-conditioning
system, supply, return or control systems, Landlord’s data system(s), or the
electrical system of the Demised Premises or the Building (collectively, the
“Systems”), nor install or use any air-conditioning unit, engine, boiler,
generator, machinery, heating unit, stove, water cooler, ventilator, radiator or
any other similar apparatus, nor modify or interfere with any of the Systems,
without the prior written consent of the Landlord, which consent may be granted
or withheld in the Landlord’s sole and absolute discretion. Any auxiliary
air-conditioning equipment which Tenant may desire to install in the Demised
Premises shall be connected to the Building’s commercial condenser water system,
if available, and Tenant shall pay to Landlord such reasonable charges as
established by Landlord from time to time for the use of the Building’s
commercial condenser water system. Tenant shall not modify or interfere with the
Systems without the prior written consent of Landlord, and then only as Landlord
may direct. Landlord may condition its consent upon Tenant’s payment of all
costs to make such changes, replacements or modifications. Tenant shall not
design, configure, install, use or arrange for the design, configuration,
installation or use of its telecommunications and data transmission systems or
inside wire associated therewith in any manner that interferes with the existing
telecommunications and/or data transmission systems or inside wire associated
therewith of Landlord or other tenants in the Building. Landlord’s consent to
any work by Tenant or approval of Tenant’s plans or specifications shall not be
deemed a certification that such work complies with applicable building codes,
laws or regulations, nor shall it impose any liability whatsoever upon Landlord.
          (b) Alteration Requirements. All of Tenant’s approved work shall be
done in accordance with Landlord’s Building Work Rules and Regulations (as
promulgated and amended by Landlord from time to time) and shall be done by duly
qualified, licensed and bonded contractors in accordance with all applicable
laws, codes, ordinances, rules and regulations, and Tenant shall obtain (or
give) at its cost any required permits, licenses, registrations, notices, or
inspections for performance of its work. Prior to the commencement of such work
Tenant must either deposit with Landlord evidence of the existence of a bond
deemed sufficient by Landlord against construction liens, or obtain an executed
waiver of lien from each contractor or vendor that will perform or furnish to
Tenant work, labor, services or materials for any alterations, installations,
replacements, additions or improvements in or to the Demised Premises.
Notwithstanding the aforesaid, if any mechanic’s or materialman’s lien shall at
any time, whether before, during or after the Lease Term, be filed against any
part of the Building or other property of Landlord by reason of work, labor,
services or materials performed for or furnished to or on behalf of Tenant,
Tenant shall forthwith cause the lien to be released of record by being
discharged or bonded off to Landlord’s satisfaction within fifteen (15) days
after being notified of the filing thereof. If Tenant shall fail to cause such
lien to be released of record within said fifteen (15) day period, then, in
addition to any other right or remedy of Landlord, Landlord may bond off or
discharge the lien by paying the amount claimed to be due. Any amount paid by
Landlord, whether as bond premium or payment of the lien amount, and all costs
and expenses, including reasonable attorneys’ fees incurred by Landlord in
procuring the same and its release from the appropriate land records, shall be
due from Tenant to Landlord and shall be payable on the first day of the next
following month, or if the Lease Term has expired, upon demand.
          (c) Removal of Leasehold Improvements and Tenant’s Property. All
Leasehold Improvements within the Demised Premises shall, subject to Landlord’s
right to require Tenant to remove all or any portion of the Leasehold
Improvements and restore the Demised Premises to its condition as of the date
this Lease is fully executed and delivered by Landlord and Tenant, remain at the
expiration or earlier termination of the Lease Term without disturbance,
molestation or injury. Should Landlord elect that Leasehold Improvements be
removed upon the expiration or earlier termination of the Lease Term, and/or
should Tenant fail to remove all or any portion of Tenant’s Property in
accordance with the provisions of this Lease, Tenant hereby agrees that Landlord
shall have the right to cause all or any portion of the Leasehold Improvements
and/or Tenant’s Property to be removed at Tenant’s sole cost and expense. Tenant
hereby agrees to reimburse Landlord for the cost of such removal together with
the cost of repairing any damage resulting therefrom, and the cost of restoring
the Demised Premises to its condition as of the date this Lease is fully
executed and delivered by Landlord and Tenant. Approximately sixty (60) days
prior to Tenant’s scheduled vacation of the Demised Premises, Landlord and
Tenant shall meet to review what items shall be removed and what items shall
remain as Landlord may determine. Landlord shall provide its estimate to Tenant
of the costs of such removal and the costs of any repairs to or restoration of
the Demised Premises as herein provided, and Tenant shall promptly deposit with
Landlord a sum equal to such estimated costs. In the event Tenant fails to
remove the Leasehold Improvements designated by Landlord for removal prior to
the expiration of the Lease Term and/or fails to remove Tenant’s Property as
aforesaid and/or fails to make such repairs and/or restoration as aforesaid,
Landlord shall cause the removal, repair and/or restoration to be performed at
Tenant’s sole expense, which expense shall not be limited by the amount of the
deposit referred to herein. Tenant shall provide for the transfer or disposal of
all items removed, failing which Landlord is hereby authorized to dispose of
same in any manner deemed appropriate, including, but not limited to, disposal

11



--------------------------------------------------------------------------------



 



into the trash, without liability to Tenant, and at Tenant’s sole cost and
expense, and Tenant shall indemnify, defend and hold harmless Landlord,
Landlord’s Agent and their respective employees and agents from and against all
claims, damages, costs and expenses, including reasonable attorneys’ fees,
arising from or in connection with the disposal of all or any items removed by
Landlord hereunder. In the event, for whatever reason, the parties do not meet
to review which items shall be removed and which items shall remain, and/or the
Tenant, for whatever reason, fails to deposit with the Landlord the deposit
hereinabove stated, then the Landlord is hereby authorized to proceed, as it
deems appropriate, with such removal and disposition of property, and repair
and/or restoration, without liability to Tenant and at Tenant’s sole cost and
expense. Notwithstanding anything contained herein to the contrary, the parties
acknowledge that Tenant is accepting the Demised Premises in “AS IS” condition,
that no Leasehold Improvements have been constructed for Tenant’s occupancy by
Landlord. Notwithstanding anything in the foregoing to the contrary, Landlord
shall not require the removal of Tenant’s initial improvements (other than
cabling installed in the Demised Premises by Tenant) nor any subsequent
improvements or alterations unless Tenant was notified by Landlord of the need
for such removal at the time Landlord provides its consent or approval to Tenant
for such improvement or alteration.
          (d) Compliance with Laws. In the event that during the Lease Term
either Landlord or Tenant shall be required by the order or decree of any court,
or any other governmental authority, or by law, code or ordinance (including but
not limited to the ADA), to repair, alter, remove, reconstruct, or improve any
part of the Demised Premises or of the Building, then Tenant agrees, at its sole
cost and expense, to comply with such requirements imposed on the Demised
Premises or Tenant and shall perform, at its expense, or Tenant shall permit
Landlord to perform, at Tenant’s expense, such repairs, alterations, removals,
reconstructions, or improvements and Landlord agrees to be responsible for
compliance with requirements regarding the common areas of the Building. Within
ten (10) days after receipt, Tenant shall advise Landlord in writing, and
provide the Landlord with copies of (as applicable), (i) any notices alleging
violation of any law, code or ordinance (including the ADA) relating to any
portion of the Demised Premises or the Building, (ii) any claims made or
threatened in writing regarding noncompliance with any law, code or ordinance
and relating to any portion of the Building or of the Demised Promises, or
(iii) any governmental or regulatory actions or investigations instituted or
threatened regarding noncompliance with any law, code or ordinance and relating
to any portion of the Building or the Demised Premises. No such order or decree
or the compliance required therewith shall have any effect whatsoever on the
obligations or covenants of Tenant herein contained. Tenant hereby waives all
claims for damages or abatement of Base Annual Rent and Additional Rent because
of such repairing, alteration, removal, reconstruction, or improvement.
     6.5 Maintenance by Landlord.
          (a) Landlord Repairs and Maintenance. Except to the extent that Tenant
is required to maintain and repair pursuant to Sections 5.4, 6.4, 6.7, 6.8,
6.10, 6.11, 9 and 21, Landlord shall maintain and repair all public or common
areas located within the Building, including external landscaping, walkways and
parking areas, and, except to the above extent, Landlord shall make repairs to
structural roofs, walls and building standard heating, air conditioning,
plumbing and electrical systems and equipment. Except as otherwise expressly
provided in this Lease, such maintenance shall be provided without cost to
Tenant, except that (i) such expenses may be included in calculating the
Additional Rent pursuant to the provisions of Sections 2.2 and 2.3; and (ii) if
such expenses are incurred by Landlord in making repairs attributable to acts or
omissions of Tenant or Tenant’s employees, agents, contractors or invitees, then
Tenant shall reimburse Landlord for all such expenses within ten (10) days after
Landlord submits a bill for such costs to Tenant. Tenant hereby waives all
claims for damages or abatement of Base Annual Rent and Additional Rent because
of such repairing, alteration, removal, reconstruction, or improvement.
          (b) Use of Demised Premises by Landlord. Landlord reserves the right
to erect, use, maintain, repair and replace all pipes, ducts, conduits, wiring,
fluids, gases, components, and similar materials and structures in and through
the Demised Premises, including any changes, additions or replacements as
Landlord may from time to time make thereto. Landlord may install any and all
materials, equipment, pipes, ducts, conduits, wires, and related fluids, gases,
components and mechanical equipment serving other portions, tenants and
occupants of the Building, in, through, under or above the Demised Premises that
Landlord deems desirable and shall have the right to locate, both vertically and
horizontally, utility lines, wiring, air ducts, flues, duct shafts, drains,
sprinkler mains and valves, and such other facilities within the Demised
Premises as may be deemed necessary by engineering design and/or code and/or
other legal requirements and to repair, alter, replace or remove these items.
These shall be located so as to cause minimum interference with Tenant’s use of
the Demised Premises and shall, if possible, be located above Tenant’s suspended
ceiling, if any, or as close to the concrete slab as possible, below the floor,
along column lines or in storage areas. Landlord shall have the right to remove
or abate any hazardous materials located in the Demised Premises and Tenant
shall fully cooperate with Landlord in this regard. Landlord’s right to locate
facilities within the Demised Premises shall include facilities required by
tenants or occupants in levels above or below the Demised Premises as well as on
the same level as the Demised Premises. None of the above conduct by Landlord
shall be deemed to constitute an interference with Tenant’s quiet enjoyment or
an actual or constructive eviction of Tenant. Subject to the other applicable
terms and provisions expressly provided in this Lease, Tenant shall be entitled
to no abatement of Base Annual Rent or Additional Rent whatsoever on account of
such installation, location, construction, use, entry, removal, repair,
maintenance or other conduct as aforesaid. With respect to Landlord’s use of the
Demised Premises as allowed by this Section 6.5(b), in each instance Landlord
shall use reasonable efforts to minimize material interference with Tenant’s
normal business operations in the Demised Premises.
     6.6 Signs and Publications. No sign, advertisement or notice shall be
inscribed, painted or affixed on any part of the outside of the Building, or in
the common areas of the Building, or inside the Demised Premises where it may be
visible from the public areas of the Building, except on the directories and
doors of offices, and then only in such size, color, method of attachment and
style as Landlord shall approve. Landlord shall have the right to prohibit any
signage or publication of Tenant on the Demised Premises which in Landlord’s
opinion tends to impair the reputation or character of the Building, Complex,
Landlord or Landlord’s Agent. Tenant shall refrain from and discontinue such
signage or publication upon receipt of written notice from Landlord, but in no
event later than one (1) day after receipt of such notice. Landlord shall list,
at Landlord’s expense, the name of Tenant (and any permitted subtenants and
assignees) in the Building lobby directory and shall provide Building standard
signage on one suite entry door.
     6.7 Excessive Floor Load. Landlord shall have the right to prescribe the
weight and method of installation of safes, computer equipment, and other heavy
fixtures or equipment. Tenant will not install in the Demised Premises any item
of Tenant’s Property or fixtures that will place a load upon the floor exceeding
the designed floor load capacity of the floor and the Building. Landlord may
prescribe the placement and positioning of all such objects within the Demised
Premises and/or Building, and, if necessary, such objects shall be placed upon
platforms, plates or footings of such size as Landlord shall prescribe. All
damage done to the Building or the Demised Premises by installing or removing a
safe or any other article of Tenant’s Property or fixtures, or due to its being
in the Demised Premises, shall be repaired at the expense of Tenant.

12



--------------------------------------------------------------------------------



 



     6.8 Moving and Deliveries.
          (a) Prohibitions/Notices. Moving in or out of the Building is
prohibited on days and hours specified in Section 1.7, Tenant shall only use
freight elevators and loading areas, if provided in the Building, for all moving
and deliveries. Tenant shall provide Landlord with forty-eight (48) hours
advance written notice of any move and obtain Landlord’s approval therefor in
order to facilitate scheduling use of freight elevators and loading areas;
provided however that any delay caused by Landlord’s withholding approval shall
not constitute a holdover under this Lease.
          (b) Coordination with Landlord. No freight, furniture or other bulky
matter of any description shall be received into the Building or carried in the
elevators, except as authorized by Landlord, such authorization not to be
unreasonably withheld. All moving of furniture, material and equipment shall be
under the direct control and supervision of Landlord, who shall, however, not be
responsible for any damage to or charges for moving same. There shall be no
charge to Tenant for such Landlord supervision during normal business hours.
Deliveries from lobby and freight areas requiring use of hand carts shall be
restricted to freight elevators. All hand carts shall be equipped with rubber
tires and side guards. Any control exercised by Landlord hereunder shall be
deemed solely for the benefit of Landlord and the Building, and shall not be
deemed to make any of Tenant’s employees, agents or contractors the agent or
servant of Landlord. Tenant shall promptly remove from the public areas in or
adjacent to said Building any of Tenant’s property delivered or deposited there.
          (c) Moving Damages. Any and all damage or injury to the Demised
Premises or the Building caused by moving the property of Tenant into or out of
the Demised Premises shall be repaired at the sole cost of Tenant. In
conjunction with the foregoing, Tenant shall indemnify, defend and hold Landlord
harmless with respect to any and all damages and injuries to the Demised
Premises or the Building, and with respect to any property damage and injury to
others. Without releasing Tenant from any liability hereunder, Tenant shall
cooperate with Landlord to identify delivery contractors and movers causing
damage to the Building or Demised Premises or causing property damage or injury
to others.
     6.9 Rules and Regulations. Tenant shall, and shall ensure that Tenant’s
agents, employees, invitees and guests, faithfully keep, observe and perform the
Building Rules and Regulations set forth in Exhibit C, attached hereto and made
a part hereof, and such amendments, modifications and additions thereto as
Landlord may reasonably promulgate from time to time, unless waived in writing
by Landlord. Any other such rules and regulations shall not substantially
interfere with the intended use of the Demised Premises, but Tenant acknowledges
that the Building Rules and Regulations, which, in Landlord’s judgment, are
needed for the general well-being, operation and maintenance of the Demised
Premises, the Building and the Complex, together with their appurtenances, are
reasonable. Landlord shall have the right to specifically enforce all Building
Rules and Regulations. In addition to any other remedy provided for herein,
Landlord shall have the right to collect from Tenant a fine of $ 100 per
incident for each violation of said Building Rules and Regulations which is not
cured within three (3) days after written notice to Tenant. Nothing contained in
this Lease shall be construed to impose upon Landlord any duty or obligation to
enforce such Building Rules and Regulations, or the terms, conditions or
covenants contained in any other lease, as against any other tenant, and
Landlord shall not be liable to Tenant for violation of the same by any other
tenant, its employees, agents, invitees, licensees, customers, clients, family
members or guests. Further, it shall be in Landlord’s reasonable judgment as to
whether Tenant is in compliance with the Building Rules and Regulations.
Landlord agrees to enforce the Building Rules and Regulations in a
non-discriminatory manner.
     6.10 Tenant Maintenance and Condition of Demised Premises Upon Surrender.
At all times during the Lease Term, Tenant will keep the Demised Premises and
the Leasehold Improvements and Tenant’s Property therein in good order and
condition, will suffer no waste or injury to the Demised Premises and Leasehold
Improvements, and will, subject to the provisions of Section 6.4(c), at the
expiration or other termination of the Lease Term, surrender and deliver up the
Demised Premises and Leasehold Improvements in like good order and condition as
they shall be at the Commencement Date, ordinary wear and tear and, subject to
the provisions of Section 9, damage by casualty excepted.
     6.11 Tenant Property and Leasehold Improvements. Maintenance and repair of
Tenant’s Property and any Leasehold Improvements within or related to the
Demised Premises shall be the sole responsibility of Tenant, and Landlord shall
have no obligation in connection therewith. Notwithstanding anything herein to
the contrary, and subject to the provisions of Sections 6.4 and 12.8 pertaining
to removal from the Demised Premises, Tenant shall have no right to remove from
the Demised Premises any of Tenant’s Property and/or Leasehold Improvements upon
and during the continuation of any default by Tenant under this Lease.
     6.12 Landlord’s Right to Perform Tenant’s Duties. In the event that repairs
required to be made by Tenant pursuant to this Lease become necessary by reason
of Tenant’s failure to maintain the Demised Premises, Tenant’s Property and
Leasehold Improvements in good order and condition and in compliance with all
applicable laws, orders and regulations, Landlord may, but shall not be
obligated to, make repairs at Tenant’s expense. Within ten (10) days after
Landlord renders a bill for the cost of said repairs, Tenant shall reimburse
Landlord.
     6.13 OFAC Compliance.
          (a) Tenant represents and warrants that: (i) Tenant and each person or
entity owning an interest in Tenant is (x) not currently identified on the
Specially Designated Nationals and Blocked Persons List maintained by the Office
of Foreign Assets Control, Department of the Treasury (“OFAC”) and/or on any
other similar list maintained by OFAC pursuant to any authorizing statute,
executive order or regulation (collectively, the “List”) and (y) not a person or
entity with whom a citizen of the United States is prohibited to engage in
transactions by any trade embargo, economic sanction, or other prohibition of
United States law, regulation, or Executive Order of the President of the United
States; (ii) none of the funds or other assets of Tenant constitute property of,
or are beneficially owned, directly or indirectly, by any Embargoed Person (as
hereinafter defined); (iii) no Embargoed Person has any interest of any nature
whatsoever in Tenant (whether directly or indirectly); (iv) none of the funds of
Tenant have been derived from any unlawful activity with the result that the
investment in Tenant is prohibited by law or that the Lease is in violation of
law; and (v) Tenant has implemented procedures, and will consistently apply
those procedures, to ensure the foregoing representations and warranties remain
true and correct at all times. The term “Embargoed Person” means any person,
entity or government subject to trade restrictions under U.S. law, including but
not limited to, the International Emergency Economic Powers Act, 50 U.S.C. §1701
et seq., The Trading with the Enemy Act, 50 U.S.C, App, 1 et esq., and any
Executive Orders or regulations promulgated thereunder with the result that the
investment in Tenant is prohibited by law or Tenant is in violation of law.
          (b) Tenant covenants and agrees: (i) to comply with all requirements
of law relating to money laundering, anti-terrorism, trade embargos and economic
sanctions, now or hereafter in effect; (ii) to immediately notify Landlord in
writing if any of the representations, warranties or covenants set forth in this
paragraph or the preceding paragraph are no longer true or have been breached or
if Tenant has a reasonable basis to believe that they may no longer be true or
have been breached; (iii) not to use funds from any “Prohibited Person” (for the
purposes of this Section 6.13 (b)(iii) a “Prohibited Person” is a person whose
assets are blocked or with whom transactions are otherwise restricted pursuant
to the September 24, 2001 Executive Order Blocking Property and Prohibiting
Transactions With Persons Who Commit, Threaten to Commit, or Support Terrorism)
to make any payment due to Landlord under the Lease; and (iv) at the request of
Landlord, to provide such information as may be requested by Landlord to
determine Tenant’s compliance with the terms hereof.

13



--------------------------------------------------------------------------------



 



     (c) Tenant hereby acknowledges and agrees that Tenant’s inclusion on the
List at any time during the Lease Term shall be a material default of the Lease.
Notwithstanding anything herein to the contrary, Tenant shall not permit the
Demised Premises or any portion thereof to be used or occupied by any person or
entity on the List or by any Embargoed Person (on a permanent, temporary or
transient basis), and any such use or occupancy of the Demised Premises by any
such person or entity shall be a material default of the Lease.
7. ACCESS
     7.1 Landlord’s Access. Landlord, Landlord’s Agent, and their agents and
employees, shall have the right to enter the Demised Premises at all reasonable
times following not less than twenty-four (24) hours notice except in the case
of an emergency in which no notice shall be required; (a) to make inspections or
to make such repairs and maintenance to the Demised Premises or repairs and
maintenance to other premises as Landlord may deem necessary; (b) to exhibit the
Demised Premises to prospective tenants during the last six (6) months of the
Lease Term; and (c) for any purpose whatsoever relating to the safety,
protection or preservation of the persons or property of the other tenants, the
public, the Demised Premises, the Building, the Complex or other surrounding
properties provided however, that in each instance, Landlord shall endeavor not
to disrupt materially Tenant’s normal business operations at the Demised
Premises.
     7.2 Restricted Access. No additional locks, other devices or systems which
would restrict access to the Demised Premises shall be placed upon any doors
without the prior consent of Landlord. Landlord’s consent to installation of
anti-crime warning devices or security systems shall not be unreasonably
withheld; provided Landlord shall not be required to give such consent unless
Tenant provides Landlord with a means of access to the Demised Premises for the
purposes outlined in Section 7.1 above. Unless access to the Demised Premises is
provided during the hours when cleaning service is normally rendered, Landlord
shall not be responsible for providing such service to the Demised Premises or
to those portions thereof which are inaccessible during said hours. Such
inability by Landlord to provide cleaning services to inaccessible areas shall
not entitle Tenant to any adjustment in Base Annual Rent, Additional Rent or
other sums due hereunder.
     7.3 Tenant’s Access. Subject to the provisions of Sections 5.2 and 5.5,
Tenant, its employees and agents shall have access to the Demised Premises, via
at least one (1) operable elevator (except in emergencies), twenty-four
(24) hours per day, 365 days per year, and, for the purpose of access to the
Demised Premises only, shall have the right in common with all other tenants,
Landlord and Landlord’s agents and employees to use public corridors, elevators
and lobbies. Landlord may at any time and from time to time during the Lease
Term exclude and restrain any person from access, use or occupancy of any or all
mechanical and auxiliary spaces, roofs, public corridors, elevators and lobbies,
excepting, however, Tenant and other tenants of Landlord and bona fide invitees
of either who make use of said public facilities in accordance with the rules
and regulations established by Landlord from time to time with respect thereto,
Landlord may at any time and from time to time close all or any portion of said
public facilities to make repairs or changes, to prevent a dedication to any
person or the public, and to do and perform such other acts in and to said
public facilities as in the exercise of good business judgment Landlord shall
determine to be advisable. It shall be the duty of Tenant to keep all of said
public facilities free and clear of any obstructions created or permitted by
Tenant or resulting from Tenant’s operation. In order to protect the integrity
of telephone service in the Building, Landlord may, at its option, supervise or
restrict Tenant’s access to any or all equipment rooms, inside wire space and/or
conduits or the demarcation point.
8. LIABILITY
     8.1 Tenant’s Property. All of Tenant’s Property, the Leasehold Improvements
and the personal property of Tenant’s employees, agents, contractors, visitors
and invitees in the Demised Premises or in the Building shall be at their sole
risk. Landlord, Landlord’s Agent, and their respective agents and employees
shall not be liable for any damage to Tenant’s Property; provided, however, the
foregoing provision shall not apply (a) if the loss was caused by the negligence
of Landlord, Landlord’s Agent or their agents or employees, and (b) the Tenant
has not otherwise waived and released its claims pursuant to Section 8.5(f).
     8.2 Criminal Acts of Third Parties. Landlord, Landlord’s Agent and their
respective agents and employees shall not be liable in any manner to Tenant, its
agents, employees, invitees or visitors for any injury or damage to Tenant,
Tenant’s agents, employees, invitees or visitors, or their property, caused by
the criminal or intentional misconduct of third parties or of Tenant, Tenant’s
employees, agents, invitees or visitors on or about the Demised Premises,
Building and/or Complex (including any parking garages and parking areas) unless
caused by the gross negligence or willful misconduct of Landlord or its agents.
Except as set forth above, all claims against Landlord. Landlord’s Agent and
their respective agents and employees for any such damage or injury are hereby
expressly waived by Tenant, and Tenant hereby agrees to hold harmless, defend
and indemnify Landlord, Landlord’s Agent and their respective agents and
employees from all such claims and/or damages and the expenses of defending all
claims made by Tenant’s employees, agents, invitees, or visitors arising out of
such acts.
     8.3 Public Liability. Landlord, Landlord’s Agent and their respective
agents and employees assume no liability or responsibility whatsoever with
respect to the conduct and operation of the business to be conducted upon the
Demised Premises, Landlord, Landlord’s Agent and their respective agents and
employees shall not be liable for any accident or injury to any person or
persons or property in or about the Demised Premises which are caused by the
conduct and operation of said business or by virtue of equipment or property of
Tenant in said Demised Premises. Tenant agrees to hold Landlord, Landlord’s
Agent and their respective agents and employees harmless against all such
claims, and indemnify and defend Landlord, Landlord’s Agent and their respective
agents and employees from all injuries and damages and the expenses of defending
such claims.
     8.4 Construction on Contiguous Property. Unless caused by the gross
negligence or willful misconduct, Landlord, Landlord’s Agent and their
respective agents and employees shall not be liable for damages, nor shall this
Lease or any Base Annual Rent, Additional Rent or other sums due hereunder be
affected, for conditions arising or resulting from construction within or around
the Demised Premises or Building or Complex or on contiguous or neighboring
properties and which affect the Complex, the Building and/or the Demised
Premises.

14



--------------------------------------------------------------------------------



 



     8.5 Tenant Insurance.
          (a) Liability Insurance. During the Lease Term, Tenant at its sole
cost shall maintain public liability and property damage insurance (“Commercial
General Liability”) which includes coverage for bodily injury, personal injury
and death, property damage, advertising injury, completed operations and
products coverage, if required and appropriate for the business conducted by
Tenant in the Demised Premises with at least a single combined liability and
property damage limit of $5,000,000.00 insuring against all liability of Tenant
and its authorized representatives arising out of or in connection with Tenant’s
use or occupancy of the Demised Premises and the business conducted therein.
Landlord and Landlord’s Agent shall be named as additional insureds. In addition
to the foregoing, Tenant shall maintain, at its expense, during the term of this
Lease and any renewal terms the following insurance coverage:
               (i) Architectural & Engineering (“A &E”) professional liability
insurance to indemnify Tenant and Landlord from any and all claims for damages
due to a breach of professional standards by the Tenant or Tenant subcontractors
arising out of their duties. Such insurance shall: a) provide protection in an
amount equal to the full limits maintained from time to time by Tenant in the
normal course of business, but in no event shall coverage be in an amount of
less than $3,000,000.00; b) be written with an insurer having an A.M. Best
rating of “A-(VIII)” or better.
               (ii) The aforementioned insurance coverage maintained by Tenant
shall be primary insurance with respect to Landlord, its officers and employees.
Any insurance or self insurance maintained by Landlord shall be in excess and
non-contributing to Tenant’s insurance.
          (b) Fire and Casualty Insurance. During the Lease Term, Tenant at its
cost shall maintain fire and extended coverage insurance on all Tenant’s
contents of the Demised Premises, including Tenant’s Property, in an amount
sufficient so that no coinsurance penalty will be applied in case of loss.
          (c) Increases in Coverage. If required of all similarly situated
tenants in the Building, Tenant shall increase its insurance coverage as
required if in the reasonable opinion of the mortgagee on the Building, Landlord
or Landlord’s insurance agent such insurance coverage at that time is not
adequate and such increase shall be in amounts as are customary in other similar
buildings in the State or District in which the Building is located.
          (d) Policy Requirements. All insurance required under this Lease shall
be issued by insurance companies authorized to do business in the jurisdiction
where the Building is located. Such companies shall have a policyholder rating
of at least “A” and be assigned a financial size category of at least
“Class XII” as rated in the most recent edition of “Best’s Key Rating Guide” for
insurance companies. If at any time during the Lease Term the rating of any of
Tenant’s insurance carriers is reduced below the rating required pursuant to the
terms hereof, Tenant shall promptly replace the insurance coverage(s) maintained
with such carrier with coverage(s) from a carrier whose rating complies with the
foregoing requirements. If the Best’s Key Rating Guide is discontinued or
revised without substitution of a comparable rating system, Landlord shall
reasonably determine its satisfaction with the insurance company issuing
Tenant’s policies. Each policy shall contain an endorsement requiring thirty
(30) days written notice from the insurance company to Landlord before
cancellation or any change decreasing coverage, scope or amount of such policy
and an endorsement naming Landlord and Landlord’s Agent as additional insureds.
Certificates of insurance evidencing all coverages specified in this Lease shall
be furnished by Tenant and Tenant’s contractors to Landlord upon return of this
Lease, fully executed. Current active certificates of insurance shall be
similarly submitted as required to document continuous coverage as specified
herein. These certificates shall contain a provision that the insurance
coverages afforded under the policies shall not be materially modified or
cancelled until at least thirty (30) days prior written notice of intent to so
modify or cancel had been delivered to Landlord. Certificates of insurance
evidencing Commercial General Liability or Excess and Umbrella Liability, shall
name Landlord and Landlord’s Agent as “Additional Insureds”. Certificates of
insurance evidencing Property damage shall designate Landlord as “Loss Payee” as
Landlord’s interest may appear. Tenants and contractors must each maintain
separate liability coverage to the full minimum limits required.
          (e) No Limitation of Liability. Notwithstanding the fact that any
liability may be covered by insurance, liability shall in no way be limited by
the amount of insurance recovery or the amount of insurance in force or required
by any provisions of this Lease.
          (f) Waiver of Subrogation. Notwithstanding anything to the contrary
contained herein, Landlord and Tenant hereby mutually waive and release their
respective rights of recovery against each other for any loss of its property
(in excess of a reasonable deductible amount) capable of being insured against
by fire and extended coverage insurance or any insurance policy providing
property damage coverage, whether carried or not. Each party shall apply to its
insurer to obtain said waiver and obtain any special endorsement, if required by
its insurer to evidence compliance with the aforementioned waiver, and shall
bear the cost therefor.
          (g) Business Interruption. Landlord, Landlord’s Agent and their
respective agents and employees shall have no liability or responsibility for
any loss, cost, damage or expense arising out of or due to any interruption of
business (regardless of the cause therefor), increased or additional cost of
operation of business or other costs or expenses, whether similar or dissimilar,
which are capable of being insured against under business interruption
insurance, whether or not carried by Tenant.
     8.6 Incident Reports. Tenant shall promptly report to Landlord’s Agent all
accidents and incidents of which it is has direct knowledge occurring on or
about the Demised Premises, the Building and/or the Complex which involve or
relate to the security and safety of persons and/or property.
     8.7 Landlord’s Insurance.
          At all times during the term of this Lease and during such other time
that Tenant occupies the Demised Premises or any part thereof, Landlord shall at
its cost and expense, but nevertheless to be included in Operating Expenses,
obtain and maintain (or cause to be obtained and maintained) insurance policies
providing at least the following coverages:
          (a) Comprehensive general liability insurance (including automobile
liability) on a per occurrence basis with a combined single limit of One Million
Dollars ($1,000,000.00) per occurrence and endorsed to insure the contractual
liability assumed by Landlord and covering Landlord as insured.
          (b) All risk property damage insurance (including theft) covering
Landlord’s real and personal property in the Building in a minimum amount that
is commercially reasonable for first-class office buildings in the Washington,
D.C. metropolitan area.


15



--------------------------------------------------------------------------------



 



9. DAMAGE
     9.1 Damages Caused by Tenant. Subject to the provisions of Sections 8.5(f)
and 9.2, in the event of damage to the Demised Premises or other portions of the
Building caused by the acts or omissions of Tenant, its agents, employees,
invitees or visitors, the Landlord may, but shall not be obligated to, repair
such damage at the expense of Tenant, or, at Landlord’s option, such damages
shall be repaired by Tenant, at Tenant’s expense, with Landlord’s approval in
accordance with Section 6.4. At Landlord’s option and subject in each instance
to the provisions of Section 8.5(f), Tenant shall either (a) pay to Landlord the
estimated cost of such repairs and/or maintenance within ten (10) days of
Tenant’s receipt of Landlord’s estimate, or (b) upon completion of such repairs
and/or maintenance by Landlord, pay to Landlord the actual cost of such repairs
and/or maintenance (or the difference between the actual cost and the estimated
costs previously paid by Tenant) within ten (10) days of receipt of invoice from
Landlord. Landlord’s recovery shall not be limited to the diminution in the
value of the Demised Premises or leasehold notwithstanding that such repairs and
maintenance may occur prior to the expiration of the Lease Term. This provision
shall be construed as an additional remedy granted to Landlord and not in
limitation of any other rights and remedies which Landlord has or may have in
said circumstances.
     9.2 Fire or Casualty Damage. In the event of damage or destruction of the
Demised Premises or a portion thereof by fire or any other casualty, then,
except as otherwise provided in Section 9.3, this Lease shall not be terminated,
but damage to the Demised Premises, including demising partitions and doors,
shall be promptly and fully repaired and restored as the case may be by Landlord
at its own cost and expense. Due allowance, however, shall be given for
reasonable time required for adjustment and settlement of insurance claims, and
for such other delays as may result from government restrictions, and controls
on construction, if any, and for strikes, national emergencies and other
conditions beyond the control of Landlord. Restoration by Landlord shall not
include replacement of Tenant’s Property. Tenant shall, at its expense, repair,
restore and replace Tenant’s Property. Tenant’s restoration, replacement and
repair work shall comply with Section 6 hereof and Tenant shall maintain
adequate insurance on all such replacements, restoration and property pursuant
to Section 8.5.
      9.3 Untenantability.
          (a) Restoration Requirements.
               (i) If the condition referred to in Section 9.2 is such that the
Demised Premises are partially damaged or destroyed to the extent that the
Demised Premises are not accessible or it is not commercially reasonable for
Tenant to occupy the Demised Premises, and provided that the condition was not
due to the acts or omissions of Tenant, its agents, employees, invitees or
visitors, then during the period that Tenant is deprived of the use of the
damaged portion of the Demised Premises, Tenant shall be required to pay Base
Annual Rent and Additional Rent covering only that part of the Demised Premises
that Tenant is able to occupy, based on the ratio between the square foot area
remaining that can be occupied and the total square foot area of the entire
Demised Premises covered by this Lease. Any unpaid or prepaid installment of
Base Annual Rent and Additional Rent for the month in which the condition
referred to in Section 9.2 occurs shall be prorated.
               (ii) (1) If the condition referred to in Section 9.2 is such so
as to make the entire Demised Premises untenantable or inaccessible and provided
that the condition was not due to the acts or omissions of Tenant, its agents,
employees, invitees or visitors, then, subject to the rights set forth in
Section 9.3(a)(ii)(2) below, the installment(s) of Base Annual Rent and
Additional Rent which Tenant is obligated to pay hereunder shall abate as of the
date of the occurrence until the restoration of the Demised Premises has been
substantially completed by Landlord to the extent of Landlord’s obligations as
described in Section 9.2. Any unpaid or prepaid installment of Base Annual Rent
and Additional Rent for the month in which the condition referred to in
Section 9.2 occurs shall be prorated.
               (2) In the event (x) the Demised Premises are substantially or
totally destroyed by fire or other casualty so as to be unrepairable within
120 days, (y) a substantial portion of the Building is destroyed or damaged to
such an extent that, in the sole judgment of Landlord, the Building cannot be
operated as a functional unit or an economically viable unit, or (z) the damage
to the Demised Premises and/or the Building is due to an uninsured risk or
insurance proceeds are otherwise unavailable to cover the expenses of
restoration or repair of the damage (less any applicable deductible), then
Landlord shall have the unconditional right to cancel this Lease in its sole
discretion, in which case Base Annual Rent and Additional Rent shall be
apportioned and paid to the date of said fire or other casualty. If Landlord
elects not to cancel this Lease, then Landlord shall determine and notify Tenant
in writing, within sixty (60) days following the fire or other casualty, of the
date by which the Demised Premises can be restored by Landlord in accordance
with the provisions of Section 9.2. If the date determined by Landlord as
aforesaid for completion of restoration of the Demised Premises is more than one
hundred twenty (120) days after such fire or other casualty, then Tenant shall
have the right, to be exercised by giving written notice to Landlord within ten
(10) business days following receipt of such notice from Landlord, to cancel and
terminate this Lease. In the event the date by which Landlord determines it can
complete restoration of the Demised Premises as herein provided is less than
120 days following such fire or other casualty, or Tenant fails to terminate
this Lease as herein provided following notification from Landlord that
completion of restoration will require more than 120 days, then this Lease shall
remain in full force and effect and Landlord shall commence restoration of the
Demised Premises to the extent of Landlord’s obligations as described in
Section 9.2. Due allowance, however, shall be given for reasonable time required
for adjustment and settlement of insurance claims, for Landlord to reasonably be
able to determine the time necessary for completion of the restoration and for
other such delays as may result from government restrictions, and controls on
construction, if any, and for strikes, national emergencies and other conditions
beyond the control of Landlord. Any delays as a result of the foregoing shall
operate to postpone Landlord’s obligation to complete restoration of the Demised
Premises by one day for each day of any such delay. Tenant shall commence any
restoration to be performed by Tenant as required in Section 9.2 and Tenant
shall reoccupy the Demised Premises when restored.
               (iii) Except as expressly provided in this Section 9.3, no
compensation, or claim, or diminution of Base Annual Rent or Additional Rent
will be allowed or paid by Landlord, by reason of inconvenience, annoyance, or
injury to business, arising from any fire or other casualty suffered by Tenant
or the necessity of repairing or restoring the Demised Premises or any portion
of the Building.
          (b) Casualty Near Expiration of Lease Term. In addition to any other
right of Landlord or Tenant to terminate this Lease pursuant to the provisions
of this Section 9, in the event the Demised Premises are damaged in whole or in
part by fire or other casualty during the last twelve (12) months of the Lease
Term, then Landlord or Tenant, upon ten (10) days prior written notice to the
other given within sixty (60) days of the date of the fire or casualty, may
terminate this Lease, in which case the Base Annual Rent and Additional Rent
shall be apportioned and paid to the date of said fire or other casualty;
provided, however, Tenant shall have no right to terminate this Lease hereunder
if prior to receipt of Tenant’s notice Landlord has commenced to repair or
restore the Demised Premises.

16



--------------------------------------------------------------------------------



 



10. CONDEMNATION
     10.1 Landlord’s Right to Award. Tenant agrees that if any of the Demised
Premises or the Building shall be taken or condemned for public or quasi-public
use or purpose by any competent authority. Tenant shall have no claim against
Landlord and shall not have any claim or right to any portion of the amount that
may be awarded as damages or paid as a result of any such condemnation. All
rights of Tenant to damages therefor, if any, are hereby assigned by Tenant to
Landlord. If (a) the whole or a substantial part of the Demised Premises or the
Building is taken or condemned or if (b) less than a substantial portion of the
Building or the Demised Premises is taken or condemned and the remainder of
either in Landlord’s opinion can not be operated as a functional unit or as an
economically viable unit, the Lease Term shall cease and terminate from the date
of such governmental taking or condemnation and Landlord shall notify Tenant of
the termination of this Lease effective as of the date of such governmental
taking or condemnation. In the event of any termination of this Lease by reason
of any taking or condemnation. Tenant shall have no claim against Landlord or
Landlord’s Agent for the value of any unexpired portion of the Lease Term. If
less than a substantial part of the Demised Premises or of the Building is taken
or condemned by any governmental authority for public or quasi-public use or
purpose and the remainder of both in Landlord’s opinion can be operated as a
functional unit or as an economically viable unit, the rent shall be equitably
adjusted on the date when title vests in such governmental authority and the
Lease shall otherwise continue in full force and effect. For the purposes of
this Section 10, a substantial part of the Demised Premises shall be considered
to have been taken if more than fifty percent (50%) of the Demised Premises are
unusable by Tenant.
     10.2 Tenant’s Right to File Claim. Nothing in Section 10.1 shall preclude
Tenant from filing a separate claim against the condemning authority for the
value of its Leasehold Improvements not then depreciated (excluding those
Leasehold Improvements paid for by Landlord) and relocation expenses, provided
that any award to Tenant will not result in a diminution of any award to
Landlord.
11. BANKRUPTCY
     11.1 Events of Bankruptcy. The following shall be Events of Bankruptcy
under this Lease:
          (a) Tenant’s becoming insolvent, as that term is defined in Title 11
of the United States Code, entitled Bankruptcy, 11 U.S.C. Sec. 101 et seq. (the
“Bankruptcy Code”), or under the insolvency laws of any State, District,
Commonwealth or Territory of the United States (“Insolvency Laws”);
          (b) The appointment of a receiver or custodian for any or all of
Tenant’s Property or assets, or the institution of a foreclosure action upon any
of Tenant’s real or personal property;
          (c) The filing of a voluntary petition under the provisions of the
Bankruptcy Code or Insolvency Laws;
          (d) The filing of an involuntary petition against Tenant as the
subject debtor under the Bankruptcy Code or Insolvency Laws, which is either not
dismissed within sixty (60) days of filing, or results in the issuance of an
order for relief against the debtor, whichever is earlier; or
          (e) Tenant’s making or consenting to an assignment for the benefit of
creditors or a common law composition of creditors.
     11.2 Landlord’s Remedies.
          (a) Termination of Lease. Upon occurrence of an Event of Bankruptcy,
Landlord shall have the right to terminate this Lease by giving written notice
to Tenant; provided, however, that this right to terminate shall have no effect
while a case in which Tenant is the subject debtor under the Bankruptcy Code is
pending, unless Tenant or its Trustee is unable to comply with the provisions of
Sections 11.2(d) and (c) below. At all other times this Lease shall
automatically cease and terminate, and Tenant shall be immediately obligated to
quit the Demised Premises upon the giving of notice pursuant to this
Section 11.2(a). Any other notice to quit, or notice of Landlord’s intention to
re-enter is hereby expressly waived. If Landlord elects to terminate this Lease,
everything contained in this Lease on the part of Landlord to be done and
performed shall cease without prejudice, subject, however, to the rights of
Landlord to recover from Tenant all Bass Annual Rent and Additional Rent and any
other sums accrued up to the time of termination or recovery of possession by
Landlord, whichever is later, and any other monetary damages sustained by
Landlord.
          (b) Suit for Possession. Upon termination of this Lease pursuant to
Section 11.2(a), Landlord may proceed to recover possession of the Demised
Premises under and by virtue of the provisions of the laws of any applicable
jurisdiction, or by such other proceedings, including reentry and possession, as
may be applicable, or by direct order from any Court having jurisdiction over
Tenant/Debtor, including any Bankruptcy Court.
          (c) Non-Exclusive Remedies. Without regard to any action by Landlord
as authorized by Sections 11.2(a) and (b) above. Landlord may at its discretion
exercise all the additional provisions set forth below in Section 12.
          (d) Assumption or Assignment by Trustee. In the event Tenant becomes
the subject debtor in a case pending under the Bankruptcy Code, Landlord’s right
to terminate this Lease pursuant to Section 11.2(a) shall be subject to the
rights of the Trustee in Bankruptcy to assume or assign this Lease. In addition
to all other objections Landlord may raise to assumption and/or assignment, and
in addition to all other requirements of any Bankruptcy Court and the Bankruptcy
Code, the Trustee shall not have the right to assume or assign this Lease unless
the Trustee (i) has timely performed all Lease obligations of the Tenant/Debtor
arising from and after the filing of any voluntary bankruptcy petition by Tenant
or, in the case of an involuntary petition, the date of entry of the Order for
Relief, (ii) promptly cures all defaults under this Lease, (iii) promptly
compensates Landlord for monetary damages incurred as a result of such default,
and (iv) provides adequate assurance of future performance on the part of Tenant
or on the part of the assignee of Tenant or the Trustee.
          (e) Adequate Assurance of Future Performance. Landlord and Tenant
hereby agree in advance that adequate assurance of future performance, as that
term is used in Section 11.2(d) above, shall mean that all of the following
minimum criteria must be met; (i) Tenant’s gross revenues in the ordinary course
of business during the thirty (30) day period immediately preceding the
initiation of the case under the Bankruptcy Code must be at least two (2) times
greater than the next installment of Base Annual Rent and Additional Rant due
under this Lease; (ii) both the average and median of Tenant’s gross revenues in
the ordinary course of business during the six (6) month period immediately
preceding the initiation of the case under the Bankruptcy Code must be at least
two (2) times greater than the next six (6) installments of Base Annual Rent and
Additional Rent due under this Lease; (iii) Tenant must pay (and continue to pay
on a timely basis throughout the Lease Term) Base Annual Rent, Additional Rent
and all other sums payable by Tenant hereunder in advance and as a condition
precedent to the performance of Landlord’s obligations hereunder; (iv) the
Trustee must agree that Tenant’s business shall be conducted in a first class
manner, and that no liquidating sales, auctions, or other non-first class
business operations shall be conducted on or about the Demised Premises,
Building and/or Complex; (v) the Trustee must agree that the use of the Demised
Premises as stated in this Lease will remain unchanged and that no prohibited
use shall be permitted; and (vi) the Trustee must agree that the assumption or
assignment of this Lease will not violate or affect the rights of other tenants
in the Building and/or Complex.

17



--------------------------------------------------------------------------------



 



          (f) Failure to Provide Adequate Assurance. In the event the Trustee or
Tenant is unable to (i) comply with the requirements of Section 11.2(d) above,
or (ii) meet the criteria and obligations imposed by Section 11.2(e) above,
Tenant agrees in advance that ii has not met its burden to provide adequate
assurance of future performance, and this Lease may be terminated by Landlord in
accordance with Section 11.2(a) above.
     11.3 Guarantors. For purposes of this Section 11, any action or
adjudication by or on behalf of, or against, or with respect to the property or
affairs of, any guarantor or guarantors (if any) of this Lease, or any of them,
which, if taken by, against or with respect to Tenant, Tenant’s Property or
affairs, would entitle Landlord to exercise any remedy specified herein, may be
treated, at Landlord’s sole option and discretion, as though it were taken by,
against or with respect to the Tenant.
     11.4 Damages. In the event of cancellation and termination of this Lease
pursuant to Section 11.2 above, Landlord shall, notwithstanding any other
provisions of this Lease to the contrary, be entitled to promptly recover
damages from Tenant determined in accordance with the provisions set forth in
Section 12.2 of this Lease as provided for in the case of default by Tenant.
12. DEFAULTS AND REMEDIES
     12.1 Default. If any one or more of the following events occur, said event
shall he deemed a default of this Lease:
          (a) Intentionally deleted;
          (b) Tenant’s failure to accept possession of the Demised Premises when
tendered by Landlord.
          (c) Tenant’s failure to pay any installment of Base Annual Rent,
Additional Rent or other sum required to be paid by Tenant when the same shall
be due and payable, all without demand unless demand is necessary under the
express terms of this Lease (in which case a default shall be deemed to occur if
such payment is not made strictly within the time period provided for such
payment following the demand);
          (d) Tenant’s failure to perform or observe any other term, covenant or
condition of this Lease;
          (e) Any event expressly designated or deemed a default elsewhere in
this Lease;
          (f) Any execution, levy, attachment or other legal process of law
shall occur upon Tenant’s Property, Tenant’s interest in this Lease or the
Demised Premises;
          (g) Tenant’s abandonment or surrender of the Demised Premises prior to
the expiration of the Lease Term and the suspension of rent payments as the same
may become due and payable; and/or
          (h) Tenant’s committing or permitting waste to occur to the Demised
Premises.
          In the event that Tenant defaults in the payment of Base Annual Rent,
Additional Rent or any other sum required to be paid by Tenant, or if Tenant
defaults in the performance of or compliance with any other covenant, condition,
agreement, rule or regulation herein contained, Landlord shall give Tenant
written notice of such default. If Tenant fails to cure any default in the
payment of Base Annual Rent, Additional Rent or any other sum required to be
paid by Tenant with in ten (10) days after the effective date of such notice, or
fails to cure any other default within twenty (20) days after the effective date
of such notice (or if such other default is of such nature that it cannot be
completely cured within said twenty (20) days, if Tenant fails to commence to
cure within said twenty (20) days and thereafter proceed with reasonable
diligence and in good faith to complete the cure), then Landlord shall be
entitled to all rights and remedies available to Landlord pursuant to Section 12
in the event of Tenant’s default. Nevertheless, in the event Tenant defaults in
the payment of Base Annual Rent Additional Rent or any other sum required to be
paid by Tenant or if Tenant otherwise defaults In the performance of or
compliance with any other covenant, condition, agreement, rule or regulation
herein contained, two (2) times in any twelve (12) month period, Landlord shall
not be required during the remainder of the Lease Term to send notice of any
default hereunder before proceeding with its remedies under Section 12. Tenant
acknowledges that the purpose of the preceding sentence is to prevent repetitive
defaults by Tenant under this Lease, which work a hardship upon Landlord and
deprive Landlord of the timely performance by Tenant of its obligations
hereunder this Lease.
     12.2 Remedies. In each and every such event set forth in Section 12.1
above, from the date of such default or, if applicable, the expiration of
Tenant’s cure period, if any pursuant to Section 12.1 above, and at all times
thereafter, at the option of Landlord, Tenant’s right of possession shall
thereupon cease and terminate. Landlord shall be entitled to all rights and
remedies now or later allowed at law or in equity, all of which shall be
cumulative to the extent that the exercise of any one or more rights or remedies
shall not be deemed to constitute a waiver of the Landlord’s right to exercise
any one or more other rights and remedies herein provided or provided at law or
in equity. Landlord shall be entitled to obtain possession of the Demised
Premises whether or not Landlord elects to terminate this Lease, and to re-enter
the same without demand of rent or demand of possession of the Demised Premises
and may forthwith proceed to recover possession of the Demised Premises by any
lawful means or process of law whether or not Landlord elects to terminate this
Lease, any farther notice to quit being hereby expressly waived by Tenant. In
the event of such re-entry by process of law or otherwise, Tenant nevertheless
agrees to remain liable for all Base Annual Rent, Additional Rent and other sums
due under this Lease, and shall pay the same as and when it accrues and is
payable hereunder. Landlord may (but shall not be obligated to) declare the
entire balance (or any portion thereof) of Base Annual Rent, Additional Rent and
all other sums payable by Tenant hereunder for the remainder of the Lease Term
to be immediately due and payable in full, which shall be recoverable pursuant
to Section 1 2.4 below. Tenant further agrees to remain liable for any and all
damage, deficiency, and loss of Base Annual Rent, Additional Rent and other sums
herein specified, and all other damages which Landlord may sustain by such
re-entry, including reasonable attorneys’ fees and costs. If wider the
provisions hereof, a seven (7) days summons or other applicable summary process
shall be served, and a compromise or settlement thereof shall be made, such
action shall not constitute a waiver of any breach of any covenant, term,
condition or agreement herein contained.

18



--------------------------------------------------------------------------------



 



     12.3 Landlord’s Right to Relet. Should this Lease be terminated before the
expiration of the Lease Term, by reason of Tenant’s default as provided in
Sections 11 or 12, or if Tenant shall abandon the Demised Premises before the
expiration or termination of the Lease Term and without paying the rent due as
the same may become due and payable (whether or not Landlord elects to terminate
this Lease), the Demised Premises may be relet by Landlord, on Tenant’s behalf
or for the account of Landlord, as Landlord so chooses, for such rent and upon
such terms as are reasonable under the circumstances. If the full rent reserved
under this Lease (and any of the costs, expenses or damages indicated below)
shall not be realized by Landlord, Tenant shall be liable for all damages
sustained by Landlord, including, without limitation, deficiency in Base Annual
Rent, Additional Rent, unamortized Landlord Concessions (hereinafter defined),
reasonable attorneys’ fees, other collection costs, brokerage fees, expenses
incurred by Landlord to remove Tenant’s Property and (at Landlord’s option)
Leasehold Improvements, and expenses of placing the Demised Premises in
first-class rentable condition. Landlord, in putting the Demised Premises in
good order or preparing the same for reletting may, at Landlord’s option, make
such alterations, repairs or replacements in or relating to the Demised Premises
as Landlord, in Landlord’s sole judgment, considers advisable and necessary for
the purpose of reletting the Demised Premises, and the making of such
alterations, repairs or replacements shall not operate or be construed to
release Tenant from liability hereunder as aforesaid. Landlord shall in no event
be charged with any obligation to mitigate its damages nor shall Landlord be
liable in any way whatsoever for failure to relet the Demised Premises, or in
the event that the Demised Premises are relet, for failure to collect the rent
thereof under such reletting. For the purpose of calculating Landlord’s damages
as set forth in Section 12.4 below, if the Building has other available space at
the time of such Lease termination or Tenant’s abandonment or vacating of the
Demised Premises, or anytime thereafter, the Demised Premises shall be deemed
the last space rented in the Building even though the Demised Premises may be
re-rented by Landlord prior to such other vacant space. In no event shall Tenant
be entitled to receive any excess, if any, of rent (if any) collected over the
sums payable by Tenant to Landlord hereunder. Notwithstanding the foregoing,
upon termination of this Lease pursuant to Sections 12.2 or 12.3, Landlord shall
make an effort to re-let the Demised Premises at prevailing market rates,
provided, however, that it shall not be obligated: (i) to do so in preference to
other vacant space within the Building; (ii) to re-let the Demised Premises for
any use other than as office use or to any person or entity which does not have
net worth reasonably acceptable to Landlord or which would (in Landlord’s
judgment) adversely affect the tenant mix in the Building; or (iii) to market
the Demised Premises in a manner different than it markets other available space
in the Building.
12.4 Recovery of Damages.
          (a) Quantification of Damages. Any damage, deficiency, loss of Base
Annual Rent, Additional Rent or other sums payable by Tenant hereunder,
unamortized Landlord Concessions as described hereinafter, and all other damages
may be recovered by Landlord, at Landlord’s option, upon default by Tenant, in
separate actions, from time to time, as said damage shall have periodically
accrued, or, at Landlord’s option, may be deferred until the expiration of the
Lease Term (in which event Tenant hereby agrees that the cause of action shall
not be deemed to have accrued until the date of expiration of said Lease Term),
or, at Landlord’s option, in a single action in the event Landlord shall have
declared the entire balance of Base Annual Rent, Additional Rent and other sums
due under this Lease immediately due and payable pursuant to Section  12.2. In
the event Landlord shall have declared the entire balance of Base Annual Rent,
Additional Rent and other sums due under this Lease immediately due and payable,
then in lieu of the Base Annual Rent and Additional Rent which would have been
payable for the period after the date of any judgment obtained in any action by
Landlord against Tenant to recover damages, Tenant shall pay a sum representing
liquidated damages, and not penalty, in an amount equal to the excess of (i) the
sum of the Base Annual Rent and Additional Rent provided for in this Lease for
the unexpired portion of the Lease Term after the date of judgment discounted at
a rate of three percent (3%) per annum to present value, over (ii) the rental
value of the Demised Premises, at the time of termination of this Lease, for the
unexpired portion of the Lease Term, discounted at a rate of three percent (3%)
per annum to present value. In determining the rental value of the Demised
Premises, the rent realized by any reletting accomplished or accepted by
Landlord within a reasonable time after termination of this Lease, shall be
deemed, prima facie, to be the rental value. In addition to all of the rights of
the Landlord to recover damages herein provided, Tenant shall immediately
reimburse Landlord for, and Landlord may recover, the unamortized portion of all
contributions and other concessions (hereinafter “Landlord Concessions”), if
any, provided by Landlord to Tenant as an inducement to enter into this Lease
and any amendment, modification or extension hereof and/or pursuant to the terms
of this Lease or any amendment, modification or extension hereof, including, but
not limited to, (i) any abatements or waivers of Base Annual Rent, Additional
Rent or other sums due under this Lease, (ii) costs incurred by Landlord in
making the Demised Premises ready for Tenant’s occupancy, including the cost of
the Construction Improvements, any monetary contribution by Landlord for any
Leasehold Improvements and any other contributions by Landlord with respect to
any construction within or relating to the Demised Premises, (iii) moving
expenses, (iv) brokerage fees, (v) allowances for telephone and computer systems
and other office equipment and supplies, (vi) design, architectural and
engineering fees and expenses, and (vii) any other direct or indirect expenses
incurred by Landlord in conjunction with obtaining and/or entering into this
Lease and any amendment, modification and extension hereof, and placing and/or
retaining Tenant in possession of the Demised Premises. For purposes hereof, the
amount of any Landlord Concessions provided in connection with the initial Lease
Term shall be deemed to be amortized (using a straight-line method) on a monthly
basis over the initial Lease Term (excluding any extension or renewal terms) in
which Tenant is required to pay all or any portion of any installment of Base
Annual Rent under the terms of this Lease. The amount of any Landlord
Concessions provided in connection with any amendment or modification of this
Lease during the initial Lease Term shall be deemed to be amortized (using a
straight-line method) on a monthly basis over the remaining months in the
initial Lease Term (excluding any extension or renewal terms) in which Tenant is
required to pay all or any portion of any installment of Base Annual Rent under
the terms of this Lease. The amount of any Landlord Concessions provided in
connection with any renewal or extension of the Lease Term shall be deemed to be
amortized (using a straight-line method) on a monthly basis over the months in
the extension period (excluding any subsequent extension or renewal terms) in
which Tenant is required to pay all or any portion of any installment of Base
Annual Rent under the terms of said extension or renewal of the Lease Term.
          (b) Non-Exclusive Rights. The provisions contained in this
Section 12.4 shall be in addition to and shall not prevent the enforcement of
any claim Landlord may have against Tenant for anticipatory breach of the
unexpired Lease Term. All rights and remedies of Landlord under this Lease shall
be cumulative and shall not be exclusive of any other rights and remedies
provided to Landlord under applicable law. In the event Tenant becomes the
subject debtor in a case under the Bankruptcy Code, the provisions of this
Section 12.4 may be limited by the limitations of damage provisions of the
Bankruptcy Code.
     12.5 Waiver. If under the provisions hereof Landlord shall institute
proceedings and a compromise or settlement thereof shall be made, the same shall
not constitute a waiver of any agreement, covenant, condition, rule or
regulation herein contained nor of any of Landlord’s rights hereunder. No waiver
by Landlord of any breach of any agreement, covenant, condition, rule or
regulation herein contained, on one or more occasions, shall operate as a waiver
of such agreement, covenant, condition, rule or regulation itself, or of any
subsequent breach thereof. No provision of this Lease shall be deemed to have
been waived by Landlord unless such waiver shall be in writing signed by
Landlord. Receipt and acceptance by Landlord of any Base Annual Rent, Additional
Rent or other charges, or the performance of any obligation by Tenant hereunder,
with knowledge of the breach of any agreement, covenant, condition, rule or
regulation of this Lease by Tenant shall not be deemed a waiver of such breach.
Failure of Landlord to enforce any of the rules and regulations against Tenant
or any other tenant in the Building or Complex shall not be deemed a waiver of
any such rule or regulation. No payment by Tenant or receipt by Landlord of a
lesser amount than the Base Annual Rent and Additional Rent herein stipulated
shall be binding upon Landlord, nor shall the same be deemed to be other than on
account of the stipulated Base Annual Rent and Additional Rent. No endorsement
or statement on any check, letter or other transmittal accompanying any check or
payment of Base Annual Rent, Additional Rent or other sum due from Tenant shall
be deemed a settlement of a legal dispute or an accord and satisfaction, and
Landlord may accept such check or payment without prejudice to Landlord’s right
to recover the balance of such Base Annual Rent, Additional Rent and other sums
or to pursue any other remedy provided in this Lease. Landlord’s consent to, or
approval of, any act by Tenant requiring Landlord’s consent or approval shall
not be deemed to waive or render unnecessary Landlord’s consent to or approval
of any subsequent act by Tenant.

19



--------------------------------------------------------------------------------



 



     12.6 Anticipatory Repudiation. If, prior to the Commencement Date or the
first day of any extension or renewal period set forth in an extension or
renewal option validly exercised by Tenant hereunder, Tenant notifies Landlord
of or otherwise unequivocally demonstrates an intention to repudiate this Lease
or breach any obligation of Tenant hereunder, Landlord may, at its option,
consider such anticipatory repudiation a breach and material default of this
Lease. In addition to any other remedies available to it hereunder or at law or
in equity, Landlord may retain all Base Annual Rent, Additional Rent and other
sums paid by Tenant hereunder, including any security deposit, if any, to be
applied to damages of Landlord incurred as a result of such repudiation,
including, without limitation, all damages and remedies reserved to Landlord in
this Section 12 or elsewhere in this Lease, as applicable. It is agreed between
the parties that for the purpose of calculating Landlord’s damages, if the
Building has other available space at the time of or subsequent to Tenant’s
breach, the Demised Premises covered by this Lease shall be deemed the last
space rented in the Building even though the Demised Premises may be re-rented
prior to such other vacant space.
          (b) Intentionally Deleted.
     12.7 Tenant Abandonment of Demised Premises.
          (a) Abandonment. If the Demised Premises or a substantial portion
thereof shall be deserted or vacated by Tenant for thirty (30) consecutive days
or more and Tenant shall be delinquent in the payment of any Base Annual Rent,
Additional Rent or other sums due under this Lease, Landlord may deem the Tenant
to have abandoned the Demised Premises, notwithstanding the fact that Tenant may
have left all or some part of Tenant’s Property thereon. Landlord may consider
Tenant in default under this Lease and may pursue all remedies available to it
under this Lease or otherwise as may be available in equity or at law.
          (b) Landlord Right to Enter and to Relet. If Tenant abandons the
Demised Premises as set forth in subsection (a) above, Landlord may, at its
option, enter into the Demised Premises without being liable for any prosecution
therefor or for damages by reason thereof. In addition to any other remedy
elsewhere provided in this Section 12 or at law or in equity, Landlord, as agent
of Tenant, may relet the whole or any part of the Demised Premises for the whole
or any part of the then unexpired Lease Term. For the purposes of such
reletting, Landlord may make any alterations or modifications of the Demised
Premises considered desirable in its sole judgment.
     12.8 Tenant’s Property. Tenant shall not remove any of Tenant’s Property
from the Demised Premises without the prior written consent of Landlord, other
than in the ordinary course of Tenant’s business. In the event of a default
under this Lease, Tenant shall not, under any circumstances, remove Tenant’s
Property from the Demised Premises and Landlord may (but shall not be obligated
to) keep Tenant’ s Property in place (and require Tenant to return or replace
Tenant’s Property to the extent Tenant removes same in violation of the terms of
this Lease) and use, or permit another occupant of the Demised Premises,
Building and/or Complex to use, Tenant’s Property during the remainder of the
Lease Term (whether or not Landlord elects to terminate this Lease for such
default) at no cost, expense or liability to Landlord or such occupant. If
Tenant abandons the Demised Premises as defined in Section 12.7(a) above or
otherwise vacates the Demised Premises or otherwise defaults under this Lease,
any property that Tenant leaves within or related to the Demised Premises shall
be deemed to have been abandoned and, without liability to Tenant, may be
disposed of in the trash or retained by Landlord as the property of Landlord or
disposed of at public or private sale, or placed at the use of another occupant
in the Building or the Complex or any subsequent occupant in the Demised
Premises, as Landlord sees fit in its sole discretion, all at no cost or expense
to Landlord or such other person permitted to use all or a portion of Tenant’s
Property hereunder, or Landlord may store Tenant’s Property at a location
selected by Landlord in its sole discretion at Tenant’s sole cost and expense.
The proceeds of any public or private sale of Tenant’s Property shall be applied
by Landlord against (i) the expenses of Landlord for removal, storage or sale of
the property; (ii) the arrears of Base Annual Rent, Additional Rent or other
sums then or thereafter payable under this Lease; and (iii) any other damages to
which Landlord may be entitled hereunder. At Landlord’s option, at any time
during the Lease Term after default by Tenant, Landlord may require Tenant to
forthwith remove Tenant’s Property from the Demised Premises. If Tenant abandons
the Demised Premises, as defined above, Landlord may transfer any of Tenant’s
Property to creditors of Tenant, on presentation of evidence of a claim valid on
its face of ownership or of a security interest in any of Tenant’s Property
abandoned in the Demised Premises or the Building, and Landlord may recover any
costs incurred by Landlord in doing so, all without incurring any liability to
Tenant.
     12.9 Intentionally Deleted.
     12.10 Injunctive Relief. In the event of a breach by Tenant of any of the
covenants or provisions hereof, Landlord shall have the right of injunction and
the right to invoke any remedy allowed at law or in equity as if re-entry,
summary proceedings and other remedies were not herein provided; and in such
event Landlord shall be entitled to recover from Tenant any and all reasonable
expenses as Landlord may incur in connection with its efforts to secure such
injunctive relief or other remedy at law or in equity, including all costs and
reasonable attorneys’ fees.
     12.11 Independent Covenants. If Landlord shall commence any proceeding
based upon non-payment of Base Annual Rent, Additional Rent or any other sums of
any kind to which Landlord may be entitled or which it may claim hereunder,
Tenant will not interpose any counterclaim, set-off, recoupment or other defense
of any nature or description in any such proceeding. The parties hereto
specifically agree that Tenant’s covenants to pay Base Annual Rent, Additional
Rent and any other sums required hereunder are independent of all other
covenants and agreements of Landlord herein contained; provided, however, that
this shall not be construed as a waiver of Tenant’s right to assert such a claim
in any separate action brought by Tenant. Tenant further waives any right or
defense which it may have to claim a merger.
     12.12 Waiver of Redemption. Tenant hereby expressly waives any and all
rights of redemption granted by or under any present or future laws in the event
of Tenant being evicted or dispossessed for any cause, or in the event of
Landlord obtaining possession or a judgment for or other right to possession of
the Demised Premises and/or Tenant’s Property by reason of the violation by
Tenant of any of the covenants and conditions of this Lease, or otherwise.

20



--------------------------------------------------------------------------------



 



13. SUBORDINATION
      13.1 Subordination. This Lease is subject and subordinate to all ground or
underlying leases and to all mortgages and/or deeds of trust and/or other
security interests (individually and collectively “mortgage”) which may now or
hereafter affect the real property of which the Demised Premises form a part,
including all renewals, modifications, consolidations, replacements and
extensions thereof. This clause shall be self-operative and no further
instrument of subordination shall be required to effect this subordination.
Notwithstanding the foregoing, in confirmation of such subordination, Tenant
shall at Landlord’s request execute and deliver to Landlord within ten
(10) business days after Landlord’s request, any requisite or appropriate
certificate, subordination agreement or other document that may be reasonably
requested by Landlord or any other party requiring such certificate,
subordination agreement or document. If Tenant fails to execute such
certificate, subordination agreement or other document requested by Landlord or
other party within said ten (10) day period, the same shall be deemed a default
under the Lease and Landlord may avail itself of its remedies hereunder. Tenant
by such failure irrevocably constitutes and appoints Landlord as its special
attorney-in-fact to execute such certificate, subordination agreement or other
document on Tenant’s behalf, the foregoing power-of-attorney being deemed to be
coupled with an interest. Notwithstanding the foregoing, any lessor under any
ground or underlying lease and the party secured by any mortgage affecting the
real property of which the Demised Premises are a part, or any renewal,
modification, consolidation, replacement or extension thereof, shall have the
right to recognize this Lease and, in the event of any cancellation or
termination of such ground or underlying lease, or any foreclosure under any
mortgage, or any sale of the real property at foreclosure sale, or any transfer
of the real property by a deed in lieu of foreclosure this Lease shall continue
in full force and effect at the option of the lessor under such ground or
underlying lease or, as applicable, the party secured by such mortgage, or the
purchaser at any foreclosure sale, or the party taking the real property under a
deed in lieu of foreclosure, such party being hereby authorized by Tenant to
exercise such option to cancel or continue this Lease in such party’s reasonable
or unreasonable discretion. Tenant hereby consents to the right of such party to
effect the survival of this Lease. Tenant agrees that neither the cancellation
nor termination of any ground or underlying lease, nor the foreclosure under any
mortgage, nor the sale at foreclosure, nor the transfer by a deed in lieu of
foreclosure, shall, by operation of law or otherwise, result in cancellation or
termination of this Lease or the obligations of Tenant hereunder, except in the
sole option of the party herein granted such option, which option may be
exercised in said party’s reasonable or unreasonable discretion.
     13.2 Estoppel Certificates. Tenant shall execute and return within ten
(10) business days any certificate that Landlord may request from time to time,
stating that this Lease is unmodified and in full force and effect, or in full
force and effect as modified, and stating the modification. The certificate also
shall state (a) the amount of the monthly installment of Base Annual Rent and
Additional Rent and the dates to which such rent has been paid in advance:
(b) the amount of any security deposit or prepaid rent; (c) that to the best of
Tenant’s knowledge, there is no present default on the part of Landlord nor is
there in existence any condition, event, act or omission which with the giving
of notice and/or the passage of time will constitute a default on the part of
Landlord, or attach a memorandum stating in detail the factual circumstances of
such default and/or the basis under the Lease for such default; (d) that to the
best of Tenant’s knowledge, Tenant has no right to set-off or recoupment and no
defense or counterclaim against enforcement of its obligations under this Lease;
(e) that Tenant has no other written notice of any sale, transfer or assignment
of this Lease or of the rentals; (f) that all Construction Improvements (if any)
and other work and improvements required of Landlord has been completed and that
the Construction Improvements and other work and improvements are complete and
satisfactory or otherwise describing the state thereof, to the best of Tenant’s
knowledge; (g) that Tenant is in full and complete possession of the Demised
Premises or describing any subleases or assignments, as applicable; (h) the date
on which Tenant’s rental obligations commenced (excluding any periods of
abatement) and the date to which such rent has been paid; (i) that Tenant has
not advanced any amounts to or on behalf of Landlord which have not been
reimbursed, or the amounts so advanced and outstanding; (j) that Tenant
understands that this Lease has been collaterally assigned to Landlord’s
mortgagee as security for a loan to Landlord; (k) that Base Annual Rent and
Additional Rent may not be prepaid more than one (1) month in advance without
the prior written approval of Landlord’s mortgagee; and (1) such other items as
Landlord may reasonably request and which do not have an adverse impact upon
Tenant’s rights under this Lease. Failure to deliver the certificate within the
aforesaid ten (10) business day period shall be conclusive upon Tenant for the
benefit of Landlord and any successor to or mortgagee or assignee of Landlord
that this Lease is in full force and effect and has not been modified except as
may be represented by the party requesting the certificate. If Tenant fails to
deliver the certificate within the aforesaid ten (10) business day period, the
same shall be deemed to be a default under the Lease and Landlord may avail
itself of its remedies hereunder.
      13.3 Attornment. Tenant covenants and agrees that, in the event any ground
lessor, lessor of any underlying lease or subsequent purchasor of the Building
so requests or in the event of any foreclosure under any mortgage, or any
renewal, modification, consolidation, replacement or extension thereof, or in
the event of a sale at foreclosure, or in the event of any acceptance of any
deed in lieu of foreclosure, which may now or hereafter affect the real property
of which the Demised Premises are a part. Tenant shall attorn to any ground
lessor, lessor of any underlying lease or subsequent purchaser of the Building
or to the party secured by such mortgage, or any renewal, modification,
consolidation, replacement or extension thereof, and to any purchaser at any
foreclosure sale or party taking a deed in lieu of foreclosure, and at the sole
option of such party, which option may be exercised in said party’s reasonable
or unreasonable discretion, this Lease shall continue as a direct lease between
Tenant herein and such landlord or its successor. In any case, such landlord or
successor under such ground or underlying lease or such secured party or
purchaser at foreclosure sale or party taking a deed in lieu of foreclosure
shall not be bound by any prepayment on the part of Tenant of the Base Annual
Rent or Additional Rent for more than one month in advance, so that Base Annual
Rent and Additional Rent shall be payable under this Lease in accordance with
its terms, from the date of the termination or transfer of the ground or
underlying lease or the foreclosure under such mortgage, or the data of
foreclosure sale or transfer by deed in lieu of foreclosure, as if such
prepayment had not been made. Further, such landlord or successor in interest
shall not be liable for damages for any act or omission of Landlord or any prior
landlord or be subject to any recoupments, offsets, counterclaims or defenses
which Tenant may have against Landlord or any prior landlord. Tenant shall, upon
request of such landlord or successor landlord, execute and deliver an
instrument or instruments confirming Tenant’s attornment.
13.4 Mortgage Rights.
           (a) Mortgagee Requirements. Tenant shall, at its own expense, comply
with all reasonable notices of Landlord’s mortgagee or other financial
institution providing funds which are secured by a mortgage placed on the whole
or any part of the real property of which the Demised Premises are a part,
respecting all matters of occupancy, use, condition or maintenance of the
Demised Premises, provided the same shall not unreasonably interfere with the
conduct of Tenant’s business nor materially limit or affect the rights of the
parties under this Lease, Tenant shall, if so directed by Landlord’s mortgagee
or such other financial institution in writing, pay all Base Annual Rent,
Additional Rent and other sums owed to Landlord directly to such mortgagee or
other financial institution. Notwithstanding acceptance and execution of this
Lease by the parties hereto, the terms hereof shall be automatically deemed
modified, if so required, for the purpose of complying with or fulfilling the
reasonable requirements of any mortgagee or trustee named or secured by a
mortgage that may now or hereafter be placed upon or secured by the real
property of which the Demised Premises are a part or any part thereof, or any
other financial institution providing funds to finance or refinance the real
property of which the Demised Premises are a part; provided, however, that such
modification(s) shall not be in material derogation or diminution of any of the
rights of the parties hereunder, nor materially increase any of the obligations
or liabilities of the parties hereunder.

21



--------------------------------------------------------------------------------



 



           (b) Notices to Mortgagee. Tenant agrees to give Landlord’s mortgagee
and any trustee named or secured by a mortgage a copy of any notice of default
served upon Landlord by Tenant, provided that prior to such notice Tenant has
been notified in writing (by way of Notice of Assignment of Rents and Leases, or
otherwise) of the names and addresses of such mortgagees and trustees. Notice
shall be provided to the mortgagees and trustees in the manner prescribed in
Section 24. Tenant further agrees that if Landlord shall have failed to cure
such default within the cure period provided in this Lease, if any, then the
mortgagees and trustees shall have an additional thirty (30) days within which
to cure such default, or if such default cannot be cured within that time, then
such additional time as may be necessary if within such thirty (30) days such
mortgagee or trustee has commenced and is diligently pursuing the remedies
necessary to cure such default (including, but not limited to, commencement of
foreclosure proceedings if necessary to effect such cure), in which event Tenant
shall not pursue its remedies while such cure is being diligently pursued.
14. TENANT’S HOLDOVER
     14.1 With Landlord Consent. If Tenant continues, with the knowledge and
written consent of Landlord obtained at least thirty (30) days prior to the
expiration of the Lease Term, to remain in the Demised Premises after the
expiration of the Lease Term, then Tenant shall, by virtue of said holdover
agreement, become a tenant from month-to-month at the rent stipulated by
Landlord in said consent, or if none is stipulated, at the monthly rate of Base
Annual Rent and Additional Rent last payable under this Lease (adjusted in
accordance with the provisions of this Lease as if the holdover period were
originally included herein), commencing said monthly tenancy with the first day
next following the end of the Lease Term. All other terms and conditions of this
Lease shall apply to any holdover period(s). Tenant shall give to Landlord at
least thirty (30) days written notice of any intention to quit the Demised
Premises. Tenant shall be entitled to thirty (30) days written notice from
Landlord to quit the Demised Premises, except in the event of nonpayment of the
monthly installment of Base Annual Rent and/or Additional Rent in advance or of
the breach of any other covenant, term or condition of this Lease by Tenant, in
which event Tenant shall not be entitled to any notice to quit, the usual thirty
(30) days notice to quit being hereby expressly waived by Tenant.
     14.2 Without Landlord Consent. In the event that Tenant, without the
written consent of Landlord, shall hold over beyond the expiration of the Lease
Term, then Tenant hereby waives all notice to quit and agrees to pay to Landlord
for the period that Tenant is in possession after the expiration of this Lease,
a monthly charge which is One Hundred Fifty Percent (150%) of the total monthly
installment of Base Annual Rent and Additional Rent in effect during the last
month of the Lease Term. Tenant expressly agrees to reimburse, defend, indemnify
and hold Landlord and Landlord’s Agent harmless from all loss and damages,
direct and consequential, which Landlord or Landlord’s Agent may incur in
connection with or in defense of claims by other persons or entities against
Landlord. Landlord’s Agent or otherwise arising out of the holding over by
Tenant, including without limitation reasonable attorneys’ fees which may be
incurred by Landlord or Landlord’s Agent in defense of such claims. Acceptance
of Base Annual Rent, Additional Rent or any other sums due from Tenant hereunder
or the performance by Tenant of its obligations hereunder subsequent to the
expiration of the Lease Term, shall not constitute consent to any holding over.
Landlord shall have the right to apply all payments received after the
expiration date of the Lease Term toward payment for use and occupancy of the
Demised Premises subsequent to the expiration of the Lease Term and toward any
other sums owed by Tenant to Landlord, regardless of how such payment(s) may be
designated by Tenant. Landlord, at its option, may forthwith re-enter and take
possession of the Demised Premises without process, or by any legal process in
force. Notwithstanding the foregoing, if Tenant holds over, without Landlord’s
written consent, due to acts of God, riot, or war, then such holdover shall be
at the total monthly installment of Base Annual Rent and Additional Rent
applicable to the last month of the Lease Term (adjusted in accordance with the
provisions of this Lease as if the holdover period were originally included
herein), for the duration of the condition (but not to exceed ten (10) days),
but such continued occupancy shall not create any renewal of the term of this
Lease nor shall it create a tenancy from year-to-year, month-to-month, or
otherwise, and Tenant shall be liable for and shall indemnify, defend and hold
harmless Landlord and Landlord’s Agent against any loss and damages suffered by
Landlord or Landlord’s Agent as described above. Any holdover period during
which the Landlord and Tenant are negotiating the terms and conditions of any
holdover tenancy, new lease or other matter, and/or for which Landlord and
Tenant have failed to reach an agreement as to the rent to be paid during such
holdover period, shall conclusively be deemed to be a holdover without the
consent of Landlord for the purpose of determining the rental to be paid and the
obligations to be performed by Tenant during such period.
15. SECURITY DEPOSIT
          Tenant shall deposit with Landlord or Landlord’s Agent simultaneously
with the execution of this Lease, the amount stipulated in Section 1.6 in the
form of a letter of credit as a security deposit. Provided Tenant is not in
default in the payment of Base Annual Rent. Additional Rent or any other charges
due Landlord, and further provided the Demised Premises are left in good
condition, reasonable wear and tear excepted, as described in Section 6.10, said
deposit (which shall not bear interest to Tenant) shall be returned to Tenant
within sixty (60) days after the termination of this Lease. Notwithstanding the
foregoing, the full or partial return by Landlord to Tenant of the security
deposit shall at no time be deemed to constitute a waiver by Landlord of any of
Tenant’s obligations under this Lease, nor an acknowledgment by Landlord that
any such obligations are limited to the amount, if any, of the security deposit
retained by Landlord. If Tenant is in default or is otherwise indebted to
Landlord hereunder or if the Demised Premises are not left in good condition, or
if Tenant has Failed or refused to remove Tenant’s Property after Landlord’s
request to do so, then the security deposit shall be applied to the extent
available on account of sums due Landlord or the cost of repairing damages to
the Demised Premises or to remove Tenant’s Property. In the event the funds
deposited with Landlord as security are applied during the Lease Term on account
of sums due Landlord or to the cost of repairing damages or removing Tenant’s
Property, then Tenant shall, within fifteen (15) days after demand by Landlord,
deposit with the Landlord additional funds to restore the security deposit to
its original amount. In the event of the sale or transfer of Landlord’s interest
in the Building, Landlord shall have the right to transfer the security deposit
to such purchaser or transferee and Landlord shall provide Tenant written notice
thereof, in which event Tenant shall look only to the new landlord for the
return of the security deposit and Landlord shall thereupon be released from all
liability to Tenant for the return of such security deposit.
16. QUIET ENJOYMENT
          So long as Tenant shall observe and perform the covenants and
agreements binding on Tenant hereunder, Tenant shall at all times during the
term herein granted, peacefully and quietly have and enjoy possession of the
Demised Premises without any encumbrance or hindrance by, from or through
Landlord, except as provided for elsewhere under this Lease. Nothing in this
Section shall prevent Landlord from performing alterations, improvements or
repairs on other portions of the Building not leased to Tenant or from
performing alterations, improvements or repairs within the Demised Premises in
accordance with the provisions of this Lease, nor shall performance of
alterations, improvements or repairs by Landlord, Landlord’s Agent or any other
tenant of the Building be construed as a breach of this covenant by Landlord
provided however, that in each instance Landlord shall endeavor not to
materially disrupt Tenant’s normal business operations at the Demised Premises.

22



--------------------------------------------------------------------------------



 



17. SUCCESSORS
          All rights, remedies and liabilities herein given to or imposed upon
either of the parties hereto, shall extend to their respective heirs, executors,
administrators, personal representatives, successors and assigns. This provision
shall not be deemed to grant Tenant any right to assign this Lease or to sublet
the Demised Premises.
18. WAIVER OF JURY TRIAL
          Landlord and Tenant (and any guarantors and other parties with
liability for the performance of any or all of Tenants obligations hereunder, as
well as any subtenants, assignees and licensees of Tenant) hereby waive trial by
jury in any action, proceeding or counterclaim brought by either of the parties
hereto against the other or in respect of any matter whatsoever arising out of
or in any way connected with this Lease, the relationship of Landlord and Tenant
hereunder, Tenant’s use or occupancy of the Demised Premises, and/or any claim
of injury or damage. Tenant (and any guarantors and other parties with liability
for the performance of any or all of Tenant’s obligations hereunder, as well as
any subtenants, assignees and licensees of Tenant) hereby agrees to submit to
the personal jurisdiction of any court of competent jurisdiction within the
state in which the Demised Premises is located.
19. LIMITATION OF LANDLORD’S LIABILITY; NOTICE
     19.1 Landlord’s Consent. Notwithstanding anything to the contrary contained
in this Lease, if any provision of this Lease expressly or impliedly obligates
Landlord not to unreasonably withhold its consent or approval, an action for
declaratory judgment or specific performance will be Tenant’s sole right and
remedy in any dispute as to whether Landlord has breached such obligation or is
required to give consent or approval. In no event shall Landlord be liable for
damages for any withholding of, any delay in providing, or the conditioning of,
any consent or approval.
     19.2 Individual Liability. Tenant acknowledges and agrees that the
liability of Landlord with respect to any claim arising out of, related to, or
under this Lease shall be limited solely to its interest in the Building which
shall be deemed to include proceeds actually received by Landlord for any sale
of the Building (net all expenses of sale), insurance or condemnation proceeds
(subject to the rights of any mortgagees or other parties in interest), and
rental income from the Building (net of all expenses). No personal judgment
shall lie against the Landlord nor any partner of a partnership constituting
Landlord (if Landlord is a partnership) nor any shareholder of Landlord (if
Landlord is a corporation), and none of the same will be personally liable with
respect to any claim arising out of or related to this Lease. If the Landlord is
a partnership, any deficit capital account of any partner and any partner’s
obligation to Contribute capital shall not be deemed an asset of the
partnership. In the event of sale or other transfer of the Landlord’s interest
in the Demised Premises and/or Building, Landlord shall thereupon and without
further act by either party be deemed released from all liability and
obligations hereunder arising out of any act or omission relating to the Demised
Premises, the Building or this Lease, occurring subsequent to the sale or Other
transfer. The provisions hereof shall inure to the benefit of Landlord’s
successors and assigns, including any mortgagee or trustee under a deed of
trust. The foregoing provisions are not intended to relieve Landlord from the
performance of any of Landlord’s obligations under this Lease, but only to limit
the personal liability of Landlord, and its partners or shareholders, as the
case may be; nor shall the foregoing be deemed to limit Tenant’s rights pursuant
to this Lease to obtain injunctive relief or specific performance with respect
to any obligations of Landlord hereunder.
     19.3 Notice In Event of Landlord’s Default. Notwithstanding anything to the
contrary in this Lease, in no event shall Landlord be deemed to be in default in
the performance of any covenant, condition or agreement herein contained unless
Tenant shall have given Landlord written notice of such default, and Landlord
shall have failed to cure such default within thirty (30).days after such notice
(or if such default is of such nature that it cannot be completely cured within
said thirty (30) days, if Landlord fails to commence to cure within said thirty
(30) days and thereafter proceed with reasonable diligence and in good faith to
effect such cure),
20. AUTHORITY
          Landlord and Tenant hereby covenant each for itself, that each has the
full right, power and authority to enter into this Lease upon the terms and
conditions herein set forth. If Tenant signs as a corporation, each of the
persons executing this Lease on behalf of Tenant does hereby covenant and
warrant that Tenant is and shall be throughout the Lease Term, a duly authorized
and existing corporation, qualified to do business in the jurisdiction in which
the Demised Premises are located and is in good standing, that the corporation
has full right and authority to enter into this Lease, and that each of the
persons signing on behalf of the corporation were authorized to do so. If Tenant
signs as a partnership, each of the persons executing this Lease on behalf of
Tenant does hereby covenant and warrant that Tenant is a duly formed and
validity existing partnership, qualified to do business in the jurisdiction in
which the Demised Premises are located, and is in good standing, that the
partnership has full right and authority to enter into this Lease, and that each
of the persons signing on behalf of the partnership were authorized to do so.
21. TENANT’S RESPONSIBILITY REGARDING HAZARDOUS SUBSTANCES
     21.1 Hazardous Substances. The term “Hazardous Substances”, as used in this
Lease, shall include, without limitation, (a) “hazardous wastes”, as defined by
the Resource Conservation and Recovery Act of 1976 as amended from time to time,
(b) “hazardous substances”, as defined by the Comprehensive Environmental
Response Compensation and Liability Act of 1980, as amended from time to time,
(c) “toxic substances”, as defined by the Toxic Substances Control Act, as
amended from time to time, (d) “hazardous materials”, as defined by the
Hazardous Materials Transportation Act, as amended from time to time, (e) oil or
other petroleum products, (f) any substance whose presence could be detrimental
to the Building, its occupants or visitors, or the environment, (g) substances
requiring special handling, (h) flammables, explosives, radioactive materials,
asbestos, polychlorinated biphenyls (PCBs), chlorofluorocarbons, chemicals known
to cause cancer or reproductive toxicity, pollutants and contaminants, (i) any
infectious and/or hazardous medical waste as the same may be determined from
time to time, and (j) any other substances declared to be hazardous or toxic
under Laws (hereinafter defined) now or hereafter enacted or promulgated by any
Authorities (hereinafter defined).
          21.2 Tenant’s Restrictions. Tenant shall not cause or permit to occur
(it being understood that the phrase “permit to occur” as used in this Section
shall not impose upon Tenant any obligation to remove Hazardous Substances
existing on, under or about the Demised Promises, the Building or the Complex as
of the Commencement Date which were introduced by anyone other than Tenant, its
agents, employees, contractors or invitees):

23



--------------------------------------------------------------------------------



 



          (a) Violations. Any violation of any federal, state and local laws,
ordinances, regulations, directives, orders, notices and requirements now or
hereafter enacted or promulgated regulating the use, generation, storage,
handling, transportation, or disposal of Hazardous Substances (“Laws”), now or
hereafter enacted, related to environmental conditions on, under, or about the
Demised Premises, the Building and/or the Complex, or arising from Tenant’s use
or occupancy of the Demised Premises, Tenant’s Property, or Leasehold
Improvements, including, but not limited to, soil and ground water conditions;
and/or
          (b) Use. The use, generation, release, manufacture, refining,
production, processing, storage, or disposal of any Hazardous Substances in
violation of any Laws on, under, or about the Demised Premises, the Building
and/or the Complex, or the transportation to or from the Demised Premises of any
Hazardous Substances, without the prior written consent of Landlord, such
consent to be granted or withheld in Landlord’s sole and absolute discretion,
and, if granted, Tenant’s activities shall be in strict compliance with all
Laws.
     21.3 Affirmative Obligations.
          (a) Compliance with Laws. Tenant shall, at Tenant’s own expense,
comply with all Laws affecting its use and occupancy of the Demised Premises.
Tenant shall, at Tenant’s own expense, make all submissions to, provide all
information required by, and comply with all requirements of all federal, state
and local governmental and regulatory authorities (the “Authorities”) under the
Laws. Tenant shall promptly provide Landlord with a copy of all such submissions
and information requests.
          (b) Clean-Up Plans. Should any Authority or any third party demand
that a removal or clean-up plan be prepared and that a removal or clean-up be
undertaken because of any deposit, spill, discharge, release, misuse,
prohibition on continued use, act or failure to act with respect to any
Hazardous Substances relating to, occurring on or arising out of Tenant’s use or
occupancy of the Demised Premises, Tenant’s Property or Leasehold Improvements,
then Tenant shall, at Tenant’s own expense, prepare and submit the required
plans and all related bonds and other financial assurances, and Tenant shall
carry out all such removal and clean-up plans within the time limits set by any
Authority or other party. Tenant and Landlord shall promptly provide the other
with copies of notices received from any Authority or third party, and of all
removal and clean-up plans, bonds, and related matters.
          (c) Information Requests. Tenant shall promptly provide all
Information regarding the use, generation, storage, transportation or disposal
of Hazardous Substances that is required hereunder or is requested by Landlord.
If Tenant fails to fulfill any duty imposed under this Section 21 within a
reasonable time (or any shorter period of time if so required by any Authority),
Landlord may (but shall not be obligated to) do so and all costs associated
therewith shall be immediately due and payable to Landlord, together with
interest thereon calculated at the rate of eighteen percent (18%) per annum. In
such case, Tenant shall cooperate with Landlord in order to prepare all
documents Landlord deems necessary or appropriate to determine the applicability
of the Laws to the Demised Premises, Tenant’s use thereof and Tenant’s Property
and Leasehold Improvements, and for compliance therewith, and Tenant shall
execute all documents promptly upon Landlord’s request. No such action by
Landlord and no attempt made by Landlord to mitigate damages under any Laws
shall constitute a waiver of any of Tenant’s obligations under this Section 21.
     21.4 Tenant’s Indemnity. Tenant shall indemnify, defend, and hold harmless
Landlord, Landlord’s Agent, and their respective officers, directors,
beneficiaries, shareholders, partners, agents and employees from all fines,
suits, procedures, claims and actions of every kind, and all costs associated
therewith (including attorneys’ and consultants’ fees) arising out of or in any
way connected with any deposit, spill, discharge, release, misuse, prohibition
or continued use, act or failure to act, with respect to any Hazardous
Substances or other failure to comply with the Laws which arise at any time from
Tenant’s use or occupancy of the Demised Premises or Tenant’s Property or the
Leasehold Improvements, or from Tenant’s failure to provide all information,
make all submissions, and take all steps required by all Authorities under the
Laws and all other related laws.
     21.5 Survival of Obligations. Tenant’s obligations and liabilities under
this Section 21, and the obligations of all guarantors and other parties with
liability for the performance of any or all of Tenant’s obligations hereunder,
shall survive the expiration or earlier termination of this Lease.
     21.6 Landlord’s Representation. Landlord represents that, to its actual
knowledge based on the knowledge of Nicole Luhn, Property Manager, as of
February 12, 2007, Landlord is not in receipt of any notice of violation notice
regarding Hazardous Substances that affects the Demised Premises or the
Building.
22. JOINT AND SEVERAL LIABILITY
          In the event that two or more individuals, corporations, partnerships
or other business associations (or any combination of two or more thereof) shall
sign this Lease as Tenant or guarantee this Lease as guarantors or are otherwise
liable for the performance of any or all of Tenant’s or any guarantor’s
obligations, the liability of each such individual, corporation, partnership or
other business association to pay Base Annual Rent, Additional Rent and any
other sums due hereunder and to perform all or any other obligations hereunder
shall be deemed to be joint and several. In like manner, in the event that the
Tenant named in this Lease shall be a partnership or other business association,
the members of which are by virtue of statute or general law subject to personal
liability, then, and in that event, the liability of each such member shall be
deemed to be joint and several. Notwithstanding any other provisions hereof, or
of any rule or provisions of law, the failure or refusal by Landlord to proceed,
in the event of a breach or default by Tenant, against all the individuals,
corporations, partnerships or other business associations comprising the Tenant
(or any combination of two or more thereof) or against Tenant or against one or
more of the guarantors or other parties with liability for the performance of
any or all of Tenant’s or any guarantor’s obligations, shall not be deemed to be
a release or waiver of any rights which Landlord may possess against such other
individuals, corporations, partnerships or other business associations not so
proceeded against, nor shall the granting by Landlord of a release of, or
execution of a covenant not to sue, any one or more of the individuals,
corporations, partnerships, or other business associations comprising the Tenant
(or any combination of two or more thereof) or the guarantors or other parties
with liability for the performance of any or all of Tenant’s or any guarantor’s
obligations, constitute a release or waiver, in whole or in part, of any rights
which Landlord may possess against such other individuals, corporations,
partnerships, or associations not so released or granted a covenant not to sue.
23. DEFINITIONS
     23.1 Pronouns. Feminine or neuter pronouns shall be substituted for those
of the masculine form, and the plural shall be substituted for the singular
number, in any place or places herein in which the context may require such
substitution or substitutions. Landlord and Tenant herein for convenience have
been referred to in the neuter form.

24



--------------------------------------------------------------------------------



 



     23.2 Demised Premises. Wherever the word “premises” or the phrase “demised
premises” is used in this Lease, it shall refer to the Demised Premises
described in Section 1.1, unless the context clearly requires otherwise.
     23.3 Lease Term. Wherever the phrase “Lease Term” or the phrase “term of
this Lease” is used in this Lease, it shall refer to the Lease Term described in
Section 1.2(a) and any extensions and renewals thereof validly and timely
exercised by Tenant, unless the context clearly requires otherwise.
     23.4 Tenant’s Property. “Tenant’s Property” shall be defined to mean all of
Tenant’s personal property, including, but not limited to, all goods, wares,
merchandise, inventory, furniture, machinery, equipment, telecommunications and
data transmission systems (and all their components exclusive of wiring),
business records, accounts receivables and other personal property of Tenant in
or about the Demised Premises or that may be placed or kept therein during the
Lease Term but specifically excluding Tenant’s trade fixtures and intellectual
property.
     23.5 Leasehold Improvements. “Leasehold Improvements” shall be defined to
mean all improvements installed or constructed within the Demised Premises
whether by or on behalf of either Landlord or Tenant (exclusive of Tenant’s
trade fixtures), and as repaired, replaced, altered or improved from time to
time during the Lease Term, including without limitation, any partitions, wall
coverings, floors, floor coverings, ceilings, lighting fixtures, and telephone,
computer and/or data system wiring or other improvements.
     23.6 Calendar Year. Calendar Year (sometimes appearing as ‘calendar year’)
shall be defined as each annual period from January 1 through the immediately
following December 31.
     23.7 Construction Improvements. The improvements to be constructed by
Landlord in the Demised Premises are hereinafter referred to as the
“Construction Improvements”.
24. NOTICE TO PARTIES
     24.1 Addresses for Notices. All notices required or desired to be given
hereunder by either party to the other shall be in writing and personally
delivered or given by overnight express delivery service or by certified or
registered mail (delivery and/or postage charges prepaid) and addressed as
specified in Section 1.9. Either party may, by like written notice, designate a
new address to which such notices shall be directed.
     24.2 Effective Date of Notice. Notices personally delivered shall be deemed
effective upon delivery; notices sent by certified or registered mail shall be
deemed effective upon the earlier of (i) the date of receipt or rejection by the
addressee, or (ii) three (3) days following the date of mailing (excluding
Sundays and holidays on which mail is not delivered by the United States Postal
Service). Notwithstanding the foregoing, any notice pertaining to a change of
address of a party shall be deemed effective only upon receipt or rejection by
the party to whom such notice is sent.
25. NOTICE TO MORTGAGEES
          In addition to any notices required by Section 13.4, if any mortgagee
shall notify Tenant that it is the holder of a mortgage affecting the Demised
Premises and that it is requesting Tenant to provide the mortgagee with copies
of notices sent by Tenant to Landlord, no notice, request or demand thereafter
sent by Tenant to Landlord shall be effective unless and until a copy of the
same shall also be sent to such mortgagee in the manner prescribed in Section 24
and to such address as such mortgagee or trustee shall designate.
26. SPECIAL PROVISIONS AND CONFLICTS; EXHIBITS
     26.1 Incorporation in Lease. It is agreed and understood that any Exhibits
and Special Provisions referred to in Sections 1.10 and 1.11, respectively, and
attached hereto, form an integral part of this Lease and are hereby incorporated
by reference.
     26.2 Conflicts. If there is a conflict between a Special Provision hereto
and the Exhibits, Specific Provisions or General Provisions of this Lease, the
Special Provision shall govern. If there is a conflict between a Specific
Provision and the Exhibits or General Provisions of this Lease, the Specific
Provision shall govern. If there is a conflict between the Exhibits and the
General Provisions, the Exhibits shall govern.
27. CAPTIONS
          All section and paragraph captions herein are for the convenience of
the parties only, and neither limit nor amplify the provisions of this Lease.
28. ENTIRE AGREEMENT; MODIFICATION
          This Lease, all Exhibits, and the Specific and Special Provisions
incorporated herein by reference are intended by the parties as a final
expression of their agreement and a complete and exclusive statement of the
terms thereof, all negotiations, considerations and representations between the
parties having been incorporated herein. No course of prior dealings between the
parties or their officers, partners, employees, agents or affiliates shall be
relevant admissible to supplement, explain or vary any of the terms of this
Lease, the Exhibits and the Specific and Special Provisions. Acceptance of, or
acquiescence in, a course of performance rendered under this or any prior
agreement between the parties, their agents or their affiliates shall not be
relevant or admissible to determine the meaning of any of the terms of this
Lease, the Exhibits and the Specific and Special Provisions. Tenant hereby
acknowledges that Landlord, Landlord’s Agent and their respective agents and
employees made no representations, warranties, understandings or agreements
pertaining to the condition of the Building or the Demised Premises, or
otherwise, which have induced Tenant to execute, or have been relied upon by
Tenant in the execution of this Lease, other than those specifically set forth
herein. This Lease can be modified only by a writing signed by both parties
hereto. The language of this Lease shall in all cases be construed as a whole
and according to its fair meaning, and not strictly for or against either
Landlord or Tenant. The interpretation or construction of this Lease shall be
unaffected by any argument or claim, whether or not justified, that this Lease
has been prepared, wholly or in substantial part, by or on behalf of Landlord or
Tenant. Tenant acknowledges that it has had, or has had the opportunity to have,
legal counsel of Tenant’s choice to negotiate on behalf of (and/or explain to)
Tenant the provisions of this Lease. Any consent or approval required or desired
of Landlord, or any decision under this Lease committed to the discretion of
Landlord hereunder, may be withheld, delayed, conditioned or exercised by
Landlord in its sole, absolute and arbitrary discretion unless the provision of
this Lease requiring such consent or approval, or decision under this Lease
committed to the discretion of

25



--------------------------------------------------------------------------------



 



Landlord, expressly states that Landlord shall not withhold, delay, condition or
exercise such consent, approval or discretion unreasonably or words to similar
effect.
29. GOVERNING LAW; SEVERABILITY
          This Lease shall be governed by and construed in accordance with the
laws of the jurisdiction within which the Building is located. The
unenforceability, invalidity, or illegality of any provision herein shall not
render any other provision herein unenforceable, invalid, or illegal.
30. BINDING EFFECT OF LEASE
          The submission of an unsigned copy of this document to Tenant for
examination or signature shall not constitute an option, reservation or offer to
lease space in the Building. This Lease shall become effective and binding only
upon execution and delivery by both Landlord and Tenant, and shall be
enforceable in accordance with its terms from and after the date this Lease is
fully executed and delivered by Landlord and Tenant.
31. FORCE MAJEURE
          If Landlord is in any way delayed or prevented from performing any
obligation due to fire, act of God, governmental act or failure to act, labor
dispute, inability to procure materials or any cause beyond Landlord’s
reasonable control (whether similar or dissimilar to the foregoing named
events), then the time for performance of such obligation shall be excused for
the period of such delay or prevention and extended for a period equal to the
period of such delay or prevention.
32. RECORDATION
          Neither this Lease nor a memorandum hereof shall be recorded by
Tenant. Any violation of this Section shall be a default hereunder and Tenant
agrees to pay all costs and expenses, including attorneys’ fees, necessary to
remove this Lease or any memorandum hereof from record. Tenant irrevocably
constitutes and appoints Landlord as its special attorney-in-fact to prepare,
execute and record such instrument(s), the foregoing power of attorney being
deemed to be coupled with an interest.
33. TIME OF ESSENCE
          Tenant acknowledges that time is of the essence in its performance of
any and all obligations, terms and provisions of this Lease.
34. BROKERS AND COMMISSIONS
          Landlord and Tenant each hereby represent and warrant that, in
connection with this Lease, each did not retain, consult or deal with any broker
or real estate agent, salesperson or finder (other than Cushman and Wakefield
and Charles E. Smith Real Estate Services L.P.), and there is no commission,
charge, or other compensation due on account thereof in regard thereto,
excepting only Cushman and Wakefield, and Charles E. Smith Real Estate Services
L.P., both of whose commissions are the responsibility of Landlord. Each party
hereto shall indemnify and hold harmless the other (and Tenant shall also
indemnify and hold harmless Charles E. Smith Real Estate Services, L.P.) against
and from any claims for brokerage or other commissions by reason of a breach of
the indemnifying party’s foregoing representation and warranty. Tenant shall
pay, or upon demand reimburse Landlord and Charles E. Smith Real Estate Services
L.P. for all costs and expenses, including reasonable attorneys’ fees, necessary
to remove from record any lien filed against the rents payable pursuant to this
Lease and/or against the Demised Premises and/or the Building, by reason of a
breach by Tenant of the foregoing representation and warranty. The rights,
obligations, warranties and representations in this Section shall survive the
expiration or sooner termination of the Lease Term.
35. RELATIONSHIP OF LANDLORD AND TENANT
          Nothing in this Lease shall be interpreted or construed as creating
any partnership, joint venture, agency or any other relationship between the
parties, other than that of landlord and tenant.
SPECIAL PROVISIONS
36. ACCEPTANCE OF SPACE
          Tenant accepts the Demised Premises in its “as is” condition and,
except as otherwise provided herein and provided Landlord has theretofore
delivered the Demised Premises to Tenant, shall be obligated for the payment of
Base Annual Rent and Additional Rent pursuant to Sections 1.3 and 1.5 on the
Rent Start Date, regardless of any time required to construct, alter or
redecorate the Demised Premises to Tenant’s requirements.
37. PARKING
          Landlord agrees to arrange for twelve (12) permits for unreserved
garage parking adjacent to, the Building for Tenant or Tenant’s employees. The
cost of such parking permits shall be billed to Tenant or its employees and the
payment of the then prevailing monthly rate for such service shall be due each
month, subject to the forfeiture of such parking privilege for non-payment.
38. EXECUTION OF DOCUMENT
          In the event that Tenant does not execute and return this document by
the close of business on March 16, 2007, then Landlord may market the subject
space to others without further notice to Tenant.

26



--------------------------------------------------------------------------------



 



EXHIBIT A
DEMISED PREMISES FLOOR PLAN
(DEMISED PREMISES FLOOR PLAN) [w37902w3790204.gif]

27



--------------------------------------------------------------------------------



 



EXHIBIT B
BUILDING WORK RULES & REGULATIONS
Vornado/Charles E. Smith
Construction Work Rules and Requirements
For
TWO DEMOCRACY PLAZA
6707 Democracy Boulevard
Bethesda, Maryland 20817
POLICY
The Construction Work Rules and Requirements establish a specific standard of
performance to which all contractors, consultants and vendors working in the
Building must comply, whether contracted with the Landlord or by the Tenant. No
additional enforcement notifications will be given. Any party deviating from the
Construction Work Rules and Requirements shall be subject to removal from the
Building and/or subject to monetary damages. This document shall by attachment
or reference, become a part of the project construction documents.
PROJECT AUTHORITY
These Construction Work Rules & Regulations are access and construction rules to
be followed by contractors, designers and vendors who require access to the
Building or who will design.
Any references to Charles E. Smith Commercial Realty (“CESCR”) or Building
Management refer to CESCR’s Tenant Construction Manager, to CESCR’s Property
Manager or a designated CESCR’s building engineering staff member.
Contractor means general contractor, construction manager and/or its
subcontractors and/or suppliers performing construction or related work in the
Building either directly for the Building Owner, CESCR or Tenant.
CESCR will inspect the construction on a periodic basis. The Contractor shall
not perform work that conflicts with the Construction Rules and Requirements,
Contract Documents without approval by CESCR.
Information concerning the Building’s Operation (i.e. Building Manager, normal
business hours, etc.) is listed on the attached Building Information Sheet.
ADDITIONAL EXHIBITS

  •   Building Information Sheet     •   Lien Waiver and Release for Progress
Payments     •   Lien Waiver and Release for Final Payment     •   FM Global Red
Tag Permit

28



--------------------------------------------------------------------------------



 



Building Information Sheet
A. GENERAL BUILDING INFORMATION/WORK PRACTICES

1.   ACCESS — The Contractor must provide CESCR with notification two (2)
business days prior to needing access to an occupied area, CESCR will notify the
Tenant and then provide direction to the Contractor. The Contractor will only be
allowed access to the floors and/or suites on and in which they are working.
Access to adjacent suites and to other floors in the Building is prohibited
without CESCR’s prior approval. Hauling, delivering or working in the main
building lobby is prohibited at any time. Working in these areas will not be
allowed during normal business hours without prior approval form CESCR.   2.  
HOURS OF OPERATIONS — See attached BUILDING INFORMATION SHEET   3.   AFTER HOUR
AUTHORIZATION — All requests for authorization to perform after hours work that
affect the building systems and equipment will be sent in writing to CESCR at
least one (1) business day in advance. No-call in requests for authorization
will be accepted. Use the attached form for all requests. If after-hours work
require that CESCR provide supervision or personnel to monitor building systems,
at CESCR’s sole discretion, then all cost associated with said personnel shall
be borne by the Contractor   4.   DELIVERIES — The Contractor shall coordinate
and schedule all deliveries through the CESCR representative with a minimum of
48 hours notice. Contractor shall be responsible for scheduling both loading
dock and freight elevators. Only rubber-wheeled dollies and cars may be used for
the deliveries to prevent surface damage. No wooden or metal pallet or skids arc
permitted within the building, except in designated loading docks.   5.  
LOADING DOCK — Use of the loading dock must be coordinated with CESCR.   6.  
ELEVATORS — The designated freight elevator is the only elevator to be used for
moving materials and construction personnel and shall be properly protected with
temporary plywood protection and elevator pads. Use of freight elevator must be
coordinated with CESCR. Contractors shall not use passenger elevators, without
prior approval of CESCR.   7.   RESTROOMS — Restroom use by Contractor personnel
is restricted to the floor on which work less being performed or as designated
by CESCR. The Contractor must clean existing restrooms as part of the final
clean up and make repairs if damaged by Contractor. Restrooms on multi-tenant
floors shall be cleaned daily by the Contractor during construction.   8.  
UTILITIES — CESCR will generally supply limited utility services/usage for the
project, including basic electricity and plumbing. Specific concerns regarding
utilities must be submitted to CESCR prior to contract execution.   9.  
STORAGE/VACANT SPACE — When available CESCR will generally provide storage space
for the Contractor to stage equipment, materials and a field office. However,
the Contractor may need to provide off-site storage when Project requirements
dictate. The use of vacant space storage is prohibited.   10.   SIGNAGE — The
Contractor shall provide and install at its cost any and all temporary
construction, directional and informational signage as may be required by the
CESCR representative. All signage shall be approved by the CESCR representative
prior to posting.   11.   PARKING — General parking is not provided for
contractors, vendors and their respective employees.   12.   NO SMOKING — No
Smoking is allowed within the building and parking garages and is expressly
prohibited in Tenant’s Demised Premises.   13.   FOOD — Food and related such
debris shall not be left in the suite under construction or anywhere else in the
Building at any time and shall be disposed of by contractor on a daily basis in
appropriate trash receptacles. No eating or coffee breaks are allowed in public
areas or occupied tenant space. The only approved area for eating or coffee
breaks is within the contracted work area (if not occupied) or space designated
by CESCR.   14.   OSHA SIGNAGE & BARRICADES — The Contractor is responsible for
ensuring job site safety. This includes safety for the work force as well as
anyone entering the construction area. The Contractor shall provide protection,
barricades and signage as required to ensure the safety of their personnel,
CESCR employees, building tenants, visitors, etc. and shall strictly comply with
OSHA minimum standards.   15.   24 HOUR EMERGENCY CONTACT — Vornado, Charles E.
Smith Tenant Service Center, (703) 769-1250.   16.   HAZARDOUS MATERIAL
DELIVERIES — Before any hazardous materials are utilized or delivered into the
Building, Contractor shall notify and seek the approval in writing from CESCR.
All required paperwork must be submitted, in advance, to CESCR, Storage
locations and the method of storage will be approved in writing by CESCR. in
advance of delivery. Contractor is responsible for providing information
(Material Safety Data Sheets) to workers regarding all hazardous or suspected
hazardous materials and substances used or introduced by the Contractors,
including their potential hazards. At the conclusion of the work requiring
hazardous materials, the hazard materials shall be removed from the property.  
17.   HAZARDOUS MATERIALS — The building may or may not contain hazardous
materials. Contractor shall contact the Property Manager to obtain a copy of the
Hazardous Materials O&M plan and shall follow the procedures outlined in the
plan.   18.   ODOR & NOISE — No activities causing odor, excessive noise,
vibrations etc. (i.e., core drilling, drilling, shooting track, spray painting,
any paint using an oil base or lacquer, etc.) will be performed during the hours
of operation of the building when tenants are occupying the building without the
prior approval of the Landlord. After-hours work will be allowed with CESCR’s
consent and prior notification, which shall not be unreasonably withheld,
conditioned or delayed. The Contractor shall verify in advance that after-hours
work can be done. The Contractor shall notify CESCR two (2) business days prior
to commencing any work which may cause objectionable noise or odors so that
management can notify surrounding tenants in an appropriate amount of time, even
if work is performed after regular business hours. The Contractor is responsible
for controlling and for keeping noise levels to a minimum. Voices, machinery,
tools and radios heard in the common areas or in adjacent occupied spaces will
not be allowed, and all such activities will be suspended at the direction of
CESCR at its sole reasonable discretion. When contractors are working above an
occupied suite, ladders must be picked up to be moved or proper noise dampening
padding should be attached to the feet of the ladder.

29



--------------------------------------------------------------------------------



 



19.   DAMAGES — The Contractor will be financially responsible for damages
arising out of loss of Building services, including loss of utility services,
elevator services, etc., due to its actions and the actions of its
subcontractors. Any damage caused to the property or building by the Contractor,
including but not limited to the doors and freight elevators will be repaired by
the Contractor as directed by CESCR. CESCR reserves the right to remedy the
defects at the Contractor’s expense if the work is not acceptably corrected
within one week of written notification.   20.   PROTECTION OF COMMON AREA
FINISHES — Contractor shall protect all finishes including but not limited to
elevator doors, frames and cabs, flooring, wall surfaces, doors, door fames,
hardware with durable materials during demolition and during the movement of
materials to the space under construction. Carpeted areas shall be protected
until such time as the construction and movement of materials has been fully
completed. Method of protection to be approved by CESCR. Walk off mats are to be
provided at public corridor side of entrance doors. During Construction,
Contractor shall raise any venetian blinds or mini blinds and protect existing
draperies or other window treatments, including solar film, so as not to soil or
damage them. Glass suite entry doors and windows will be covered with paper to
prevent tenants from seeing construction work.   21.   INSTALLATION OF COMMON
AREA FINISHES — The Contractor shall coordinate the timing and installation of
common area finishes with CESCR and due respect shall be given to the
convenience of tenants on the floor for multi tenanted floors.   22.   KEYS &
LOCKS — Whenever it is deemed necessary by Tenant or CESCR to temporarily issue
any key to the contractor, the contractor will be responsible for controlling
possession and use of same until returned daily to the issuing party. All suite
entry doors and doors leading to the common areas of the building must comply
with established building standard specifications. Lockset specification to be
verified by CESCR. Contractor must lock all doors to the suite at the end of the
workday including suite entry and balcony doors.   23.   TRASH & DEBRIS — The
Contractor must provide for the daily removal of all trash and debris created
during the Course of construction. All contractors must schedule the delivery of
trash containers with CESCR and obtain all required local government permits.
Containers set on asphalt should first be placed on plywood to protect the
Surface from damage. At no time are the Building trash compactors and/or
dumpsters to be used by the Contractor; CESCR assumes no responsibility for the
Contractor’s trash containers. Trash shall be contained within the Contractor’s
trash containers and emptied on a regular basis and never allowed to overflow or
otherwise remain outside of the required container. All areas the contractor or
its subcontractors work in must be kept clean on a daily basis. The cleaning of
construction tools and equipment will be confined only to the janitor closet.
All janitorial, electrical and telephone closets utilized by construction should
be kept clean throughout the work period and clean and free from construction
debris after the construction is complete. No paints, thinners, or hazardous
material will be poured down the drain. The Contractor must leave the
constructed space completely clean, including but not limited to the cleaning of
the inside of all exterior windows and sills, all interior windows and sill,
window blinds or drapes, all light fixture lenses, all HVAC grills, cabinets and
sinks. The Contractor must also vacuum the floor, including edge vacuuming, as a
part of its work. Contractor must keep trash and debris out of window ledges
that are visible to passing motorists. The Contractor shall maintain cleanliness
throughout the Building, Tenant’s demised premises and any areas accessed by
Contactor. Construction materials and debris is not permitted in the common
areas or access corridors. CESCR reserves the right to remove any such items and
dispose at its discretion. Blocking of hallways, exits, elevator lobbies,
electrical closets or loading docks is not permitted. All carpets are to be
protected and kept clean at all times, ESPECIALLY CARPET IN COMMON LOBBIES AND
CORRIDORS, Contractor will be required to reimburse CESCR for a thorough carpet
cleaning and or replacement at the completion of the construction job, if such
cleaning or replacement is deemed necessary in the sole judgment of CESCR.   24.
  SLAB PENETRATIONS — For all Slab penetrations required for new work, the slab
shall be either x-rayed or ground penetrating radar shall be used to locate
reinforcing bars, post-tensioning cables, piping, conduits, etc. prior to any
penetration of the slab. All components shall be clearly marked on the slab
surface prior to drilling, coring, etc. Contractor shall not cut reinforcing
bars, cables, etc., without prior authorization from the CESCR and shall
immediately repair any damage caused by slab penetrations in violation of this
paragraph. All slab penetrations shall be fire Stopped. Contractor to verify
approval with CESCR’s structural engineer prior to proceeding.

B. BUILDING SYSTEMS
GENERAL

  1.   EXISTING BUILDING EQUIPMENT AND FIXTURES — Contactor shall be responsible
for document the condition of any existing building equipment or fixture prior
to the start of any work and shall be responsible for repairing any existing
building equipment and fixtures damaged by the Contractor or its subcontractors.
Contractor must notify CESCR immediately of damage or discovery of existing
damage. All missing and/or damaged thermostats must be brought to the building
owner’s attention prior the start of all work in the space. Protection of all
drains is required to prevent clogging and Contractor is responsible for the
cleaning of all drains which have become clogged during construction.     2.  
NEW EQUIPMENT — All new, existing and relocated equipment and devices shall be
easily accessible (i.e., not permanently blocked by new or existing
construction). Any sub-meters, whether electric, gas or water, if required, must
be a VT2 or Enner-comm ECD 3000 meter with the RS485 communication card
manufactured by Global Power Products, www.globalpowerproducts.com. Emon Deamon
meters are not permissible.

HVAC:

  1.   SERVICING OF MECHANICAL/ELECTRICAL EQUIPMENT — N o walls shall be
installed over or in front of so as to inhibit the access to an induction unit,
VAV or Other HVAC distribution device. The unit shall be relocated and an
additional unit shall be installed on the opposite side of the wall. No walls
shall be constructed across a ceiling light fixture so as to inhibit changing of
lamps or Servicing the light fixtures when necessary.     2.   DUCT WORK: All
duct work shall conform to a minimum SMACNA standard; existing duct work shall
be evaluated and reused whenever possible. All installations shall conform to
prevailing code requirement in term of gauge of metal and fire damper.
Contractor shall be responsible for resealing and insulating duct work as
necessary to meet code.     3.   CONDENSATE DRAIN LINES — Condensate drain liens
from tenant A/C units must be piped to a suitable drain per Code and not to a
sink. Units shall be equipped with a high level condensate lock-out or be
equipped with a monitored high condensate level alarm.     4.   ISOLATION VALVES
— Proper isolation valves shall be installed on all tenant A/C units, new
plumbing fixtures, appliance or other equipment, to facilitate maintenance and
also to allow the item to be removed without interfering with the building
operation.

30



--------------------------------------------------------------------------------



 



  5.   PIPING — All supply piping for sinks, kitchen units, and condensate lines
on packaged A/C units, should be copper or other material permitted by
applicable code. All waste lines shall be cast iron, (use of pvc or plastic pipe
in plenum ceilings is prohibited). All existing water supply lines, waste lines
and vent lines that will not be re-used shall be removed back to the source/wet
stack and properly capped. All penetrations in slabs or rated walls shall be
firestopped.     6.   HVAC — HVAC units within the construction area will be
turned off during the construction period or protected to prevent dust or debris
from entering. Continuous protection and filtration of HVAC return air to
include but not be limited to covering main HVAC return with filter material. In
the event Contractor fails to provide filiter, material at the return air duct
Contractor will reimburse Landlord for filter changes and evaporator cleaning at
the end of the project. A preliminary inspection of the HVAC work in progress
shall be scheduled through CBSCR prior to the installation or re-installation of
the ceiling grid. Contractors are not to sit or stand on building equipment.
Contractor will clean induction units/fan coil units post construction. Units
and unit covets ate to be painted while covers are removed. Covers are not to be
caulked.     7.   THERMOSTATS — Installation or relocation of all thermostats,
diffusers, mechanical systems or energy management systems are subject to
CESCR’s review. The Contractor shall coordinate installation of thermostats and
switches with furniture plans to ensure clear access. Contractor must use the
building’s Control Contractor to perform Work and tie it into the existing
energy management system.     8.   AIR BALANCE — Contractor shall calibrate all
thermostats prior to performing any Air Balance. Contractor shall balance
supply/return air using CESCR’s preferred contractor as noted in the attached
building information sheet. Two copies of the Air Balance Report must be
forwarded to CESCR. All diffuses will be balanced within 10% of design criteria.
    9.   SLAB PENETRATIONS. For all slab penetrations required for new work, the
slab shall be either x-rayed or ground penetrating radar shall be used to locate
reinforcing bars, post-tensioning cables, piping, cables, etc. prior to any
penetration of the slab. All components shall be clearly marked on the slab
surface prior to drilling, coring, etc. Contractor shall not cut reinforcing
bars, cables, etc., without prior authorization from the CESCR and shall
immediately repair any damage Caused by slab penetrations in violation of this
paragraph. All slab penetrations shall be fire stopped. Contractor to verify
approval with CESCR’s structural engineer prior to proceeding.     10.   HOT
WORK — Hot work includes work that produces sparks, heat or uses an open flame.
Many rooftop repairs on roofing, drains, HVAC and signs involve hot work. Other
hot work examples include cutting, welding, brazing, soldering, grinding and the
thawing of pipe. Prior to proceeding with hot work, Contractor must evaluate all
other alternatives and choose a safer option such as bolting, hydraulic shears
or reciprocal saw, mechanical clamps, threaded pipe or tube connections,
non-torch applied roofing systems and filing.         If no alternative exists
except for hot work, Contractor must:

  •   Pre-screen all subcontractors, review their safety and loss records and
confirm that they carry the contract required insurance coverages and limits    
•   Select a fire safety supervisor to coordinate hot work operations and
monitor safety     •   Notify CESCR through the use of the attached Hot Work
Permit     •   Follow the precaution checklist on the attached Hot Work Permit
to ensure hot -work is effectively managed throughout the process.

ELECTRICAL

  1.   ELECTRICAL WORK — During demolition, the electrical contractor is to
separate any circuits that would feed more than one tenant. All existing
conduits, feeders and electrical equipment, water supply and waste lines that
will not be re-used shall be removed back to its source/wet stack (NOT left in
the ceiling and NOT terminated at a junction box). Electrical panel schedules
must be completely replaced and dated, identifying all new circuits. All new
panel schedules shall be typewritten. Doors to suite, equipment and eclectical
rooms shall not be left open When the Contractor is not present. No door shall
be propped open or the closer arm detached. Any electrical closet that is open
with the panel exposed must have qualified Contractor personnel present at all
times with appropriate OSHA warning signage prominently displayed.     2.  
CONDUIT — The Contractor must identify any conduit to be removed or relocated as
a part of the work.     3.   WIRING — No contractor shall lay wiring on ceiling
grid. All wiring, including communications, shall be laid in wire ways, or
strapped or wire tied to the deck above in compliance with the applicable code.
Under no circumstance may wire be strapped to sprinkler piping or other building
piping, conduit or ductwork. No wiring of any kind shall penetrate fire dampers
or air transfers. A13 penetrations in rated walls shall be firestopped,
Appropriate permits and inspections are required from the local jurisdictions.
All wiring must be identified and tagged at both ends.     4.   LIGHTING — The
lamps in all fluorescent fixtures shall follow the Building Standard in color
and wattage unless previously approved by CESCR.     5.   SLAB PENETRATIONS- For
all slab penetrations required for new work, the slab shall be either x-rayed or
ground penetrating radar shall be used to locate reinforcing bars,
post-tensioning cables, piping, conduits, etc. prior to any penetration of the
slab. All components shall be clearly marked on the slab surface prior to
drilling, coring, etc. Contractor shall not cut reinforcing bars, cables, etc.,
without prior authorization from the CFSCR shall immediately repair any damage
caused by slab penetrations in violation of this paragraph. All slab
penetrations shall be fire stopped. Contractor to verify approval with CESCR’s
structural engineer prior to proceeding.

LIFE SAFETY

  1.   BUILDING LIFE SAFETY SYSTEMS — Contractor shall protect all Life safety
devices during demolition and during the movement of materials to the space
under construction. Fire alarm pull stations shall be protected against
accidental activation and smoke detectors shall be protected daily to prevent
contamination. Method of protection to be approved by CESCR. All work, including
demolition, on Building Life Safety Systems (smoke detectors, sprinklers, fire
pull stations, fire doors) will be competed by a contractor approved by CESCR
and be monitored by the Building Engineer. All tie-ins to the fire alarm panel
shall be completed by CESCR’s preferred contractor as identified in the attached
Building Information Sheet. Prior to occupancy and during the fire marshal
inspections and “ring down” the Contractor will demonstrate to the Building
Engineer’s satisfaction that the Life Safety systems are functioning properly.
Contractor shall provide keys, two (2) sets of operational manuals and
instructional training to the building staff on the Operation of new fire panels
or control devices. All work that may activate, deactivate or alter any smoke
detector(s), fire door(s), Sprinklers, electronics, fire protection, life safety
or security systems shall require prior written notification to CESCR using the
attached FM Global Red Tag Permit. Such work shall not commence until approval
has been obtained for both timing and scope of work. Failure to receive
authorization before commencing this work shall result in a $500.00 fine in
addition to any fee, penalty, or fine assessed by jurisdictional authority.

31



--------------------------------------------------------------------------------



 



C. PROJECT ADMINISTRATION & REQUIREMENTS

1.   PRE-JOB WALK-THROUGH — A pre-job walk-through shall be arranged by the
Contractor with CESCR to familiarize all parties with the existing conditions of
the elevators, common area, etc. On-site staging areas will be identified by
CESCR during this walk through. Progress meetings will be held at the discretion
of CESCR depending on the scope of work/size of project. The Contractor will be
responsible for generating minutes from progress meetings and schedule updates.
  2.   PERMIT, SCHEDULE, INSPECTIONS & CONTRACTOR LIST — A copy of the
construction permit, the construction schedule and a list of subcontractors
shall be submitted to CESCR prior to construction; to the extent applicable and
in accordance with local governmental laws, regulations and ordinances, however,
the initial construction permit may consist of a temporary stud or temporary
work permit prior to the issuance of a building permit. During construction,
copies of all inspection approvals shall be submitted to CESCR. At the
completion of construction, copies of all final approvals shall be submitted to
CESCR.   3.   CONTRACTOR APPROVAL — All contractors and subcontractors must be
approved by CESCR prior to work commencement.   4.   SUBCONTRACTORS — The
Contractor shall be held responsible for its subcontractors’ actions in all
cases. CESCR will not be responsible for directing subcontractors or liable for
any acts or omissions of a subcontractor in the event some direction is given in
the absence of the Contractor, as in the case of an emergency.   5.   DAMAGES —
The Contractor will be financially responsible for damages arising out of loss
of Building services, including loss of utility services, elevator services,
etc., due to its actions and the actions of its subcontractors. Any damage
caused to the property or building by the Contractor, including but not limited
to the doors and freight elevators will be repaired by the Contractor as
directed by CESCR. CESCR reserves the right to remedy the defects at the
Contractor’s expense if the work is not acceptably corrected within one week of
written notification.   6.   PROFESSIONAL CONDUCT — Professional behavior is
required at all times. Appearance and professionalism are important to our
customer, visitors and tenants when Contractors and their employees are within
the building. Congregations in public areas reflect unfavorably on the entire
job, CESCR, and the contracting firm. There is to be no Congregating in public
areas especially entrances within the building or the building’s premises.
Meetings, lunches and breaks are to be within the contracted work areas. Serious
offenses which will result in immediate dismissal from the premises or closing
down of the job include:

  •   Drinking or drug use while on the property, or showing up at the property
under the influence of alcohol or drugs.     •   Possessing or consuming drugs
or illegal substances while on the property.     •   Possessing or using
firearms or other weapons on the property.     •   Violating Local, State or
Federal Statutes or Regulations while on the property.     •   Physically or
verbally harassing or abusing any individual who works in or visits the
building.     •   Duplicating any keys or illegal entrance into any restricted
space within the property.     •   Gambling     •   Sleeping on the job.     •  
Behaving in a disorderly manner.     •   Playing of radios to be heard in the
common areas or any occupied tenant space.     •   Use of foul and/or vulgar
language of gestures.     •   Clothing or language that is offensive or vulgar.

7.   CHANGE ORDERS — CESCR must give written approval for all activities and
changes that may result in a cost to the Building Owner or CESCR prior to the
cost being incurred. Claims for additional costs for activities or changes not
previously approved by CESCR will be disqualified and rejected without payment.
  8.   INSURANCE — Before commencing the alterations and at all times during
construction, the contractor shall maintain all necessary insurance as indicated
below, and provide Owner with certificates evidencing the required coverage
before work is begun. Such insurance shall specifically name the Building Owner,
CESCR and the Tenant as additional insured with respect to the work to be
performed. Additional Insured Entities will be provided by CESCR
representatives.

  •   Workers Compensation as required by all applicable Federal, State and
Maritime or other laws, including Employer’s Liability Insurance with a limit of
at least: $100,000.00     •   Comprehensive General Liability Insurance for
bodily injury and property damage with single combined limit of $1,000,000,00
including independent contractor’s liability coverage, completed operations
liability coverage, and contractual liability coverage.     •   Comprehensive
Automobile Liability Insurance including non-ownership and hired car coverage
with a single combined limit of $300,000.00

32



--------------------------------------------------------------------------------



 



9.   PAYMENTS — Contractor submit requests for payment in accordance with the
Contract Document. All progress and the final payment requests are to be
submitted to CESCR with a signed Lien Waiver using the attached form(s),
covenanting that no mechanic’s liens shall be filed by them or by their
subcontractors against the demised premises or the building on account of any
work done or material furnished by the contractor or subcontractors. Such lien
waivers shall specifically name the Building Owner and the real property address
as the entity with respect to the work to be performed   10.   PUNCH LIST — The
Contractor shall notify CESCR at least two (2) business days in advance of
substantial completion of construction or as required in the Tenant’s lease. A
walk-through will be conducted and punch list items must be completed within ten
(10) business days. Final Payment will be held until all punch list work has
been completed.   11.   AS-BUILT DRAWINGS — Contractor shall provide CESCR with
the field set of construction documents including all field notes and original
set of permit plans. Two sets of As-Builts on CAD (.dwg format) on CD ROM. The
as builts shall note the following;

  •   Label each drawing “As-built set” along right edge of sheet     •   Label
each drawing w/ GC names and date lower sight-hand comer     •   Clearly mark
all as-built conditions on each sheet     •   Include Approved Sprinkler shop
drawings, hydraulic calculations, head counts     •   Include Approved Fire
Alarm shop drawings, product info and sequence of operations

12.   PROJECT CLOSE-OUT — In addition to the above, Contractor shall provide
three (3) bound copies of the PROJECT MANUAL. Project Manuals will include the
following:

  •   Table of Contents — organized by CSI divisions     •   Letter from GC
declaring substantial completion     •   Executed copies of AIA Certificate of
Substantial Completion     •   Copy of punch list with completion dates     •  
Final Project Directory     •   Final Project Schedule     •   Final Submittal
Log with approved submittals     •   Final CCD Log     •   Final As-built Finish
Schedule     •   Original or copy of Building Permit and Trade Permits     •  
Original or copy of all intermediate and final inspections     •   Summary of
Product Data and Warranties noting warranty period     •   Copies of all
operations and maintenance information for pertinent equipment     •   Original
or copy of Occupancy Permit     •   Copy of contractor reviews and engineer
approved certified Air Balance Report confirming the HVAC system has been
balanced within 10% of design criteria or as specified on the contract
documents.     •   Copies of all required, disposal and/or recycling records    
•   Accepted Transmittal of required Attic Stock of materials     •   Copy of
final requisition and final change order log     •   Notarized copies of GC
final release of liens on CESCR form-see attached

13.   CERTIFICATE OF OCCUPANCY — If the Contractor is required to obtain a
Cettificate of Occupancy, the original shall be forwarded to CESCR.

I hereby agree with the terms and conditions set forth above in the Building
Work Rules & Regulations:

             
CONTRACTOR:
      CHARLES E. SMITH COMMERCIAL REALTY:    
 
           
 
           
 
(signature)
     
 
(signature)    
 
           
 
(title)
     
 
(title)    
 
           
 
(date)
     
 
(date)    

33



--------------------------------------------------------------------------------



 



WAIVER AND RELEASE OF LIEN UPON PROGRESS PAYMENT
OWNER:
GENERAL CONTRACTOR:
PROJECT NAME:
                                        
          The undersigned, in consideration of the sum of $                    ,
hereby waives and releases its lien and right to claim a lien for labor,
services, or materials furnished through
                                         (date of this waiver) to
                    on the job of                                         
(Owner) to the following property:                                        (Name
and Address of Project). This waiver and release does not cover any retention or
labor, services or materials furnished after the date specified.
           Any and all contractors, subcontractors, laborers, suppliers and
material men that have provided labor, materials of services to the undersigned
for use or incorporation into the construction of the improvements or
alterations to the Building or Demised Premises have been paid and satisfied in
full, and there are no outstanding claims of any nature arising out of, or
related to, the undersigned’s activities on, or improvements to, the Building or
Demised Premises.
          This Waiver and Release of Lien constitutes a representation by the
undersigned signatory, for and on behalf of the firm or company listed below,
that the payment referenced above, once received, constitutes full and complete
payment for all work performed, and all costs or expenses incurred (including,
but not limited to, costs for supervision, field office overhead, home office
overhead, interest on capital, profit, and general conditions costs) relative to
the work or improvements in the Building or Demised Premises as of the date of
this Waiver and Release of Lien, except for the payment of retainage. The
undersigned hereby specifically waives, quitclaims and releases any claim for
damages due to delay, hindrance, interference, acceleration, inefficiencies or
extra work, or any other claim of any kind it may have against the Owner, the
Owner’s lender, any tenant of Owner, the General Contractor (if this Waiver and
Release of Lien is signed by a subcontractor or supplier), or any other person
or entity with a legal or equitable interest in the Building or Demised
Premises, as of the date of this Waiver and Release of Lien, except as
Follows:                                         
          This Waiver and Release of Lien is specifically made for the benefit
of the Owner and the Owner’s lender, any tenant and lender of any tenant, and
any other person or entity with a legal or equitable interest in the Building or
Demised Premises, The amount of money set forth as due and owing in the
immediately preceding Waiver and Release of Lien dated                     ,
20   , has been received, and is deemed paid in full.
          In Witness Whereof, the undersigned signatory, acting for and on
behalf of the firm or company listed below and all of its laborers,
subcontractors, and suppliers, has placed his hand and seal this           day
of                     , 20   .

34



--------------------------------------------------------------------------------



 



FINAL LIEN WAIVER AND AFFIDAVIT

         
Contractor/Subcontractor:
 
 
   
 
       
S.S. or Federal Tax ID:
 
 
   
 
       
Owner:
 
 
   
 
       
Original Contract Amount:
 
 
   
 
       
Approved Change Orders:
 
 
   
 
       
Adjusted Contract Amount:
 
 
   
 
       
Completed To Date:
 
 
   
 
       
Retention:
 
 
   
 
       
Total Earned: (Less Retention)
 
 
   
 
       
Previous Payments:
 
 
   
 
       
Current Payment:
 
 
   
 
       
Contract Balance:
 
 
   

The UNDERSIGNED being duly sworn states that he is the                      of
                                                              , which has a
contract with                                         
                                         for work and/or materials for. the real
property located in the Country of                                         
State of                                           and more particularly
described as follows:                                          (the “Property”).
The UNDERSIGNED, for and in consideration of receipt of the sum of
$                                                             and other good and
valuable consideration, the receipt of which is hereby acknowledged, does hereby
waive and release its lien and right to claim a lien for labor, service a or
materials furnished in favor of                                          and
each and every party making a loan on the Property or insuring title thereto,
any and all lien rights upon said land and improvements thereon, and on monies
or other consideration due or to became due on account of labor or services,
materials, fixtures or apparatus heretofore furnished or which may be furnished
at any time hereafter.
The UNDERSIGNED respectfully warrants that the contract status set forth above
is accurate, and no other sums are claimed, The undersigned represents that he
has not assigned his claims for payment, nor his right to perfect a lien against
the Property, and has the right to execute this Lien Waiver and Affidavit on
behalf of                                          as its authorized
                                         . All laborers, subcontractors, and
suppliers employed by the undersigned have been paid all sums previously due,
and shall be paid all current sums due out of this payment. None of such
laborers, subcontractors, suppliers or materialmen is or will be entitled to
claim or assert any claim against the Property or the improvements thereon for
labor or materials furnished to or for the account of the undersigned.
Executed this       day of                      , 200___.

                               
 
                WITNESS       Contractor/Supplier/Sub-Contractors    
 
               
 
      By:        
 
         
 
   
 
      Its:        
 
         
 
   

Signed and sworn to before me this                                          day
of                      , 200___.

                               
 
                        Notary Public    
 
               
My Commission Expires:
               

35



--------------------------------------------------------------------------------



 




TWO DEMOCRACY PLAZA
6707 Democracy Boulevard Bethesda,
Maryland 20817
AFTER HOUR AUTHORIZATION REQUEST


         
Requested By:
 
 
   
 
       
Company:
 
 
   
 
       
Phone Number:
 
 
   
 
       
Work Start Date:
 
 
   
 
       
Work Hours:
 
 
   
 
       
Date of Issue:
 
 
   
 
       
Expiration Date:
 
 
   
 
       
Issued By:
 
 
   
 
             
Description:
             
 
       
Floor:
 
 
   
 
       
Location:
 
 
   
 
       
Summary of Work:
 
 
 
 
 
   
 
 
 
   
 
 
 
   
 
 
 
 
 
 
   
Contractor Signature:
  X
 
   
 
       
 
 
 
   
 
       
CESCR Use:
 
 
   
 
       
CESCR SIGNATURE:
  X
 
   

36



--------------------------------------------------------------------------------



 



EXHIBIT C
BUILDINGS RULES AND REGULATIONS

1.   Tenant shall not obstruct or interfere with the rights of other tenants of
the Building or the Complex, or of persons having business in the Building or
the Complex, or in any way injure or annoy such tenants or persons. Tenant will
not Conduct any activity within the Demised Premises which will create excessive
traffic or noise anywhere in the Building or the Complex. Tenant shall not bring
or keep within the Building any animal, bicycle, motorcycle, or type of vehicle
except as required by law.   2.   Tenant shall promptly report to Landlord’s
Agent all accidents and incidents occurring on or about the Demised Premises,
the Building and/or the Complex which involve or relate to the security and
safety of persons and/or property.   3.   Tenant shall use and occupy the
Demised Premises only for the purposes specified in Section 1.8 of the Lease and
for no other purpose whatsoever, and shall comply, and cause its employees,
agents, contractors, invitees and other users of the Demised Premises to comply,
with applicable zoning and other municipal regulations, including but not
limited to smoking regulations. Canvassing, soliciting and peddling in the
Building or anywhere in the Complex are prohibited, and Tenant shall cooperate
to prevent such activities.   4.   All office equipment and any other device of
any electrical or mechanical nature shall be placed by Tenant in the Demised
Premises in settings approved by Landlord, so as to absorb or prevent any
vibration, noise, or annoyance. Tenant shall not construct, maintain, use or
Operate within the Demised Premises or elsewhere in the Building or outside of
the Building any equipment or machinery which produces music, sound or noise,
which is audible beyond the Demised Premises. Tenant shall not cause
objectionable noises, vibrations or odors within the Building.   5.   Tenant
shall not deposit any trash, refuse, cigarettes, or other substances of any kind
within or out of the Building, except in the refuse containers provided
therefor. No material shall be placed in the trash boxes or receptacles if such
material is of such nature that it may not be disposed of in the ordinary and
customary manner of removing and disposing of office building trash and garbage
without being in violation of the Lease or any law or ordinance governing such
disposal. Tenant shall be charged the cost of removal for any items left by
Tenant that cannot be so removed. All garbage and refuse disposal shall be made
only through entry ways and elevators provided for such purposes and at such
times as Landlord shall designate. Tenant shall not introduce into the Building
any substance which might add an undue burden to the cleaning or maintenance of
the Demised Premises or the Building. Tenant shall exercise its best efforts to
keep the sidewalks, entrances, passages, courts, lobby areas, garages or parking
areas, elevators, escalators, stairways, vestibules, public corridors and halls
in and about the Building (hereinafter “Common Areas”) clean and free from
Tenant’s rubbish. Tenant shall not cause any unnecessary labor by reason of
Tenant’s carelessness or indifferencs in the preservation of good order and
cleanliness.   6.   Tenant shall use the Common Areas only as a means of ingress
and egress, and Tenant shall permit no loitering by Tenant’s agents, employees,
visitors or invitees upon Common Areas or elsewhere within the Building. Tenant
shall comply, and cause its employees, agents, contractors, invitees with other
users of the Demised Premises to comply, with all rules and regulations adopted
by Landlord governing the use of the Common Areas. The Common Areas and roof of
the Building are not for the use of the general public, and Landlord shall in
all cases retain the right to control of prevent access thereto by all persons
whose presence, in the judgment of Landlord, shall be prejudicial to the safety,
character, reputation or interests of the Building and its tenants. Tenant shall
not enter or install equipment in the mechanical rooms, air conditioning rooms,
electrical closets, janitorial closets, or similar areas or go upon the roof of
the Building without the prior written consent of Landlord. Tenant shall not
install any radio or television antenna, loudspeaker, or other device on the
roof or exterior walls of the Building. Tenant shall not, nor shall Tenant’s
agents, employees or contractors, enter or install equipment in or at the
equipment room(s) or closet(s), inside telecommunications and/or data
transmission wire space and/or conducts or the telephone wire demarcation point
in the Building without Landlord’s prior consent.   7.   Without limitation upon
any of the provisions of the Lease, Tenant shall not mark, paint, drill into,
cut, string wires within, or in any way deface any part of the Building, without
the prior written consent of Landlord, and as Landlord may direct. Upon removal
of any wall decorations or installations or floor coverings by Tenant, any
damage to the walls or floors shall be repaired by Tenant at Tenant’s sole cost
and expense. Tenant shall not lay linoleum or similar floor coverings so that
the same shall come into direct contact with the floor of the Demised Premises
and, if linoleum or other similar floor covering is to be used, an interlining
of builder’s deadening felt shall be first affixed to the floor, by a paste or
other materials soluble in water. The use of cement or other similar adhesive
material is expressly prohibited. Floor distribution boxes for electric and
telephone wires must remain accessible at all times.   8.   Tenant shall not
install or permit the installation of any awnings, shades, mylar films or
sunfilters on windows. Tenant shall cooperate with Landlord in obtaining maximum
effectiveness of the cooling system of the Building by closing drapes and other
window coverings when the sun’s rays fall upon windows of the Demised Premises.
Tenant shall not obstruct, alter or in any way impair the efficient operation of
the Systems, nor shall Tenant tamper with or change the setting of any
thermostat or temperature control valves in the Building (this is not applicable
in VAV buildings), Tenant shall not cover induction units.

Exh. C-1

37



--------------------------------------------------------------------------------



 



9.   Tenant shall not use the washrooms, restrooms and plumbing fixtures of the
Building, and appurtenances thereto, for any purpose other than the purpose for
which they were constructed, and Tenant shall not deposit any sweepings,
rubbish, rags, or toxic or flammable products, or other improper substances,
therein. Tenant shall not waste water by interfering or tampering with the
faucets or otherwise. If Tenant or Tenant’s employees, agents, contractors,
jobbers, licensees, invitees, guests or visitors cause any damage to such
washrooms, restrooms, plumbing fixtures or appurtenances, such damage shall be
repaired at Tenant’s expense, and Landlord shall not be responsible therefor.  
10.   Subject to applicable fire or other safety regulations, all doors opening
onto Common Areas and all doors upon the perimeter of the Demised Premises shall
be kept closed and, during non-business hours, locked, except when in use for
ingress or egress. If Tenant uses the Demised Premises after regular business
hours or on non-business days, Tenant shall lock any entrance doors to the
Building or to the Demised Premises used by Tenant immediately after using such
doors. Tenant shall cooperate with energy conservation by limiting use of lights
to areas occupied during non-business hours.   11.   Employees of Landlord shall
not receive or carry messages for or to Tenant or any other person, nor contract
with nor tender free or paid services to Tenant or Tenant’s employees,
contractors, jobbers, agents, invitees, licensees, guests or visitors. In the
event that any of Landlord’s employees perform any such services, such employees
shall be deemed to be the agents of Tenant regardless of whether or how payment
is arranged for such services, and Tenant hereby indemnifies and holds Landlord
harmless from any and all liability in connection with any such services and any
associated injury or damage to property or injury or death to persons resulting
therefrom.   12.   All keys to the exterior doors of the Demised Premises shall
be obtained by Tenant from Landlord, and Tenant shall pay to Landlord a
reasonable deposit determined by Landlord from time to time for such keys.
Tenant shall not make duplicate copies of such keys. Tenant shall, upon the
termination of its tenancy, provide Landlord with the combinations to all
combination locks on safes, safe cabinets, and other key-controlled mechanisms
therein, whether or not such keys were furnished to Tenant by Landlord. In the
event of the loss of any key furnished to Tenant by Landlord, Tenant shall pay
to Landlord the cost of replacing the same or of changing the lock or locks
opened by such lost key if Landlord shall deem it necessary to make such a
change. The word “key” as used herein shall refer to keys, keycards, and all
such means of obtaining access through restricted access systems.   13.   No
signs, advertisements or notes shall be painted or affixed on or to any windows,
doors or other parts of the Building visible from the exterior (other than as
expressly permitted by the terms of the Lease), or to any Common Area or public
area of the Building.   14.   Landlord will provide and maintain a directory
board for the Building, in the main lobby of the Building, and no other
directories shall be allowed.   15.   All contractors, contractors’
representatives and installation technicians tendering any service to Tenant
shall be referred by Tenant to Landlord for Landlord’s supervision, approval and
control before the performance of any contractual service. This provision shall
apply to all work performed in the Building.   16.   After initial occupancy,
movement in or out of the Building of furniture or office equipment, or dispatch
or receipt by Tenant of any bulky material, merchandise or material which
requires use of elevators shall be restricted to the use of freight elevators
only. Absolutely no carts or dollies are allowed through the main entrances or
on passenger elevators. All items not hand carried must be delivered via the
appropriate loading dock and freight elevator, if any.   17.   No portion of the
Demised Premises shall at any time be used or occupied as sleeping or lodging
quarters.   18.   Landlord shall have the power to prescribe the weight and
position of safes and other heavy equipment, which shall in all cases, to
distribute weight, stand on supporting devices approved by Landlord. All damages
done to the Building by taking in or putting out any property of Tenant, or done
by Tenant’s Property while in the Building, shall be repaired at the expense of
Tenant.   19.   For purposes hereof, the terms “Landlord”, “Landlord’s Agent”,
“Tenant”, “Complex”, “Building”, “Demised Premises”, “Tenant’s Property” and
“Systems” are defined in the Lease to which these rules and regulations are
attached. Wherever these terms appear in the rules and regulations they shall
have the same meaning as defined in the Lease.   20.   These Rules and
Regulations are in addition to, and shall not be construed to in any way modify
or amend, in whole or in part, the agreements, covenants, conditions and
provisions of any lease of any premises in the Building.

Exh. C-2

38



--------------------------------------------------------------------------------



 



EXHIBIT D
MINIMUM CLEANING SERVICES BY LANDLORD

A.   DAILY - Monday through Friday, except legal holidays.

  1.   Empty waste baskets, clean ashtrays.     2.   Dust accessible areas of
desk tops.     3.   Vacuum carpet in all areas of the Demised Premises.     4.  
Mop spillages on tile floors.     5.   Clean lavatories and replace supplies.  
  6.   Dust and mop kitchens within the Demised Premises, provided that Tenant
shall be responsible for the cleaning of any dishes, glasses or utensils in the
kitchen areas. Tenant shall maintain any coffee pots and utensils located in the
Demised Premises.

B.   WEEKLY

  1.   Dust accessible areas of furniture, convectors and other furnishings.    
2.   Clean glass in doors and partitions.

C.   MONTHLY

  1.   Mop and buff tile floors.     2.   Dust Venetian blinds, window frames
and exterior of lighting fixtures.     3.   Spot clean walls.     4.   Clean
telephones.

D.   QUARTERLY

  1.   Clean and refinish tile floors where necessary.     2.   Clean
baseboards.

E.   SEMI-ANNUALLY

  1.   Wash windows.

F.   ANNUALLY

  1.   Wash light fixtures and lenses.     2.   Clean Venetian blinds.

NOTE:   Cleaners will not move papers or other materials from surfaces to be
cleaned, dusted or vacuumed. Trash not in wastebaskets should be clearly marked
“TRASH”. Cleaning of private kitchens and baths is the responsibility of the
Tenant.

39



--------------------------------------------------------------------------------



 



EXHIBIT E
FORM OF LETTER OF CREDIT
                        , 200   
Second Rock Spring Park Limited Partnership
c/o Charles E. Smith Real Estate Services L.P.
2345 Crystal Drive, Suite 1000
Arlington, Virginia 22202
Attn: Division Counsel
Dear Sir(s):
          We hereby issue in your favor our irrevocable letter of credit for
account of Micromet, Inc. for the sum of U.S.D. $                     which is
effective immediately and expiring at our close of
business                                         , available against your or
your transferee’s sight draft(s) drawn on us accompanied by a signed statement
purportedly signed on behalf of Second Rock Spring Park Limited Partnership or
its transferee reading as follows:
“Beneficiary is entitled to draw the sum of U.S.D. $                     under
[Bank which is a member of the                      Clearinghouse Association]
Letter of Credit No.                      in accordance with the provisions of
the Agreement of Lease between Second Rock Spring Park Limited Partnership, as
landlord, and Micromet, Inc., as tenant.”
     This letter of credit is transferable in its entirety, provided that a
signed and completed transfer form satisfactory to the Bank is received.
Applicant shall be accountable for all transfer charges.
          It is a condition of this Letter of Credit that if shall be deemed
automatically extended, without an amendment, for additional period(s) of one
(1) year from the present or any future expiration date hereof, unless at least
forty-five (45) days prior to such date, we notify you in writing, by registered
mail or courier, that we elect not to consider this letter of credit renewed for
any such additional period(s). Notwithstanding the foregoing, this Letter of
Credit shall not be extended beyond [insert final maturity date here].
          We hereby agree that drafts drawn in accordance with the terms
stipulated herein will be duly honored upon presentation and delivery of
documents as specified if presented to [Bank which is a member of the
Clearinghouse Association and its address] on or before [at least one year from
the date of issue and the last day of the month], or any automatically extended
date as hereinabove set forth. Partial draws shall be permitted hereunder.
          Except so far as is otherwise stated, this irrevocable letter of
credit is subject to the Uniform Custom and Practice for Documentary Credits
(1993 Revisions) International Chamber of Commerce Publication Number 500.
Very truly yours,
          [An Authorized Officer of the Bank]

40